Case 3:20-cv-00385-JWD-RLB Document1-3 06/19/20 Page 1 of 147

 

 

Ascension Civil Suits Search

Suits List
Sumame Given Party Type Suit Type Date Filed Div Cause of Action
ACTAVIS ELIZABETH LLC Do 1 08/29/2020 A DAMAGES
ACTAVIS INC FKA 0 1 05/29/2020 A DAMAGES
ACTAVIS KADIAN LLC DB 1 05/29/2020 A DAMAGES
ACTAVIS LABORATORIES FL I NC FKA DB 1 05/29/2020 A DAMAGES
ACTAVIS LABORATORIES UT | NC FKA D 1 05/29/2020 A DAMAGES
ACTAVIS LLC o 1 06/29/2020 A DAMAGES
ACTAVIS MID ATLANTIC LLC 0 1 05/29/2020 A DAMAGES
ACTAVIS PHARMA INC FKA D 1 05/29/2020 A DAMAGES
ACTAVIS PLC FKA D 1 05/29/2020 A DAMAGES
ACTAVIS SOUTH ATANTIC LLC D 1 05/29/2020 A DAMAGES
ACTAVIS TOTOWA LLC DB 1 05/29/2020 A DAMAGES
ALLERGAN FINANCE LLC FKA D 1 05/29/2020 A DAMAGES
ALLERGAN INC Oo 1 05/29/2020 A DAMAGES
ALLERGAN PLC FKA D 1 05/29/2020 A DAMAGES
ALLERGAN SALES LLC D 1 05/29/2020 A DAMAGES
ALLERGAN USA INC Do 1 05/29/2020 A DAMAGES
AMERISOURCEBERGEN DRUG CO RPORATION D 1 05/29/2020 A DAMAGES
CARDINAL HEALTH INC D 1 05/29/2020 A DAMAGES
CEPHALON INC D 1 05/29/2020 A DAMAGES
CVS HEALTH CORPORATION D 1 06/29/2020 A DAMAGES

<<Prev Page 1of4 Next>>

New Search
Case 3:20-cv-00385-JWD-RLB Document1-3 06/19/20 Page 2 of 147

 

mise, Clerk of ¢ gure

Land Rerontis

    

          

Nour carn contains 0 dacumeni{s)|Loq Out. svillamadtiavorcam

  

wits | Crminal Records | 3) Order History,

ain fien:

 

Ascension Civit Suits Search

  

 

 

Suits List

Surname Given Party Type Suit Type Date Filed Div Cause of Action
i CVS PHARMACY INC C 1 9/24/2020 A DAMAGES
i CVS TN DISTRIBUTION IHC G 1 8629/2020 A DAMAGES
; CVS TN DISTRIBUTION LLC F Ke Co 1 65/242020 A
| ENDO HEALTH SOLUTIONS INC G 1 05/23/2020 A
: EMBO PHARMACELITICALS INC CG 1 5/29/2020 »
' HIKMA, PHARMACEUTICALS USS INC B 1 2020 A
+ INDIMIOIR INC o i 12020 A

JANSSEN PHARMACELITICALS ! Ho G 1 2020 A
‘ JANSSEN PHARMACEUTICALS } ie D 1 95/29/2020 A
: JANSSEN PHARMACEUTICALS i we o i OS/29/3020 A
: JANSSEN PHARMACEUTICALS ! NC NKA D 7 OS/79/2020 & DAMASES
: JOHNSON & JOHNSOH Bb i 5.252026 A, DAMAGES
‘ LOUISIANA WHOLESALE DRUG CO inc B 7 BS/29/2026 4, DAMAGES
: MALLINCKRODT LLC D t B5/29/7 028 A ES
: MALLINCKRODT PLO 0 + 8552572020 A ES
: MCKESSON CORPORATION B i 85/29/2020 & SES
i MORRIS AND DICKSOH CO LLC D 1 06.29/2620 A ES

MYLAN PHARMACEUTICALS INC B i 05/29/2020 A ES
‘ HORAMEG INC Q 1 05/29/2020 & ES

NOVARTIS PHARMACEUT CORP 5 1 06/29/2028 A DAMAGES

<sPrey Page 2af4 Nexte>

New Search
Case 3:20-cv-00385-JWD-RLB Document1-3 06/19/20 Page 3 of 147

  

 

 

Pending Criminal Inquiry] Marriage Licenses | Order History| Your cart contains 0 document(s}|Log Out - swilliams@tworcom

     

Ascension Civil Suits Search

Suits List
Sumame Given Party Type Suit Type Date Filed Div Cause of Action
: ORTHO MCNEIL JANSSEN PHAR M NKA D 1 05/29/2020 A DAMAGES
i PAR PHARMACEUTICAL COMPAN IES INC FKA D 1 05/29/2020 A DAMAGES
i PAR PHARMACEUTICAL HOLDIN GS INC D 1 05/29/2020 A DAMAGES
i PAR PHARMACEUTICAL INC D 1 05/29/2020 A DAMAGES
i PREVOST MEMORIAL HOSPITAL P 1 05/29/2020 A DAMAGES
i SANDOZ INC D 1 05/29/2020 A DAMAGES
‘ SPECGX LLC 0 1 05/29/2020 A DAMAGES
i TEVA PHARMACEUTICAL INDUS TRIES LTD D 1 05/29/2020 A DAMAGES
i TEVA PHARMACEUTICALS US | NC D 1 05/29/2020 A DAMAGES
i WALGREEN CO D 1 05/29/2020 A DAMAGES
i WALGREENS BOOTS ALLIANCE INC Do 1 05/29/2020 A DAMAGES
i WALMART INC FKA D 1 05/29/2020 A DAMAGES
i WALMART STORES INC D 1 06/29/2020 A DAMAGES
f WARNER CHILCOTT COMPANY L Lc Do 1 05/29/2020 A DAMAGES
: WATSON LABORATORIES INC D 1 05/29/2020 A DAMAGES
{ WATSON LABORATORIES INC F LORIDA D 1 05/29/2020 A DAMAGES
i WATSON LABORATORIES INC S ALT LAKE CITY 0 1 05/29/2020 A DAMAGES
i WATSON PHARMA INC D 4 05/29/2020 A DAMAGES
i WATSON PHARMACEUTICALS IN c D 1 05/29/2020 A DAMAGES
i WEST ASCENSION PARISH HOS PITAL SER DBA Pp 1 05/29/2020 A DAMAGES

<<Prey Page 3o0f4 Next>>

New Search
Case 3:20-cv-00385-JWD-RLB Document1-3 06/19/20 Page 4 of 147

 

 

      

    

   

    

    

ACCESS Main Menu |Contact Us|Land Recorda| Maps| Chi Suits | Criminal Records/ Pending Criminal Inquiry| Marriage Licenses | Order History| Your cart contains 0 document{s)}|Log Qut - awilliams@hworcom|

 

Ascension Civil Suits Search

Suits List
Sumame Given Party Type Suit Type Date Filed Div Cause of Action
WEST WARD PHARMACEUTICAL CORP NKA D 1 05/29/2020 A DAMAGES

<<Prev Page 4 of 4 Next>>

New Search
Case 3:20-cv-00385-JWD-RLB Document1-3 06/19/20 Page 5 of 147

TWENTY-THIRD JUDICIAL DISTRICT
PARISH OF ASCENSION
STATE OF LOUISIANA

NO. SECTION “ ”

WEST ASCENSION PARISH HOSPITAL SERVICE DISTRICT
D/B/A PREVOST MEMORIAL HOSPITAL

VERSUS

AMERISOURCEBERGEN DRUG CORP ORATION;MCKESSON CORPORATION;
CARDINAL HEALTH, INC.; CVS HEALTH CORPORATION; CVS PHARMACY,
INC., AND CVS TN DISTRIBUTION, LLC F/K/A CVS TN DISTRIBUTION, INC.;

WALGREENS BOOTS ALLIANCE, INC.; WALGREEN CO.; WALMART INC. F/K/A
WAL-MART STORES, INC.; LOUISIANA WHOLESALE DRUG CO., INC.; MORRIS
AND DICKSON CO., LLC;ALLERGAN PLC F/K/A ACTAVIS PLC F/K/A ALLERGAN,
INC.; ALLERGAN FINANCE, LLC F/K/A ACTAVIS, INC. F/K/A WATSON
PHARMACEUTICALS, INC.; ALLERGAN SALES, LLC; ALLERGAN USA, INC.;
WATSON LABORAT ORIES, INC.; WARNER CHILCOTT COMPANY, LLC;
ACTAVIS PHARMA, INC. F/K/A WATSON PHARMA, INC.; ACTAVIS SOUTH

ATLANTIC LLC; ACTAVIS ELIZABETH LLC; ACTA VIS MID ATLANTIC LLC;
ACTAVIS TOTOWA LLC; ACTAVIS, LLC; ACTAVIS KADIAN LLC; ACTAVIS

LABORATORIES UT, INC. F/K/A WATSON LABORATORIES , INC.-SALT LAKE

CITY; ACTAVIS LABORATORIES FL, INC. F/K/A WATSON LABORATORIES, INC.-
FLORIDA; TEVA PHARMACEUTICAL INDUSTRIES, LTD.; TEVA
PHARMACEUTICALS USA, INC.; CEPH ALON, INC.; JOHNSON & JOHNSON;
JANSSEN PHARMACEUTICALS, INC.; ORTHO-MCNEIL-JANSSEN
PHARMACEUTICALS, INC. N/K/A JANSSEN PHARMACEUTICALS, INC.;
JANSSEN PHARMACEUTICA INC. N/K/A JANSSEN PHARMACEUTICALS, INC.;
NORAMCO, INC.; ENDO HEALTH SOLUTIONS INC.; ENDO PHARMACEUTICALS,
INC.; PAR PHARMACEUTICAL, INC.; PAR PHARMACEUTICAL COMPANIES, INC.
F/K/A PAR PHARMACEUTICAL HOLDINGS, INC.; MALLINCKRODT PLC;
MALLINCKRODT LLC; SPECGX LLC; MYLAN PHARMACEUTICALS, INC.;
WEST-WARD PHARMACEUTICAL CORP. N/K/A HIKMA PHARMACEUTICALS
USA INC.; INDIVIOR INC.; NOVARTIS PHARMACEUTICALS C ORP.; AND
SANDOZ, INC.

FILED:

 

 

DEPUTY CLERK

PETITION FOR DAMAGES

 

Plaintiff, WEST ASCENSION PARISH HOSPITAL SERVICE DISTRICT D/B/A
PREVOST MEMORIAL HOSPITAL, a political subdivision of the State of Louisiana, brings this
Petition against Defendants AMERISOURCEBERGEN DRUG CORPORATION:MCKESSON
CORPORATION; CARDINAL HEALTH, INC.; CVS HEALTH CORPORATION; CVS
PHARMACY, INC., AND CVS TN DISTRIBUTION, LLC F/K/A CVS TN DISTRIBUTION,
INC.; WALGREENS BOOTS ALLIANCE, INC,; WALGREEN CO.; WALMART INC. F/K/A

WAL-MART STORES, INC.; LOUISIANA WHOLESALE DRUG CO., INC.; MORRIS AND

  
  

DICKSON CO., LLC;

 

7 >

FREDERICK-COMPANY—ING.; ALLERGAN PLC F/K/A ACTAVIS PLC F/K/A ALLERGAN,

I
Case 3:20-cv-00385-JWD-RLB Document1-3 06/19/20 Page 6 of 147

INC,, ALLERGAN FINANCE, LLC F/K/A ACTAVIS, INC. F/K/A WATSON
PHARMACEUTICALS, INC.; ALLERGAN SALES, LLC; ALLERGAN USA, INC.; WATSON
LABORATORIES, INC.; WARNER CHILCOTT COMPANY, LLC; ACTAVIS PHARMA,
INC, F/K/A WATSON PHARMA, INC.; ACTAVIS SOUTH ATLANTIC LLC; ACTAVIS
ELIZABETH LLC; ACTAVIS MID ATLANTIC LLC; ACTAVIS TOTOWA LLC; ACTAVIS,
LLC; ACTAVIS KADIAN LLC; ACTAVIS LABORATORIES UT, INC. F/K/A WATSON
LABORATORIES, INC.-SALT LAKE CITY; ACTAVIS LABORATORIES FL, INC. F/K/A
WATSON LABORATORIES, INC.-FLORIDA; TEVA PHARMACEUTICAL INDUSTRIES,
LTD.; TEVA PHARMACEUTICALS USA, INC.; CEPHALON, INC.; JOHNSON &
JOHNSON; JANSSEN PHARMACEUTICALS, INC.; ORTHO-MCNEIL-JANSSEN
PHARMACEUTICALS, INC. N/K/A JANSSEN PHARMACEUTICALS, INC.; JANSSEN
PHARMACEUTICA INC. N/K/A JANSSEN PHARMACEUTICALS, INC.; NORAMCO, INC.;
ENDO HEALTH SOLUTIONS INC.; ENDO PHARMACEUTICALS, INC; PAR
PHARMACEUTICAL, INC.,; PAR PHARMACEUTICAL COMPANIES, INC. F/K/A PAR
PHARMACEUTICAL HOLDINGS, INC.;-WS-¥8-FHERAPEL TES _INC-MALLINCKRODT
PLC; MALLINCKRODT LLC; SPECGX LLC; MYLAN PHARMACEUTICALS, INC.; WEST-
WARD PHARMACEUTICAL CORP. N/K/A HIKMA PHARMACEUTICALS USA INC.;

INDIVIOR INC.; NOVARTIS PHARMACEUTICALS CORP.; AND SANDOZ, INC.

INTRODUCTION
1.

Plaintiff, West Ascension Parish Hospital Service District d/b/a Prevost Memorial Hospital
(“Plaintiff”) brings this civil action to eliminate the hazard to public health and safety caused by
the opioid epidemic, to abate the nuisance caused thereby, and to recover losses resulting from
Defendants’ false, deceptive and unfair marketing and/or unlawful diversion of prescription
opioids.' Such economic damages were foreseeable to Defendants and were sustained because of

Defendants’ intentional, negligent and unlawful actions and/or omissions.

' As used herein, the term “opioid” refers to the entire family of opiate drugs including natural, synthetic and semi-
synthetic opiates.
Case 3:20-cv-00385-JWD-RLB Document1-3 06/19/20 Page 7 of 147

2.

Opioid analgesics are widely diverted and improperly used, and the widespread abuse of

opioids has resulted in a national epidemic of opioid overdose deaths and addictions.”
3.

The opioid epidemic is directly related to the increasingly widespread misuse of powerful

opioid pain medications.3
4,

Plaintiff brings this suit against the manufacturers of prescription opioids. The
manufacturers aggressively pushed highly addictive, dangerous opioids, falsely representing to
doctors that patients would only rarely succumb to drug addiction. These pharmaccutical
companies aggressively advertised to and persuaded doctors to prescribe highly addictive,
dangerous opioids, turning patients into drug addicts for their own corporate profit. Such actions
were intentional and/or unlawful.

5.

Plaintiff also brings this suit against the wholesale distributors of these highly addictive
drugs. The distributors and manufacturers intentionally and/or unlawfully breached their legal
duties under Louisiana law to monitor, detect, investigate, refuse and report excessive or unusual

orders of prescription opiates.

PARTIES
I. PLAINTIFF
6.

West Ascension Parish Hospital Service District d/b/a Prevost Memorial Hospital is a
political subdivision of the state of Louisiana, and a body corporate in law with the power to sue
and be sued. La. Rev. Stat. Ann. §§ 46:1064(A), 1060, 1072.

flrs
Plaintiff exists for the purpose of caring for the sick and injured and the promotion of the

general health of the community. La. Rev. Stat. Ann, §§ 46: 1052.

? See Nora D. Volkow & A. Thomas McLellan, Opioid Abuse in Chronic Pain—Misconceptions and Mitigation
Strategies, 374 N. ENG. J. MED, 1253 (2016).
> See Robert M. Califf et al., A Proactive Response to Prescription Opioid Abuse, 374 N. ENG. J. MED. 1480 (2016).

3
Case 3:20-cv-00385-JWD-RLB Document1-3 06/19/20 Page 8 of 147

8.

The West Ascension Parish Hospital Service District’s boundaries (“District”) include all
the territory contained within Ascension Parish, Louisiana west of the centerline of the Mississippi
River (“West Ascension”). La. Rev. Stat. Ann. § 47:338.164.

9.

The West Ascension Parish Hospital Service District owns and operates Prevost Memorial
Hospital located in the West Ascension City of Donaldsonville (est. population 8,183), Parish Seat
of Ascension Parish, Louisiana (est. population 122,948).4

10.

Prevost Memorial Hospital has a 5,388 square feet, 7-bed emergency department, a 15-bed

acute care facility, and a 10-bed nursing facility (“Hospital”).
11.

Prevost Memorial Hospital provides a range of services to Plaintiffs Community,

including the following:

emergency department services 24 hours per day, 7 days per week, 365 days per year
inpatient services

out-patient services including pathology, respiratory, and radiology services; and,
social and educational services.

ao p

12.

The citizens of West Ascension have relied on Plaintiff to provide them with medical care
and services more than 60 years, and Plaintiff provides services to Ascension Parish residents
outside of West Ascension and West Ascension’s surrounding areas (“Plaintiff's Community”).

13.

Opioid abuse, addiction, morbidity and mortality have created a serious public health and
safety crisis, and are a public nuisance. The diversion of legally produced controlled substances
into the illicit market causes or contributes to this public nuisance.

14,

The distribution and diversion of opioids into Louisiana (“the State”), and into West

Ascension and Plaintiff's Community, created the foreseeable opioid crisis and opioid public

nuisance for which Plaintiff here seeks relief.

 

+ U.S. Census Bureau, American FactFinder, Population Estimate as of July 1, 2017, available at
s:/ifa ices/isf/pages/productview.xhtml?src=bkmk (last accessed Apr. 11,

    
Case 3:20-cv-00385-JWD-RLB Document1-3 06/19/20 Page 9 of 147

15.

Plaintiff provides employee health care and injured employee medical benefits to its
employees. Plaintiff spends significant sums each year to provide or pay for health care and
pharmaceutical care on behalf of its employees, their spouses, and dependents, including payments
for prescription opioids, which are and have been manufactured, labeled, marketed, promoted,
sold, and/or distributed by the Defendants.

16.

Defendants’ false, deceptive and unfair marketing and unlawful diversion of prescription
opioids into West Ascension, the Parish, and Plaintiff's Community caused the foreseeable opioid
crisis and opioid public nuisance for which Plaintiff here seek relief.

17.

As a direct and foreseeable consequence of Defendants’ wrongful conduct, Plaintiff has
been required to spend significant sums that would not have otherwise been spent in its efforts to
combat the public nuisance created by Defendants false, deceptive and unfair marketing and
unlawful diversion of prescription opioids. Plaintiff has incurred and continues to incur costs
related to opioid addiction and abuse. Categories of past and continuing sustained damages include
inter alia: (1) costs for providing medical care, additional therapeutic, and prescription drug
purchases, and other treatments for patients suffering from opioid-related addiction or disease,
including overdoses and deaths; (2) costs for providing treatment, counseling, and rehabilitation
services; (3) costs for providing treatment of infants born with opioid-related medical conditions;
(4) costs associated with providing care for children whose parents suffer from opioid-related
disability or incapacitation; and (5) other costs associated with Plaintiffs performance of its duties
to care of the sick and injured and the promotion of the general health of Plaintiffs Community.
These damages have been suffered, and continue to be suffered directly, by the Plaintiff.

18.

Plaintiff seeks a judgment requiring all Defendants to pay restitution, damages, including
multipliers of damages, disgorgement, civil penalties, attorney's fees, costs and expenses,
injunctive relief, and any other relief to which Plaintiff may be entitled. Plaintiff also seeks the

means to abate the epidemic created by Defendants’ wrongful and/or unlawful conduct.
Case 3:20-cv-00385-JWD-RLB Document1-3 06/19/20 Page 10 of 147

19.

Plaintiff has standing to recover damages incurred as a result of Defendants’ actions and

omissions.
Il. PERSONS NOT NAMED AS DEFENDANTS

Plaintiff does not name as Defendant herein any of the following Defendants irrespective
of any language in this Petition to the contrary on the basis of and subject to the fact that the
following Defendants are parties to bankruptcy proceedings and courts have enjoined opioid
litigants like Plaintiff from commencing proceedings against them:

i, Purdue Pharma L.P.; 5

ii. Purdue Pharma, Inc.;

iti, The Purdue Frederick Company, Inc.;
iv. Rhodes Pharmaceuticals Inc.;

v. Rhodes Pharmaceuticals, L.P.;

vi. Insys Therapeutics, Inc.®

Til. DEFENDANTS
A. Manufacturer Defendants
20.

At all relevant times, the Manufacturer Defendants, each of whom is defined below, have
packaged, distributed, supplied, sold, placed into the stream of commerce, labeled, described,
marketed, advertised, promoted and purported to warn or purported to inform prescribers and users
regarding the benefits and risks associated with the use of the prescription opioid drugs. The
Manufacturer Defendants, at all times, have manufactured and sold prescription opioids without

fulfilling their legal duty to prevent diversion and report suspicious orders.

SPurdue Pharma L.P. (“PPL”) is a limited partnership organized under the laws of Delaware with its principal place
of business in Stamford, Connecticut. Purdue Pharma Inc. (“PPI”) isa New York corporation with its principal place
of business in Stamford, Connecticut. The Purdue Frederick Company, Inc, (“PFC”) is a New York corporation with
its principal place of business in Stamford, Connecticut, PPL, PPI, and PFC and their registrant subsidiaries and
affiliates (collectively, “Purdue”) were engaged in the manufacture, promotion, distribution, and sale of opioids
nationally, and in Ascension Parish, including West Ascension. OxyContin was Purdue’s largest-selling opioid. In
September 2019, Purdue Pharma L,P, and 23 affiliated debtors each filed a voluntary petition for relief under Chapter
11 of the United States Bankruptcy Code in the United States Bankruptcy Court for the Southern District of New
York, Case No. 19-23649. Claims are enjoined against debtors and related parties, including the following .Purdue
Pharma L.P.; Purdue Pharma, Inc.; The Purdue Frederick Company, Inc., Rhodes Pharmaceuticals Inc.; Rhodes
Pharmaceuticals, L.P..

* Insys Therapeutics, Inc. is a Delaware corporation with its principal place of business in Chandler, Arizona. Insys’s
principal product and source of revenue is Subsys, Subsys is a transmucosal immediate-release formulation (TIRF) of
fentanyl, contained in a single-dose spray device intended for oral, under-the-tongue administration. Subsys was
approved by the FDA solely for the treatment of breakthrough cancer pain. In 2016, Insys made approximately $330
million in net revenue from Subsys. Insys promotes, sells, and distributes Subsys throughout the United States, and in
Ascension Parish, including West Ascension. On June 10, 2019, Insys Therapeutics, Inc. and six (6) affiliated
companies filed petitions in the United States Bankruptcy Court for the District of Delaware Case, No. 19-11292,
seeking relief under chapter 11 of the United States Bankruptcy Code.

6
Case 3:20-cv-00385-JWD-RLB Document1-3 06/19/20 Page 11 of 147

{. Actavis Entities
21.

Defendant Allergan plc (f/k/a Actavis ple, f/k/a Allergan, Inc.) is a public limited company
incorporated in Ireland with its principal place of business in Dublin, Ireland, and its administrative
headquarters and all executive officers located in Madison, New Jersey. In October 2012, the
Actavis Group was acquired by Watson Pharmaceuticals, Inc., and the combined company
changed its name to Actavis, Inc. as of January 2013, and then to Actavis ple in October 2013. In
October 2013, Actavis ple (n/k/a Allergan plc) acquired Warner Chilcott plc pursuant to a
transaction agreement dated May 19, 2013. Actavis plc (n/k/a Allergan plc) was established to
facilitate the business combination between Actavis, Inc. (n/k/a Allergan Finance, LLC) and
Warner Chilcott plc. Following the consummation of the October 1, 2013 acquisition, Actavis,
Inc. (n/k/a Allergan Finance, LLC Inc.) and Warner Chilcott plc became wholly-owned
subsidiaries of Actavis plc (n/k/a Allergan plc). Pursuant to the transaction, each of Actavis, Inc.’s
common shares was converted into one Actavis plc share. Further, Actavis ple (n/k/a Allergan plc)
was the “successor issuer” to Actavis, Inc. and Warner Chilcott. Actavis plc acquired Allergan,
Inc. in March 2015, and the combined company thereafter changed its name to Allergan ple.’

22.

Defendant Allergan Finance, LLC f/k/a Actavis, Inc. f/k/a Watson Pharmaceuticals, Inc. is
a limited liability company incorporated in Nevada and headquartered in Madison, New Jersey.
Allergan Finance, LLC is a wholly-owned subsidiary of defendant Allergan plc. In 2008, Actavis,
Inc. (n/k/a Allergan Finance, LLC), acquired the opioid Kadian through its subsidiary, Actavis
Elizabeth LLC, which had been the contract manufacturer of Kadian since 2005. Since 2008,
Kadian’s label has identified the following entities as the manufacturer or distributor of Kadian:
Actavis Elizabeth LLC, Actavis Kadian LLC, Actavis Pharma, Inc., and Allergan USA, Inc.
Currently, Allergan USA, Inc. is contracted with UPS SCS, Inc. to distribute Kadian on its behalf.

23.

Defendant Allergan Sales, LLC is incorporated in Delaware, headquartered in

7 The transaction that created Actavis pic converted each share of Actavis Inc.’s Class A common shares into one
Actavis ple Ordinary Share. See City of Chicago v. Purdue Pharma L.P., et al. (N.D. Ill, 2015), No. 14-4361, 2015
WL 2208423, at *7. Actavis Inc, and Actavis plc had the same corporate headquarters both before and after the
merger; Actavis plc had the same website as Actavis Inc.; and, Actavis plc maintained all of Actavis Inc.’s officers in
the same positions, See id. Actavis ple’s SEC filings explained that “references throughout to ‘we,’ ‘our,’ ‘us,’ the
‘Company’ or ‘Actavis’ refer interchangeably to Watson Pharmaceuticals, Inc., Actavis, Inc., and Actavis plc
depending on the date.” See City of Chicago v. Purdue Pharma L.P., et al. (N.D. Ill. 2015), No. 14-4361, 2015 WL
2208423, at *7.
Case 3:20-cv-00385-JWD-RLB Document1-3 06/19/20 Page 12 of 147

Irvine, California, and registered to do business in the State of Louisiana. Allergan Sales, LLC is
the current New Drug Application (“NDA”) holder for Kadian, and in 2016, Allergan Sales, LLC
held the Abbreviated New Drug Applications (“ANDAs”) for Norco.® Allergan Sales, LLC is the
wholly-owned subsidiary of Allergan ple.

24.

Defendant Allergan USA, Inc. is incorporated in Delaware, headquartered in Madison,
New Jersey, and is registered to do business in the state of Louisiana. Allergan USA, Inc. is
currently responsible for Norco and Kadian sales. Allergan USA, Inc. is a wholly-owned
subsidiary of Allergan ple.

25.

Defendant Watson Laboratories, Inc. is a Nevada corporation with its principal place of
business in Corona, California. Watson Laboratories, Inc. was sold to Teva Pharmaceutical
Industries Lid. as part of Allergan plc’s 2016 sale of its generic businesses to Teva. Prior to the
sale, Watson Laboratories, Inc. was a direct subsidiary of Actavis, Inc., (n/k/a Allergan Finance,
LLC). Between 2000 and 2015, Watson Laboratories, Inc. held the ANDAs for Norco and was the
manufacturer of the drug. Watson Laboratories, Inc. was also the ANDA holder of various generic
opioids.

26.

Defendant Warner Chilcott Company, LLC is a limited liability company incorporated in
Puerto Rico. Since 2015, Warner Chilcott Company, LLC has been the manufacturer of Norco.
Warner Chilcott Company, LLC was a subsidiary of Warner Chilcott plc until Warner Chilcott ple
became a wholly owned subsidiary of Allergan ple in 2013. Warner Chilcott Company LLC was
sold to Teva Pharmaceutical Industries Ltd. as part of Allergan plc’s 2016 sale of its generic
businesses to Teva.

27.

Defendant Actavis Pharma, Inc. (f/k/a Watson Pharma, Inc.) is a Delaware corporation
with its principal place of business in New Jersey. Actavis Pharma, Inc. (f/k/a Watson Pharma,
Inc.) was previously responsible for sales of Kadian and Norco. Actavis Pharma, Inc. was sold to

Teva Pharmaceutical Industries Ltd. as part of Allergan plc’s 2016 sale of its generic businesses

® The Norco ANDAS are currently held by Allergan Pharmaceuticals International Limited, which is incorporated in
Ireland.
Case 3:20-cv-00385-JWD-RLB Document1-3 06/19/20 Page 13 of 147

to Teva.
28.

Defendant Actavis South Atlantic LLC is a Delaware limited liability company with its
principal place of business in Sunrise, Florida. Actavis South Atlantic LLC was listed as the
ANDA holder for oxymorphone and fentanyl transdermal. Actavis South Atlantic LLC was sold
to Teva Pharmaceutical Industries Ltd. as part of Allergan ple’s 2016 sale of its generic businesses
to Teva.

29,

Defendant Actavis Elizabeth LLC is a Delaware limited liability company with its principal
place of business in Elizabeth, New Jersey. From December 19, 2005, until it purchased the
medication in December 2008, Actavis Elizabeth LLC served as the contract manufacturer of
Kadian for Alpharma. Actavis Elizabeth LLC held the NDA for Kadian from 2008 to 2013.
Actavis Elizabeth LLC was also the holder of ANDAs for the following Schedule II opioid
products: oxycodone/acetaminophen; homatropine methylbromide/hydrocodone _ bitartrate;
morphine sulfate capsule; morphine sulfate tablet; oxycodone/hydrochloride _ tablet;
oxycodone/ibuprofen; and oxymorphone tablet. Actavis Elizabeth LLC was sold to Teva
Pharmaceutical Industries Ltd. as part of Allergan plc’s 2016 sale of its generic businesses to Teva,

30.

Defendant Actavis Mid Atlantic LLC is a Delaware limited liability company with its
principal place of business in Parsippany, New Jersey. Actavis Mid Atlantic LLC has held the
ANDA for homatropine methylbromide/hydrocodone bitartrate. Actavis Mid Atlantic LLC was
sold to Teva Pharmaceutical Industries Ltd. as part of Allergan plc’s 2016 sale of its generic
businesses to Teva.

31.

Defendant Actavis Totowa LLC is a Delaware limited liability company with its principal
place of business in Parsippany, New Jersey. Actavis Totowa LLC has held the ANDAs for the
following Schedule II opioid products: oxycodone/acetaminophen; homatropine methylbromide;
oxycodone/hydrochloride.

32.
Defendant Actavis LLC is a Delaware limited liability company with its principal place of

business in Parsippany, New Jersey. Defendants Actavis South Atlantic LLC, Actavis Elizabeth
Case 3:20-cv-00385-JWD-RLB Document1-3 06/19/20 Page 14 of 147

LLC, Actavis Mid Atlantic LLC, and Actavis Totowa LLC were all direct subsidiaries of Actavis
LLC, which was an indirect subsidiary of defendant Watson Laboratories, Inc. Watson
Laboratories, Inc., in turn, was a direct subsidiary of Actavis, Inc. (n/k/a Allergan Finance, LLC),
Actavis LLC was sold to Teva Pharmaceutical Industries Ltd. as part of Allergan plc’s 2016 sale
of its generic businesses to Teva.

33.

Defendant Actavis Kadian LLC is a Delaware limited liability company with its principal
place of business in Morristown, New Jersey. Actavis Kadian LLC has been identified on Kadian’s
label as a manufacturer or distributor of Kadian. Actavis Kadian LLC was sold to Teva
Pharmaceutical Industries Ltd. as part of Allergan plc’s 2016 sale of its generic businesses to Teva.

34,

Defendant Actavis Laboratories UT, Inc. (f/k/a Watson Laboratories, Inc.-Salt Lake City)
is a Delaware limited liability company with its principal place of business in Salt Lake City, Utah.
Actavis Laboratories UT, Inc. was the Kadian NDA holder from 2013 to 2016 and was listed as
the NDA holder for morphine sulfate capsule. Actavis Laboratories UT, Inc. was sold to Teva
Pharmaceutical Industries Limited as part of Allergan plc’s 2016 sale of its generic businesses to
Teva. Prior to the sale, Actavis Laboratories UT, Inc. was a direct subsidiary of Actavis, Inc. (n/k/a
Allergan Finance, LLC).

35.

Defendant Actavis Laboratories FL, Inc. (f/k/a Watson Laboratories, Inc.-Florida) is a
Florida limited liability company with its principal place of business in Davie, Florida. Actavis
Laboratories FL, Inc. was a Norco ANDA holder in 2015 and was the ANDA holder of the
following Schedule II opioid products: hydrocodone/acetaminophen; hydrocodone/ibuprofen;
oxycodone/aspirin; and hydromorphone tablet. Actavis Laboratories FL, Inc. was sold to Teva
Pharmaceutical Industries Ltd. as part of Allergan plc’s 2016 sale of its generic businesses to Teva.
Prior to the sale, Actavis Laboratories FL, Inc. was a direct subsidiary of Andrx Corporation, which
was a direct subsidiary of Actavis, Inc.. (n/k/a Allergan Finance, LLC). Andrx Corporation was
transferred to Teva as part of the 2016 sale.

36.
Each of these defendants and entities currently is or was previously owned by Defendant

Allergan plc, which uses them to market and sell its drugs in the United States. Collectively, these

10
Case 3:20-cv-00385-JWD-RLB Document1-3 06/19/20 Page 15 of 147

defendants and entities, and their Registrant subsidiaries and affiliates that manufacture, promote,
distribute, and sell prescription opioids, are referred to as “Actavis.”
37.
Actavis manufactures or has manufactured the following drugs as well as generic versions

of Kadian, Duragesic, and Opana in the United States:

 

 

 

 

 

 

 

 

Product Chemical Name Schedule

Name

Kadian Morphine sulfate, extended release Schedule II

Norco Hydrocodone bitartate and acetaminophen Schedule I
38.

In August 2016 Actavis’s global generics business was acquired by Teva Pharmaceutical

Industries Ltd.-?
2. Cephalon Entities
39.

Defendant Teva Pharmaceuticals USA, Inc. (“Teva USA”) is a Delaware corporation with
its principal place of business in North Wales, Pennsylvania. Teva USA was in the business of
selling generic opioids, including a generic form of OxyContin from 2005 to 2009. Teva USA is
a wholly-owned subsidiary of Defendant Teva Pharmaceutical Industries, Ltd. (“Teva Ltd.”), an
Israeli corporation (collectively, “Teva”).

40.

Defendant Cephalon, Inc. is a Delaware corporation with its principal place of business in

Frazer, Pennsylvania. In 2011, Teva Ltd. acquired Cephalon, Inc.
41.

Teva USA and Cephalon, Inc. and their Registrant subsidiaries and affiliates (collectively,
“Cephalon”) work together to manufacture, promote, distribute and sell both brand name and
generic versions of opioids in the United States and in Ascension Parish, including West

Ascension, including the following:

 

 

 

 

 

Product Name Chemical Name Schedule
Actiq Fentany] citrate Schedule II
Fentora Fentany! buccal Schedule II

 

 

 

: Allergan ple, Annual Report (Form 10 K), 3 (Feb 16, 2018),
https//Awww.sec.gov/Archives/edgar/data/| 578845/000 1564590 18002345/aen105 2017123 1.him.,

11
Case 3:20-cv-00385-JWD-RLB Document1-3 06/19/20 Page 16 of 147

3. Janssen Entities
42.

Defendant Johnson & Johnson (“J&J”) is a New Jersey corporation with its principal place
of business in New Brunswick, New Jersey.

43.

Defendant Janssen Pharmaceuticals, Inc. (“Janssen Pharmaceuticals”) is a Pennsylvania
corporation with its principal place of business in Titusville, New Jersey, and is a wholly-owned
subsidiary of J&J. J&J corresponds with the FDA regarding Janssen’s products. Janssen
Pharmaceuticals, Inc. formerly was known as Ortho-McNeil-Janssen Pharmaceuticals, Inc., which
in turn was formerly known as Janssen Pharmaceutica, Inc.

44,

Defendant Noramco, Inc. (“Noramco”) is a Delaware company headquartered in
Wilmington, Delaware and was a wholly owned subsidiary of J&J and its manufacturer of active
pharmaceutical ingredients until July 2016 when J&J sold its interests to SK Capital.

45.

Defendant Ortho-McNeil-Janssen Pharmaceuticals, Inc. (““OMP”), now known as Janssen
Pharmaceuticals, Inc., is a Pennsylvania corporation with its principal place of business in
Titusville, New Jersey.

46.

Defendant Janssen Pharmaceutica, Inc. (“Janssen Pharmaceutica”), now known as Janssen
Pharmaceuticals, Inc., is a Pennsylvania corporation with its principal place of business in
Titusville, New Jersey.

47.

J&J, Janssen Pharmaceuticals, OMP, and Janssen Pharmaceutica and their Registrant
subsidiaries and affiliates (collectively, “Janssen”) are or have been engaged in the manufacture,
promotion, distribution, and sale of opioids nationally, and in Ascension Parish, including West

Ascension. Among the drugs Janssen manufactures or manufactured are the following:

 

 

Product Chemical Name Schedule
Name
Duragesic Fentanyl Schedule IT

 

 

 

 

 
Case 3:20-cv-00385-JWD-RLB Document1-3 06/19/20 Page 17 of 147

 

 

Nucynta'® Tapentadol hydrochloride, Schedule II
immediate release

Nucynta ER Tapentadol hydrochloride, Schedule IT
extended release

 

 

 

 

 

48.

Together, Nucynta and Nucynta ER accounted for $172 million in sales in 2014. Prior to

2009, Duragesic accounted for at least $1 billion in annual sales.
4. Endo Entities
49,

Defendant Endo Health Solutions Inc. (“EHS”) is a Delaware corporation with its principal
place of business in Malvern, Pennsylvania.

50.

Defendant Endo Pharmaceuticals, Inc. (“EPI”) is a wholly-owned subsidiary of EHS and is
a Delaware corporation with its principal place of business in Malvern, Pennsylvania.

51.

Defendant Par Pharmaceutical, Inc. is a Delaware corporation with its principal place of
business located in Chestnut Ridge, New York. Par Pharmaceutical, Inc. is a wholly-owned
subsidiary of Par Pharmaceutical Companies, Inc. f/k/a Par Pharmaceutical Holdings, Inc.
Defendant Par Pharmaceuticals Companies, Inc. is a Delaware corporation with its principal place
of business located in Chestnut Ridge, New York (Par Pharmaceutical, Inc. and Par
Pharmaceutical Companies, Inc. collectively, “Par Pharmaceutical’), Par Pharmaceutical was
acquired by Endo International plc in September 2015 and is an operating company of Endo
International ple. EHS, EPI, and Par Pharmaceutical, and their Registrant subsidiaries and affiliates
(collectively, “Endo”) manufacture opioids sold nationally, and in Plaintiff's community. Among

the drugs Endo manufactures or manufactured are the following:

 

 

 

 

 

 

Product Name | Chemical Name Schedule

Opana ER Oxymorphone hydrochloride, extended release Schedule IT
Opana Oxymorphone hydrochloride Schedule IT
Percodan Oxymorphone hydrochloride and aspirin Schedule I
Percocet Oxymorphone hydrochloride and acetaminophen |} Schedule II
Generic Oxycodone Schedule II

 

 

 

 

 

'Depomed, Inc. acquired the rights to Nucynta and Nucynta ER from Janssen in 2015
13
Case 3:20-cv-00385-JWD-RLB Document1-3 06/19/20 Page 18 of 147

 

 

 

 

 

 

 

 

Generic Oxymorphone Schedule II

Generic Hydromorphone Schedule II

Generic Hydrocodone Schedule II
52.

Opioids made up roughly $403 million of Endo’s overall revenues of $3 billion in 2012,
accounting for over 10% of Endo’s total revenue; Opana ER yielded revenue of $1.15 billion from
2010 to 2013. Endo also manufactures and sells generic opioids, both directly and through its
subsidiaries, Par Pharmaceutical and Qualitest Pharmaceuticals, Inc., including generic
oxycodone, oxymorphone, hydromorphone, and hydrocodone products.

5. Mallinckrodt Entities
53.

Defendant Mallinckrodt ple is an Irish public limited company with its headquarters in
Staines-Upon-Thames, Surrey, United Kingdom. Mallinckrodt ple was incorporated in January
2013 for the purpose of holding the pharmaceuticals business of Covidien plc, which was fully
transferred to Mallinckrodt ple in June of that year. Mallinckrodt plc also operates under the
registered business name Mallinckrodt Pharmaceuticals, with its U.S. headquarters in Hazelwood,
Missouri.

54,

Defendant Mallinckrodt LLC is a Delaware corporation with its headquarters in
Hazelwood, Missouri.

55.

Defendant SpecGx LLC is a Delaware limited liability company with its headquarters in
Clayton, Missouri and is a wholly-owned subsidiary of Mallinckrodt plc.

56.

Mallinckrodt ple, Mallinckrodt LLC, and SpecGx LLC and their registrant subsidiaries and
affiliates (together, “Mallinckrodt”) manufacture, market, sell and distribute pharmaceutical drugs
throughout the United States, and in West Ascension and Ascension Parish, Louisiana.

57.
Mallinckrodt is the largest U.S. supplier of opioid pain medications.
58.

Mallinkrodt is among the top ten generic pharmaceutical manufacturers in the United

14
Case 3:20-cv-00385-JWD-RLB Document1-3 06/19/20 Page 19 of 147

States, based on prescriptions.
59,

Mallinckrodt manufactures and markets two branded opioids: Exalgo, which is extended-
release hydromorphone, sold in 8, 12, 16, and 32 mg dosage strengths, and Roxicodone, which is
oxycodone, sold in 15 and 30 mg dosage strengths. In 2009, Mallinckrodt Inc., a subsidiary of
Covidien plc, acquired the U.S. rights to Exalgo. The FDA approved Exalgo for treatment of
chronic pain in 2012. Mallinckrodt further expanded its branded opioid portfolio in 2012 by
purchasing Roxicodone from Xanodyne Pharmaceuticals. In addition, Mallinckrodt developed
Xartemis XR, an extended-release combination of oxycodone and acetaminophen, which the FDA
approved in March 2014, and which Mallinckrodt has since discontinued. Mallinckrodt promoted
its branded opioid products with its own direct sales force.

60.

Mallinckrodt operates a vertically integrated business in the United States: (1) importing
raw opioid materials, (2) manufacturing generic opioid products, primarily at its facility in Hobart,
New York, and (3) marketing and selling its products to drug distributors, specialty pharmaceutical
distributors, retail pharmacy chains, pharmaceutical benefit managers that have mail-order
pharmacies, and hospital buying groups.

61.

Among the drugs Mallinckrodt manufactures or has manufactured are the following:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Product Name _ | Chemical Name Schedule
Exalgo Hydromorphone hydrochloride, extended release Schedule IT
Roxicodone Oxycodone hydrochloride Schedule I
Xartemis XR Oxycodone hydrochloride and acetaminophen Schedule I
Methadose Methadone hydrochloride Schedule II
Generic Morphine sulfate, extended release Schedule II
Generic Morphine sulfate oral solution Schedule IT
Generic Fentanyl! transdermal system Schedule I
Generic Oral transmucosal fentanyl citrate Schedule IT
Generic Oxycodone and acetaminophen Schedule II
Generic Hydrocodone bitartrate and acetaminophen Schedule II
Generic Hydromorphone hydrochloride Schedule II
Generic Hydromorphone hydrochloride, extended release Schedule II
Generic Naltrexone hydrochloride unscheduled
Generic Oxymorphone hydrochloride Schedule II
Generic Methadone hydrochloride Schedule II

 

 

 

 

 

15
Case 3:20-cv-00385-JWD-RLB Document1-3 06/19/20 Page 20 of 147

 

Generic Oxycodone hydrochloride Schedule II

 

Generic Buprenorphine and naloxone Schedule III

 

 

 

 

 

6. Mylan Pharmaceuticals, Inc.
62.

Defendant, Mylan Pharmaceuticals, Inc. (“Mylan”), is a West Virginia corporation with
principal places of business in Canonsburg, Pennsylvania or Morgantown, West Virginia. Mylan
Pharmaceuticals, Inc. is registered to do business in the state of Louisiana with a principal office
in Baton Rouge, Louisiana. At relevant times, Mylan has maintained distributer licenses with the
Louisiana Board of Pharmacy and Louisiana Board of Drug and Device Distributors.

63.

At all relevant times, Defendant Mylan manufactured, labeled, marketed, packaged,
distributed, supplied, and/or sold, prescription opioids, including fentanyl and morphine shipped
to Louisiana, including Ascension Parish, including West Ascension, and otherwise placed
prescription opioids into the stream of commerce into this jurisdiction, in violation of the duties
owed to Plaintiff as set forth throughout this Petition.

7. Hikma
64,

Defendant West-Ward Pharmaceutical Corp. n/k/a Hikma Pharmaceuticals USA
Inc.(“Hikma’”) is a Delaware corporation with its principal place of business located in Eatontown,
New Jersey. West-Ward Pharmaceutical Corp. n/k/a Hikma Pharmaceuticals USA Inc. is the
United States agent and subsidiary of Hikma Pharmaceuticals plc, a London-based global
pharmaceutical company. Hikma Pharmaceuticals plc entered the U.S. market when it acquired
West-Ward Pharmaceuticals Corp. more than 20 years ago. Hikma Pharmaceuticals ple operated
the company as West-Ward Pharmaceuticals Corp. until recently, when it began to operate the
company as Hikma Pharmaceuticals USA Inc. Hikma Pharmaceuticals USA Inc. is a licensed
controlled dangerous substance manufacturer and a licensed controlled dangerous substance
distributer in the state of Louisiana.

65.

At all relevant times, Hikma has manufactured, labeled, marketed, packaged, distributed,

supplied, and/or sold, prescription opioids, including methadone shipped to Louisiana, including

Ascension Parish, including West Ascension, and otherwise placed prescription opioids into the

16
Case 3:20-cv-00385-JWD-RLB Document1-3 06/19/20 Page 21 of 147

stream of commerce into this jurisdiction, in violation of the duties owed to Plaintiff as set forth
throughout this Petition.
66.

Defendant Indivior Inc. is a Delaware domestic corporation with its principal place of
business in Richmond, Virginia and registered to do business in the state of Louisiana. Indivior
Inc. is a subsidiary of Indivior, plc, based in the United Kingdom. Indivior, plc was demerged
from Reckitt Benckiser Group ple in 2014 or 2015.

67.

Indivior, Inc. manufactures and distributes buprenorphine-based prescription drugs for the
treatment of opioid dependence. Buprenorphine is a schedule III drug. The company offers opioid
medication under the brand name Suboxone and sublingual tablets under the brand name Subutex.

68.

At all relevant times, Indivior, Inc. has manufactured, labeled, marketed, packaged,
distributed, supplied, and/or sold, prescription opioids, including buprenorphine shipped to
Louisiana, including Ascension Parish, including West Ascension, and otherwise and otherwise
placed prescription opioids into the stream of commerce into this jurisdiction, in violation of the
duties owed to Plaintiff as set forth throughout this Petition.

9. Sandoz
69.

Sandoz, Inc. is a division of Novartis Pharmaceuticals Corp. with its headquarters located
in Princeton, New Jersey. Novartis Pharmaceuticals Corporation is a Delaware corporation with
its headquarters located in East Hanover, New Jersey. Novartis Pharmaceuticals Corporation was
formerly known as Sandoz Pharmaceuticals Corporation (1998), which was formerly known as
Sandoz, Inc. (1987).

70.

Novartis Pharmaceuticals Corp. is registered to do business in the state of Louisiana.
Sandoz, Inc. and Novartis Pharmaceuticals Corporation each maintain separate licenses with the
Louisiana Board of Drug and Device Distributors with the same distribution location in
Mechanicsburg, Pennsylvania and have previously maintained controlled and dangerous licenses

with the Louisiana Board of Pharmacy

17
Case 3:20-cv-00385-JWD-RLB Document1-3 06/19/20 Page 22 of 147

71,

At all relevant times, Sandoz Inc. and Novartis Pharmaceutical Corp. (collectively referred
to herein as “Sandoz”) has manufactured, marketed, labeled, packaged, distributed, supplied,
and/or sold, prescription opioids shipped to Louisiana, including Washington Parish, and
otherwise placed prescription opioids into the stream of commerce into this jurisdiction, in
violation of the duties owed to Plaintiff as set forth throughout this Petition.

72.

Collectively, Actavis, Cephalon, Janssen, Endo, and Mallinckrodt, as well as Mylan,

Hikma, Indivior, and Sandoz are referred to as “Manufacturer Defendants.”

B. Distributor Defendants

 

73.

The Distributor Defendants are defined below. At all relevant times, the Distributor
Defendants have distributed, supplied, sold, and placed into the stream of commerce the
prescription opioids, without fulfilling their duties required by law to detect and warn of diversion
of dangerous drugs for non-medical purposes. The Distributor Defendants are engaged in
wholesale distribution, as defined under law. The unlawful conduct by the Distributors is
responsible for the volume of prescription opioids plaguing the Parish and Plaintiff's Community.

1. McKesson
74,

McKesson Corporation (“McKesson”), through its various Registrant subsidiaries and
affiliated entities, is a wholesaler of pharmaceutical drugs, licensed as a distributer by the
Louisiana Board of Pharmacy and Louisiana Board of Drug and Device Distributors, that at all
relevant times has distributed opioids throughout the country, including in West Ascension and
Ascension Parish, Louisiana and Plaintiff's community. McKesson is fifth on the list of Fortune
500 companies with annual revenue of $191 billion in 2016. McKesson is incorporated in
Delaware, with its principal place of business in San Francisco, California. McKesson operates a
distribution center in St. Rose, Louisiana.

2. Cardinal
75.
Cardinal Health, Inc. (“Cardinal”), through its various Registrant subsidiaries and affiliated

entities, is a wholesaler of pharmaceutical drugs, licensed as a distributer by the Louisiana Board

18
Case 3:20-cv-00385-JWD-RLB Document1-3 06/19/20 Page 23 of 147

of Pharmacy and Louisiana Board of Drug and Device Distributors, that at all relevant times has
distributed opioids throughout the country, including in West Ascension and Ascension Parish,
Louisiana and Plaintiffs community. Cardinal is the fifteenth largest company by revenue in the
U.S., with annual revenue of $121 billion in 2016. Cardinal is an Ohio corporation headquartered
in Dublin, Ohio and registered to do business in the state of Louisiana.
3. AmerisourceBergen
76.

AmerisourceBergen Drug Corporation (“AmerisourceBergen”), through its various
Registrant subsidiaries and affiliated entities, is a wholesaler of pharmaceutical drugs, licensed as
a distributer by the Louisiana Board of Pharmacy and Louisiana Board of Drug and Device
Distributors, that at all relevant times has distributed opioids throughout the country, including in
West Ascension and Ascension Parish, Louisiana and Plaintiff's community. AmerisourceBergen
is the eleventh largest company by revenue in the United States, with annual revenue of $147
billion in 2016. AmerisourceBergen’s principal place of business is located in Chesterbrook,
Pennsylvania, and it is incorporated in Delaware. AmerisourceBergen’s registered to do business
in the state of Louisiana.

77,

Together, AmerisourceBergen Drug Corporation, McKesson Corporation and Cardinal

Health, Inc. dominate 85% of the market share for the distribution of prescription opioids
4. CVS
78.

CVS HEALTH CORPORATION is a Delaware corporation with its principal place of
business in Rhode Island.

79,

CVS PHARMACY, INC. is a Rhode Island corporation with its principal place of business
in Woonsocket, Rhode Island and registered to do business in the State of Louisiana. CVS
Pharmacy, Inc. operates as a subsidiary of CVS Health Corporation. At relevant times, CVS
Pharmacy, Inc. maintained distributer licenses with the Louisiana Board of Pharmacy and
Louisiana Board of Drug and Device Distributors. Defendant CVS Pharmacy, Inc. is an officer of

Defendant CVS TN Distribution, LLC f/k/a CVS TN Distribution, Inc.

19
Case 3:20-cv-00385-JWD-RLB Document1-3 06/19/20 Page 24 of 147

80.

CVS TN DISTRIBUTION, LLC f/k/a CVS TN Distribution, Inc. is a Tennessee
corporation with its principal place of business in Woonsocket, Rhode Island and registered to do
business in the State of Louisiana. At relevant times, CVS TN Distribution, LLC maintained
distributer licenses with the Louisiana Boards of Pharmacy and Drug and Device Distributors.

81.

Collectively, Defendants CVS Health Corporation, CVS Pharmacy, Inc., and CVS TN

Distribution, LLC f/k/a CVS TN Distribution, Inc., are referred to as "CVS."
82.

CVS, through its various registrant subsidiaries and affiliated entities, has at all relevant
times conducted business as a licensed wholesale distributor. At all relevant times, CVS distributed
prescription opioids throughout the United States, including, upon information and belief, in West
Ascension, Ascension Parish, Louisiana and Plaintiff's Community.

5. Walgreens
83.

Defendant Walgreens Boots Alliance, Inc. is a Delaware corporation with its principal
place of business in Illinois. Defendant Walgreen Co. is an Illinois corporation with its principal
place of business in Illinois. Defendants Walgreens Boots Alliance, Inc. and Walgreen Co. are
collectively referred to as “Walgreens.”

84,

Walgreens, through its various registrant subsidiaries and affiliated entities, conducts
business as a license wholesale distributor. At relevant times, Walgreens, through its various
registrant subsidiaries and affiliated entities. has maintained distributer licenses with the Louisiana
Board of Pharmacy and Louisiana Board of Drug and Device Distributors.

85.

At all times relevant, Walgreens distributed prescription opioids throughout the United
States, including, upon information and belief, in West Ascension and Ascension Parish, Louisiana
and Plaintiffs Community.

6. Walmart
86.

Defendant Walmart Inc. f/k/a Wal-Mart Stores, Inc. (“Walmart”), is a Delaware

20
Case 3:20-cv-00385-JWD-RLB Document1-3 06/19/20 Page 25 of 147

corporation with its principal place of business in Arkansas. Walmart, through its various registrant
subsidiaries and affiliated entities, conducts business as a licensed wholesale distributor. At all
times relevant, Walmart distributed prescription opioids throughout the United States, including,
upon information and belief, in West Ascension and Ascension Parish, Louisiana and Plaintiff's
Community.
7. Louisiana Wholesale Drug
87,

Defendant Louisiana Wholesale Drug Co., Inc. (“Louisiana Wholesale Drug”) is a
Louisiana corporation with its principal place of business in Sunset, Louisiana. Louisiana
Wholesale Drug is a wholesale pharmaceutical distributor licensed by the Louisiana Board of Drug
and Device Distributors and the Louisiana Board of Pharmacy.

88.

At all times relevant, Louisiana Wholesale Drug, as a registrant or through its registrant
subsidiaries and its affiliate entities, was in the business of distributing and redistributing
prescription opioids through the United States, upon information and belief, in West Ascension
and Ascension Parish, Louisiana and Plaintiff's Community,

8. Morris & Dickson
89.

Defendant Morris & Dickson Co., L.L.C. (“(M&D”) is a Louisiana Limited Liability
Company with its principal place of business and domicile in Shreveport, Bossier Parish,
Louisiana. Morris & Dickson Co., L.L.C. was formed on or about June 20, 2003 as the survivor
of a merger with Morris & Dickson Company, Limited (est. 1918),!' which was the survivor of a
merger with Spark Drug, Inc. (est. 1971) of New Orleans on or about 11/4/1999. Morris & Dickson
Co., L.L.C. continues to do business as Spark Drug, Inc. and operate Spark Drug, LLC’s former
Greater New Orleans facility as a hub, although its main facility is at the Port of Shreveport,
Louisiana, where it has a massive 20,000 square foot vault for Schedule II drugs.

90.
Morris & Dickson Co., L.L.C. is a privately held wholesale prescription distributer. M&D

claims to distribute over 1% of total pharmaceutical sales in the United States. Like the Big Three

On or about the same date, 6/20/2003, a separate entity MORRIS & DICKSON , L.L.C. (est. 2001), changed its
name, That entity, Southwest Pharmaceutical Supply, L.L.C. F/K/A Morris And Dickson Of Louisiana, L.L.C
(3/24/2004) F/K/A Morris & Dickson, L.U.C.: (6/20/2003) Was ultimately dissolved on or about 10/31/2009.

21
Case 3:20-cv-00385-JWD-RLB Document1-3 06/19/20 Page 26 of 147

Distributers, M&D is a full-line distributer. M&D is a primary distributer for most of its customers.
Morris & Dickson Co., L.L.C. distributes to three types of pharmacies: retail, hospital and health
systems, and alternate care (e.g., hospices, nursing homes). Morris & Dickson Co., L.L.C. is
primary distributer to roughly 600 retail pharmacies and is secondary distributer to roughly 200
pharmacies. At relevant times, Morris & Dickson Co., L.L.C., through its various registrant
subsidiaries and affiliated entities, including entities in Shreveport, New Orleans, and Jefferson
have maintained distributer licenses with the Louisiana Board of Pharmacy and Louisiana Board
of Drug and Device Distributors.
91.

Defendants McKesson, Cardinal, AmerisourceBergen, CVS, Walgreens, Walmart,
Louisiana Wholesale Drug, and Morris & Dickson are collectively referred to as the “Distributor
Defendants.”

92.

Defendants include the above referenced entities as well as their predecessors, successors,
affiliates, subsidiaries, partnerships and divisions to the extent that they are engaged in the
manufacture, promotion, distribution, sale, and/or dispensing of opioids.

Il. AGENCY AND AUTHORITY
93.

All of the actions described in this Complaint are part of, and in furtherance of, the unlawful
conduct alleged herein, and were authorized, ordered, and/or done by Defendants’ officers, agents,
employees, or other representatives while actively engaged in the management of Defendants’
affairs within the course and scope of their duties and employment, and/or with Defendants’ actual,
apparent, and/or ostensible authority.

JURISDICTION AND VENUE
94,

This Court has jurisdiction over this action pursuant to the Louisiana Code of Civil
Procedure articles 2 and 6 and Louisiana Revised Statute §13:3201. Defendants carry on a
continuous and systematic part of their general business within Louisiana, have transacted
substantial business with Louisiana entities and residents, and have caused harm in Louisiana as a

result of the specific business activities complained of herein.

22
Case 3:20-cv-00385-JWD-RLB Document1-3 06/19/20 Page 27 of 147

95.

Venue is proper in Ascension Parish, because Plaintiff’s losses and damages were sustained

and will continue to be sustained in Ascension Parish. La. Code Civ. Proc. arts. 42, 73, 74.
96.

This action is not removable because it presents no substantial federal question and lacks
complete diversity of citizenship, given that Defendants Morris & Dickson Co., LLC and
Louisiana Wholesale Drug Co., Inc. are citizens of the State of Louisiana.

FACTUAL BACKG ROUND

I. THE OPIOID EPIDEMIC

A. The National Opioid Epidemic
97.

The past two decades have been characterized by increasing abuse and diversion of

prescription drugs, including opioid medications, in the United States. |? It’s an epidemic.
98.

Prescription opioids have become widely prescribed. By 2010, enough prescription opioids
were sold to medicate every adult in the United States with a dose of 5 milligrams of hydrocodone
every 4 hours for 1 month. '4 The number of annual opioid prescriptions written in the United
States is now roughly equal to the number of adults in the population. '5

99.
The number of deaths due to prescription opioid overdose is unacceptable.

a, Prescription opioids, heroin, and fentanyl killed more than 42,000 people in 2016, more
than any year on record.'® 40% of all opioid overdose deaths involve a prescription
opioid.”

b, The death toll from overdoses of prescription painkillers has more than tripled in the past
decade. '8

22 See Richard C. Dart et al, Trends in Opioid Analgesic Abuse and Mortality in the United States, 372 N Eng. J,
Med. 241 (2015).

'3 President Donald J. Trump, State of the Union Address (Jan 30, 2018); President Barrack Obama, Proclamation No.
9499, 81 Fed, Reg. 65,173 (Sept. 16, 2016) (proclaiming “Prescription Opioid and Heroin Epidemic Awareness
Week”); Press Release, Ctrs. for Disease Control and Prevention, U.S. Dep’t of Health and Human Servs., Prescription
Painkiller Overdoses at Epidemic Levels (Nov. 1, 2011),

https://www.cde.gov/media/releases/201 1/p1101_flu_pain_killer_overdose,html.

'’ Katherine M. Keyes at al., Understanding the Rural-Urban Differences in Nonmedical Prescription Opioid Use and
Abuse in the United States, 104 Am. J. Pub. Health e52 (2014).

'5 14 See Robert M. Califf et al., A Proactive Response to Prescription Opioid Abuse, 374 N. Eng. J. Med. 1480
(2016),

6 Center for Disease Control and Prevention, Opioid Overdose, https://www.cdce.gov/drugoverdose/index.html,

‘7 Center for Disease Control and Prevention, Opioid Overdose, https://Awww.cdc.gov/drugoverdose/index. htm.

'8 See Press Release, Ctrs. for Disease Control and Prevention, U.S. Dep't of Health and Human Servs,, Prescription
Painkiller Overdoses at Epidemic Levels (Nov. 1, 2011),
https://www.cdc.gov/media/releases/2011/p1101_flu_pain_killer_overdose.html.

23
Case 3:20-cv-00385-JWD-RLB Document1-3 06/19/20 Page 28 of 147

c. More than 40 people die every day from overdoses involving narcotic pain relievers like
hydrocodone (Vicodin), methadone, oxycodone (OxyContin), and oxymorphone (Opana).
19

d. Overdoses involving prescription painkillers are at epidemic levels and now kill more
Americans than heroin and cocaine combined.”°

e. In 2016, drug overdoses killed roughly 64,000 people in the United States, an increase of
more than 22 percent over the 52,404 drug deaths recorded the previous year. 7!

f. Drug overdose deaths nearly tripled during 1999-2014. Among 47,055 drug overdose
deaths that occurred in 2014 in the United States, 28,647 (60.9%) involved an opioid.”

g. Every day, more than 90 Americans lose their lives after overdosing on opioids.”

h. The rate of death from opioid overdose has quadrupled during the past 15 years in the
United States. Nonfatal opioid overdoses that require medical care in a hospital or
emergency department have increased by a factor of six in the past 15 years. 74

i. Every day brings a new revelation regarding the depth of the opioid plague: just to name
one example, the New York Times reported in September 2017 that the epidemic, which
now claims 60,000 lives a year, is now killing babies and toddlers because ubiquitous,
deadly opioids are “everywhere” and mistaken as candy. 25

j. The rate of death from opioid overdose has quadrupled during the past 15 years in the
United States. Nonfatal opioid overdoses that require medical care in a hospital or
emergency department have increased by a factor of six in the past 15 years. 7°

100.

The increased use of prescription painkillers for nonmedical reasons, along with growing
sales, has contributed to a large number of overdoses and deaths. In 2010, 1 in every 20 people in
the United States age 12 and older—a total of 12 million people—reported using prescription
painkillers non-medically according to the National Survey on Drug Use and Health. Based on the
data from the Drug Enforcement Administration, sales of these drugs to pharmacies and health
care providers have increased by more than 300 percent since 1999. 2” Almost 5,500 people start
to misuse prescription painkillers every day. 78

101.

 

Id.

20 td.

21 See Ctrs, for Disease Control and Prevention, U.S. Dep’t of Health and Human Servs., Provisional Counts of Drug
Overdose Deaths, (August 8, 2016), https://www.cdc.gov/nchs/data/health_policy/monthly-drug-overdose-death-
estimates. pdf.

22 See Rose A. Rudd et ai., Increases in Drug and Opioid-Involved Overdose Deaths—United States, 2010-2015, 65
Morbidity & Mortality Wkly, Rep. 1445 (2016).

*3 Opioid Crisis, NIH, National Institute on Drug Abuse (available at https:/Avww.drugabuse.gov/drugs-
abuse/opioids/opioid-crisis, last visited Sept. 19, 2017) (“Opioid Crisis, NIH”) (citing at note 1 Rudd RA, Seth P,
David F, Scholl L, /ncreases in Drug and Opioid-Involved Overdose Deaths — United States, 2010-2015, MMWR
MORB MORTAL WKLY REP. 2016;65, doi:10.15585/mmwr.mm655051e1).

*4 See Nora D. Volkow & A. Thomas McLellan, Opioid Abuse in Chronic Pain—Misconceptions and Mitigation
Strategies, 374 N. Eng. J. Med, 1253 (2016), /

* Julie Turkewitz, ‘The Pills are Everywhere’: How the Opioid Crisis Claims Its Youngest Victims, N.Y. Times, Sept.
20, 2017 (“It’s a cancer,’ said [grandmother of dead one-year old], of the nation’s opioid problem, ‘with tendrils that
are going everywhere.’”).

26 See Volkow & A. Thomas McLellan, Opioid Abuse in Chronic Pain—Misconceptions and Mitigation Strategies,
374 N. Eng. J. Med, 1253 (2016).

27 See Press Release, Ctrs. for Disease Control and Prevention, U_S, Dep’t of Health and Human Servs., Prescription
Painkiller Overdoses at Epidemic Levels (Nov. 1, 2011),
https://www.cde.gov/media/releases/2011/p1101_flu_pain_killer_overdose.html.

28 Id.

24
Case 3:20-cv-00385-JWD-RLB Document1-3 06/19/20 Page 29 of 147

The United States Center for Disease Control (“CDC”) has identified addiction to
prescription pain medication as the strongest risk factor for heroin addiction. People who are
addicted to prescription opioid painkillers are forty times more likely to be addicted to heroin. 7?
Heroin is pharmacologically similar to prescription opioids. The majority of current heroin users
report having used prescription opioids non-medically before they initiated heroin use. Available
data indicates that the nonmedical use of prescription opioids is a strong risk factor for heroin
use.*” The CDC reports that drug overdose deaths involving heroin continued to climb sharply,
with heroin overdoses more than tripling in 4 years. This increase mirrors large increases in heroin
use across the country and has been shown to be closely tied to opioid pain reliever misuse and
dependence. Past misuse of prescription opioids is the strongest risk factor for heroin initiation and
use, specifically among persons who report past-year dependence or abuse. Increased availability
of heroin, combined with its relatively low price (compared with diverted prescription opioids)
and high purity appear to be major drivers of the upward trend in heroin use and overdose.*!

102.

The societal costs of prescription drug abuse are huge. Misuse and addiction to opioids are
‘a serious national crisis that affects public health as well as social and economic welfare.”°* The
economic burden of prescription opioid misuse alone is $78.5 billion a year, including the costs of
healthcare, lost productivity, addiction treatment, and criminal justice expenditures.”

103.

While the epidemic of prescription pain medication and heroin deaths is devastating
families and communities across the country,*4 the manufacturers and distributors of prescription
opioids extract billions of dollars of revenue from the addicted American public while public
entities experience hundreds of millions of dollars of damage—if not more—caused by the
reasonably foreseeable consequences of the prescription opioid addiction epidemic. The

prescription opioid manufacturers and distributors, including the Defendants, have continued their

2° See Ctrs, for Disease Control and Prevention, U.S. Dep’t of Health and Human Servs., Today’s Heroin Epidemic,
https://www.cdc.gov/vitalsigns/heroin/index,html (last updated July 7, 2015)

1 See Wilson M. Compton, Relationship Between Nonmedical Prescription-Opioid Use and Heroin, 374 N. Eng. J.
Med. 154 (2016).

+! See Rose A. Rudd et al., Increases in Drug and Opioid Overdose Deaths—United States, 2000-2014, 64 Morbidity
& Mortality Wkly. Rep. 1378 (2016),

® Opioid Crisis, NIH.

3 Jd. (citing at note 2 Florence CS, Zhou C, Luo F, Xu L, The Economic Burden of Prescription Opioid Overdose,
Abuse, and Dependence in the United States, 2013, MED CARE  2016;54(10):901-906,
doi: 10.1097/MLR.0000000000000625).

44 See Presidential Memorandum — Addressing Prescription Drug Abuse and Heroin Use, 2015 Daily Comp. Pres.
Doc. 743 (Oct. 21, 2015), https://www.gpo.gov/fdsys/pkg/DCPD-201500743/pdf/DCPD-20 1 500743. pdf.

25
Case 3:20-cv-00385-JWD-RLB Document1-3 06/19/20 Page 30 of 147

wrongful, intentional, and unlawful conduct, despite their knowledge that such conduct is causing

and/or contributing to the national, state, and local opioid epidemic.

B. Louisiana Opioid Epidemic
104,

Louisiana has been especially ravaged by the national opioid crisis.
105.

In 2016, Louisiana suffered 531 opioid overdoses,’> among 996 total drug overdoses.*°
106.

In Louisiana, opioid overdoses have increased absolutely and relative to the total number
of drug overdoses. Louisiana’s rate of deaths with opioids present?’ and drug overdose death
rates*® both increased at an increasing rate from 2014-2016.*? Louisiana’s rate of deaths with
opioids present has risen each year since 2012.*°

107.
In 2016, Louisiana had the fifth highest opioid prescribing rate in the country.*' Louisiana

averaged more than one opioid prescription per capita from 2014-2016,” and each year since

2006.” In Louisiana, 1.08 to 1.22 opioid prescriptions are written per capita each year. 4

108.
Neonatal Abstinence Syndrome (NAS), a collection of symptoms newborn babies
experience withdrawing from opioid medications taken by the mother, quadrupled in Louisiana

from 2003-2013, and related Medicaid expenditures increased six-fold from $1.3 million to $8.7

35 Louisiana Department of health, Opioid-related Deaths in Louisiana (Nov. 9, 2017),

http://Idh.la.gov/assets/opioid/OpioidDeathFactJan2018.pdf.

% Centers for Disease Control and Prevention, Drug Overdose Death Data, 2014-2015 Death Increases, available at
https://www,cde.gov/drugoverdose/data/statedeaths. html (last visited Dec, 19, 2017).

37 Louisiana Department of health, Opioid-related Deaths in Louisiana (Nov. 9, 2017),
http://Idh.la.gov/assets/opioid/OpioidDeathFactJan2018.pdf.

38 Centers for Disease Control and Prevention, Drug Overdose Death Data, 2014-2015, 2015-2016 Death Increases,
available at https:/Avww.cdc.gov/drugoverdose/data/statedeaths.html (last visited Dec. 19, 2017).

*»° Centers for Disease Control and Prevention, Drug Overdose Death Data, 2014-2015, 2015-2016 Death Increases,
available at https://www.cdc.gov/drugoverdose/data/statedeaths. html (last visited Dec. 19, 2017); Louisiana
Department of health, Opioid-related Deaths in Louisiana (Nov. 9, 2017),
http://Idh.la.gov/assets/opioid/OpioidDeathFactJan2018.pdf

“0 Louisiana Department of health, Opioid-related Deaths in Louisiana (Nov. 9, 2017),
http://Idh.la.gov/assets/opioid/OpioidDeathFactJan2018.pdf.

‘| Centers for Disease Control and Prevention, U.S. State Prescribing Rates, 2016, available at
https://www.cde.gov/drugoverdose/maps/rxstate2016,.html (last visited Dec. 21, 2017).

“. Centers for Disease Control and Prevention, U.S. State Prescribing Rates, 2014, 2015, 2016, available at
https://www.cde.gov/drugoverdose/maps/rxstate2014.htm! (last visited Dec. 21, 2017).

“’ Centers for Disease Control and Prevention, U.S. State Prescribing Rates, 2006, 2007, 2008, 2009, 2010, 2011,
2012, 2013, available at https:/Awww.cde.pov/drugoverdose/maps/rxstate2006, html (last visited Dee. 21, 2017).

“ Louisiana Commission on Preventing Opioid Abuse, The Opioid Epidemic: Evidence Based Strategies Legislative

Report, April 2017, at 20 (citations omitted), available at
http://dhh louisiana. gov/assets/docs/Behavioral Health/Opioids/LCPOA FinalReportPkg20170331.pdf (last visited
Dec, 21, 2017).

26
Case 3:20-cv-00385-JWD-RLB Document1-3 06/19/20 Page 31 of 147

million for inpatient services.** These costs do not include potential costs related to long-term
effects for healthcare and other services.*° The number of newborns born with alcohol or drugs in
their system rose from 569 in 2008 to 1,659 in 2016, according to the Department of Children and

Family Services, with opioids being the most common drug found in these infants. ‘”

109.

From 2013-2015 there were 6,252 opioid-related substance abuse treatment admissions in
Louisiana.”

110.

Upon information and belief, Louisiana’s spike in opioid overdoses, NAS, and other
maladies were caused by the extremely high rates at which opioids have been prescribed in
Louisiana over the past several years. As explained below, the high prescribing rates were caused
by Defendants offensive conduct.

111.

State and local officials have been obligated to expend resources to combat the opioid

epidemic. For example, the Louisiana Commission on Preventing Opioid Abuse has estimated that

opioid abuse costs Louisiana $296 million a year in health care expenditures alone.*?

C. The Opioid Epidemic in Plaintiffs Community
112.

Ascension Parish suffered 73 opioid-related emergency department visits in 2015, nearly
doubling the 37 opioid-related emergency department visits in 2014. See Table 1.

Table 1: Opioid-Related Emergency Department Visits—Ascension Parish, 2013-2015~°

‘5S Prevention, Screening & Treatment of Neonatal Abstinence Syndrome, (March 1, 2016) at 3, available at
https://wwwefprd. doa. louisiana. gov/boardsAndCommissions/RulesAndRegulations/223_Response%20to%20House
%20Concurrent%20Resolution%20162-FINAL3-1-2016%20(3).pdf (last visited Dec. 21, 2017).

46 Td.

“7 Julia O’ Donoghue, “Louisiana infants born exposed to drugs, alcohol triples in 8 years,” The Times-Picayune, (Sept.
18, 2017), available at http://Awww.nola.com/politics/index.ssf/2017/09/louisiana_newborns_drugs.html (last visited
Dec, 21, 2017).

“8 Louisiana Department of Health, Opioid Abuse, Prevention, Treatment and Policy, Quick Facts (Ganuary 2017),
available at http://Idh.la.gov/assets/opioid/OpioidAbsePrvntn_2017.pdf (last visited Dec. 21, 2017).

Louisiana Commission on Preventing Opioid Abuse, supra note 41, at 17, citing Matrix Global Advisors, LLC
(2014) Health Care Costs from Opioid Abuse: A State by State Analysis.

%” See Louisiana Department of Health Louisiana Opioid Surveilliance Initiative, Bureau of Health Informatics
(“Louisiana Opioid Surveilliance Initiative”), Number of Opioid-Related Emergency Department Visits by Location
(March 18, 2019), available at https://lodss.Idh.la.gow/.

27
Case 3:20-cv-00385-JWD-RLB Document1-3 06/19/20 Page 32 of 147

 

 

 

 

 

Year Opioid-Related
Emergency
Department Visits
2013 30
2014 37
2015 73
AVG 46.67

 

 

 

 

113.
Ascension Parish suffered 31 opioid-related in-patient visits in 2017, more than doubling
the 14 opioid-related emergency department visits in 2012. See Table 2.

Table 2: Opioid-Related In-Patient Visits—Ascension Parish, 2012-2017°!

 

 

 

 

 

 

 

 

 

 

 

 

Year Opioid-Related In-
Patient Visits

2012 14

2013 21

2014 23

2015 30

2016 26

2017 31

AVG 24.17

114.

From 2006 to 2017, Ascension Parish averaged 1.144 opioid prescriptions per person, a
rate that is higher than 75% of Louisiana’s 64 parishes and more than 150% that of the United

States. See Table 3.

 

 

 

Table 3: Opioid prescriptions dispensed per 100 persons
Year | National | Louisiana Ascension
Parish
2006 72.4 109.2 118.8
2007 75.9 110.1 116.5

 

 

 

 

 

 

>! See Louisiana Opioid Surveilliance Initiative, Number of Opioid-Related In-Patient Visits by Location (March 18,
2019), available at https://lodss.ldhta.gow/,

* Centers for Disease Control and Prevention, U.S. County Prescribing Rates 2016.
https:/Awww.cde. gov/drugoverdose/maps/rxcounty2016.html (last visited Dec. 11, 2017). The United States Center
for Disease Control has calculated the geographic distribution at county levels of opioid prescriptions dispensed per
100 persons. U.S. Prescribing Rate Maps, CDC, available at, https://www.cdc.gov/drugoverdose/maps/rxrate-
maps, html (last visited March 24, 2018).

28
Case 3:20-cv-00385-JWD-RLB Document1-3 06/19/20 Page 33 of 147

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

2008 | 78.2 113.7 134.5
2009 | 79.5 113 135.1
2010 | 812 112.6 124.9
2011 80.9 111.7 118.6
2012, | 813 113 117.1
2013. | 78.1 112.4 1183
2014. | 756 108.9 110.1
2015 | 706 100.4 99.9
2016 | 66.5 98.1 93.5
2017. | 58.7 89.5 85.1

12Year | 749 107.7 114.4

Average

115.

At all material times, opioids were prescribed to West Ascension residents and other
members of Plaintiff's Community, causing Plaintiff to expend resources it would not otherwise
expend but for the opioid epidemic.

II. THE MANUFACTURER DEFENDANTS’ FALSE, DECEPTIVE, AND UNFAIR
MARKETING OF OPIOIDS.

116.
The opioid epidemic did not happen by accident.
117.

Before the 1990s, doctors generally did not prescribe opioids for chronic pain. Generally
accepted standards of medical practice dictated that opioids should only be used short-term for
acute pain, pain relating to recovery from surgery, or for cancer or palliative (end-of-life) care.
The use of opioids for chronic pain was discouraged or prohibited, given the lack of evidence that
opioids improved patients’ ability to overcome pain and function, coupled with evidence of greater
pain complaints as patients developed tolerance to opioids over time and the serious risk of
addiction and other side effects.

118.

Each Manufacturer Defendant has conducted, and has continued to conduct, a marketing
scheme designed to persuade doctors and patients that opioids can and should be used for chronic
pain, resulting in opioid treatment for a far broader group of patients who are much more likely to
become addicted and suffer other adverse effects from the long-term use of opioids. In connection

with this scheme, each Manufacturer Defendant spent, and continues to spend, millions of dollars

29
Case 3:20-cv-00385-JWD-RLB Document1-3 06/19/20 Page 34 of 147

on promotional activities and materials that falsely deny or trivialize the risks of opioids while
overstating the benefits of using them for chronic pain.
119.

The Manufacturer Defendants have made false and misleading claims, contrary to the
language on their drugs’ labels, regarding the risks of using their drugs that: (1) downplayed the
serious risk of addiction; (2) created and promoted the concept of “pseudoaddiction” when signs
of actual addiction began appearing and advocated that the signs of addiction should be treated
with more opioids; (3) exaggerated the effectiveness of screening tools to prevent addiction; (4)
claimed that opioid dependence and withdrawal are easily managed; (5) denied the risks of higher
opioid dosages; and (6) exaggerated the effectiveness of “abuse-deterrent” opioid formulations to
prevent abuse and addiction. The Manufacturer Defendants have also falsely touted the benefits of
long-term opioid use, including the supposed ability of opioids to improve function and quality of
life, even though there was no scientifically reliable evidence to support the Manufacturer
Defendants’ claims.

120.

The Manufacturer Defendants have disseminated these common messages to reverse the
popular and medical understanding of opioids and risks of opioid use. They disseminated these
messages directly, through their sales representatives, in speaker groups led by physicians the
Manufacturer Defendants recruited for their support of their marketing messages, and through
unbranded marketing and industry-funded front groups.

121.

The Manufacturer Defendants’ efforts have been successful. Opioids are now the most
prescribed class of drugs. Globally, opioid sales generated $11 billion in revenue for drug
companies in 2010 alone.*? Sales in the United States have exceeded $8 billion in revenue annually
since 2009. This urgent health crisis is connected to heavy marketing of opioids to doctors, many
of whom were even taught— incorrectly—that opioids are not addictive when prescribed for
legitimate pain. This epidemic has resulted in a flood of prescription opioids available for illicit

use or sale (the supply), and a population of patients physically and psychologically dependent on

53° See Katherine Eban, Oxycontin: Purdue Pharma’s Painful Medicine, Fortune, Nov. 9, 2011,
http://fortune.com/201 1/1 1/09/oxycontin-purdue-pharmas-painful-medicine/, David Crow, Drugmakers Hooked on
$10bn Opioid Habit, Fin. Times, Aug. 10, 2016, https://Awww._ ft.com/content/f6e989a8-5dac-11e6-bb77-
al2laa8abd95

54 See id.

30
Case 3:20-cv-00385-JWD-RLB Document1-3 06/19/20 Page 35 of 147

them (the demand). And when those patients can no longer afford or obtain opioids from licensed
dispensaries, they often turn to the street to buy prescription opioids or even non-prescription
opioids, like heroin.
122.
The Manufacturer Defendants intentionally continued their conduct, as alleged herein, with
knowledge that such conduct was creating the opioid nuisance and causing the harms and damages

alleged herein.

A. Each Manufacturer Defendant Used Multiple Avenues to Disseminate Their
False and Deceptive Statements about Opioids.

123.

The Manufacturer Defendants spread their false and deceptive statements by marketing
their branded opioids directly to doctors and patients in and around the State, including in West
Ascension, the Parish and Plaintiff's Community. Defendants also deployed seemingly unbiased
and independent third parties that they controlled to spread their false and deceptive statements
about the risks and benefits of opioids for the treatment of chronic pain throughout West
Ascension, the Parish and Plaintiff's Community.

124.

The Manufacturer Defendants employed the same marketing plans and strategies and
deployed the same messages in and around the State, including in West Ascension, the Parish and
Plaintiffs Community, as they did nationwide. Across the pharmaceutical industry, “core
message” development is funded and overseen on a national basis by corporate headquarters. This
comprehensive approach ensures that the Manufacturer Defendants’ messages are precisely
delivered across marketing channels — including detailing visits, speaker events, and advertising —
and in each sales territory. The Manufacturer Defendants consider this high level of coordination
and uniformity crucial to successfully marketing their drugs.

125.

The Manufacturer Defendants ensure marketing consistency through sales representative
training; training of local medical liaisons, the company employees who respond to physician
inquiries; centralized speaker training; single sets of visual aids, speaker slide decks and sales

training materials; and nationally coordinated advertising. The Manufacturer Defendants’ sales

31
Case 3:20-cv-00385-JWD-RLB Document1-3 06/19/20 Page 36 of 147

representatives and physician speakers were required to stick to prescribed talking points, sales
messages, and slide decks, and supervisors rode along with them periodically to both check on
their performance and compliance.
1. Direct Marketing
126.

The Manufacturer Defendants’ direct marketing of opioids generally proceeded on two
tracks. First, each Manufacturer Defendant conducted and continues to conduct advertising
campaigns touting the purported benefits of their branded drugs. For example, upon information
and belief, the Manufacturer Defendants spent more than $14 million on medical journal
advertising of opioids in 2011, nearly triple what they spent in 2001.

127,

Many of the Manufacturer Defendants’ branded ads deceptively portrayed the benefits of
opioids for chronic pain. For example, Endo distributed and made available on its website,
opana.com, a pamphlet promoting Opana ER with photographs depicting patients with physically
demanding jobs like construction worker, chef, and teacher, misleadingly implying that the drug
would provide long-term pain-relief and functional improvement. Upon information and belief,
Purdue also ran a series of ads, called “Pain vignettes,” for OxyContin in 2012 in medical journals.
These ads featured chronic pain patients and recommended OxyContin for each. One ad described
a 54-year-old writer with osteoarthritis of the hands” and implied that OxyContin would help the
writer work more effectively.

128.

Second, each Manufacturer Defendant promoted the use of opioids for chronic pain
through “detailers” — sales representatives who visited individual doctors and medical staff in their
offices — and small-group speaker programs. The Manufacturer Defendants have not corrected this
misinformation. Instead, each Defendant devoted massive resources to direct sales contacts with
doctors. Upon information and belief, in 2014 alone, the Manufacturer Defendants spent in excess
of $168 million on detailing branded opioids to doctors, more than twice what they spent on
detailing in 2000.

129,
The Manufacturer Defendants’ detailing to doctors is effective. Numerous studies indicate

that marketing impacts prescribing habits, with face-to-face detailing having the greatest influence.

32
Case 3:20-cv-00385-JWD-RLB Document1-3 06/19/20 Page 37 of 147

Even without such studies, the Manufacturer Defendants purchase, manipulate and analyze some
of the most sophisticated data available in any industry, data available from IMS Health Holdings,
Inc., to track, precisely, the rates of initial prescribing and renewal by individual doctor, which in
turn allows them to target, tailor, and monitor the impact of their core messages. The Manufacturer
Defendants know their detailing to doctors is effective.

130.

The Manufacturer Defendants’ detailers have been reprimanded for their deceptive
promotions. Authorities have found that Actavis had been distributing promotional materials that
minimize the risks associated with Kadian and misleadingly suggest that Kadian is safer than has
been demonstrated. Those materials in particular fail to reveal warnings regarding potentially fatal

abuse of opioids, use by individuals other than the patient for whom the drug was prescribed.

2. Indirect Marketing
131.

The Manufacturer Defendants indirectly marketed their opioids using unbranded
advertising, paid speakers and “key opinion leaders” (“KOLs”), and industry-funded organizations
posing as neutral and credible professional societies and patient advocacy groups (referred to
hereinafter as “Front Groups”).

132.

The Manufacturer Defendants deceptively marketed opioids in the State, Parish, West
Ascension and Plaintiffs Community through unbranded advertising, including advertising that
promotes opioid use generally but does not name a specific opioid. This advertising was ostensibly
created and disseminated by independent third parties. But by funding, directing, reviewing,
editing, and distributing this unbranded advertising, the Manufacturer Defendants controlled the
deceptive messages disseminated by these third parties and acted in concert with them to falsely
and misleadingly promote opioids for the treatment of chronic pain. Much as Defendants
controlled the distribution of their “core messages” via their own detailers and speaker programs,
the Manufacturer Defendants similarly controlled the distribution of these messages in scientific
publications, treatment guidelines, Continuing Medical Education (“CME”) programs, and
medical conferences and seminars. To this end, the Manufacturer Defendants used third-party
public relations firms to help control those messages when they originated from third-parties.

133.

33
Case 3:20-cv-00385-JWD-RLB Document1-3 06/19/20 Page 38 of 147

The Manufacturer Defendants marketed through third-party, unbranded advertising to
avoid regulatory scrutiny because that advertising is not typically reviewed by authorities. The
Manufacturer Defendants also used third-party, unbranded advertising to give the false appearance
that the deceptive messages came from an independent and objective source. Like the tobacco
companies, the Manufacturer Defendants used third parties that they funded, directed, and
controlled to carry out and conceal their scheme to deceive doctors and patients about the risks

and benefits of long-term opioid use for chronic pain.

134.

Defendants also identified doctors to serve, for payment, on their speakers’ bureaus and to
attend programs with speakers and meals paid for by Defendants. These speaker programs
provided: (1) an incentive for doctors to prescribe a particular opioid (so they might be selected to
promote the drug); (2) recognition and compensation for the doctors selected as speakers; and (3)
an opportunity to promote the drug through the speaker to his or her peers. These speakers give
the false impression that they are providing unbiased and medically accurate presentations when
they are, in fact, presenting a script prepared by Defendants. On information and belief, these
presentations conveyed misleading information, omitted material information, and failed to correct
Defendants’ prior misrepresentations about the risks and benefits of opioids.

135.

Borrowing a page from Big Tobacco’s playbook, the Manufacturer Defendants worked
through third parties they controlled by: (a) funding, assisting, encouraging, and directing doctors
who served as KOLs, and (b) funding, assisting, directing, and encouraging seemingly neutral and
credible Front Groups. The Manufacturer Defendants then worked together with those KOLs and
Front Groups to taint the sources that doctors and patients relied on for ostensibly “neutral”
guidance, such as treatment guidelines, CME programs, medical conferences and seminars, and
scientific articles. Thus, working individually and collectively, and through these Front Groups
and KOLs, the Manufacturer Defendants persuaded doctors and patients that what they have long
known — that opioids are addictive drugs, unsafe in most circumstances for long-term use — was
untrue, and that the compassionate treatment of pain required opioids.

136.

34
Case 3:20-cv-00385-JWD-RLB Document1-3 06/19/20 Page 39 of 147

Purdue’s indirect marketing strategies intentionally circumvented duties prohibiting
Purdue from making misrepresentations in the promotion and marketing of OxyContin. Such
actions include contributing to the creation of misleading publications and prescribing guidelines
which lack reliable scientific basis and promoting prescribing practices which have worsened the
opioid crisis. These were unfair and deceptive practices in its marketing, promotion, and sale of
OxyContin.

137.

Doctors are one of the most important avenues that the Manufacturer Defendants use to
spread their false and deceptive statements about the risks and benefits of long-term opioid use.
The Manufacturer Defendants know that doctors rely heavily and less critically on their peers for
guidance, and KOLs provide the false appearance of unbiased and reliable support for chronic
opioid therapy. For example, the Purdue website “In the Face of Pain” failed to disclose that
doctors who provided testimonials on the site were paid by Purdue. Purdue’s failure to disclose
these financial connections misled consumers regarding the objectivity of the testimonials.

3. Key Opinion Leaders
138.
Defendants utilized many KOLs, including many of the same ones.
a. Russel Portenoy
139.

Dr. Russell Portenoy, former Chairman of the Department of Pain Medicine and Palliative
Care at Beth Israel Medical Center in New York, is one example of a KOL whom the Manufacturer
Defendants identified and promoted to further their marketing campaign. Dr. Portenoy received
research support, consulting fees, and honoraria from Cephalon, Endo, Janssen, and Purdue
(among others), and was a paid consultant to Cephalon and Purdue. Dr. Portenoy was instrumental
in opening the door for the regular use of opioids to treat chronic pain. He served on the American
Pain Society (“APS”) / American Academy of Pain Medicine (“AAPM”) Guidelines Committees,
which endorsed the use of opioids to treat chronic pain, first in 1996 and again in 2009. He was
also a member of the board of the American Pain Foundation (“APF”), an advocacy organization
almost entirely funded by the Manufacturer Defendants.

140.

35
Case 3:20-cv-00385-JWD-RLB Document1-3 06/19/20 Page 40 of 147

Dr. Portenoy also made frequent media appearances promoting opioids and spreading
misrepresentations, such as his claim that “the likelihood that the treatment of pain using an opioid
drug which is prescribed by a doctor will lead to addiction is extremely low.” He appeared on
Good Morning America in 2010 to discuss the use of opioids long-term to treat chronic pain. On
this widely-watched program, broadcast across the country, Dr. Portenoy claimed: “Addiction,
when treating pain, is distinctly uncommon. Ifa person does not have a history, a personal history,
of substance abuse, and does not have a history in the family of substance abuse, and does not have
a very major psychiatric disorder, most doctors can feel very assured that that person is not going
to become addicted.” **

141,

Dr. Portenoy later admitted that he “gave innumerable lectures in the late 1980s and ‘90s
about addiction that weren’t true.” These lectures falsely claimed that less than 1% of patients
would become addicted to opioids. According to Dr. Portenoy, because the primary goal was to
“destigmatize” opioids, he and other doctors promoting them overstated their benefits and glossed
over their risks. Dr. Portenoy also conceded that “[dJata about the effectiveness of opioids does
not exist.”°° Portenoy candidly stated: “Did I teach about pain management, specifically about
opioid therapy, in a way that reflects misinformation? Well, . . . I guess I did.”>

b. Lynn Webster
142.

Another KOL, Dr. Lynn Webster, was the co-founder and Chief Medical Director of
Lifetree Clinical Research, an otherwise unknown pain clinic in Salt Lake City, Utah. Dr. Webster
was President of the AAPM in 2013. He is a Senior Editor of Pain Medicine, the same journal that
published Endo special advertising supplements touting Opana ER. Dr. Webster was the author of
numerous CMEs sponsored by Cephalon, Endo, and Purdue. At the same time, Dr. Webster was
receiving significant funding from the Manufacturer Defendants (including nearly $2 million from
Cephalon).

143.

35 Good Morming America (ABC Aug. 30, 2010).

%6 Thomas Catan & Evan Perez, A Pain-Drug Champion Has Second Thoughts, WALL ST. J. (Dec. 17, 2012),
https://www. wsj.com/articles/SB10001424127887324478304578 173342657044604,

5s? Td.

36
Case 3:20-cv-00385-JWD-RLB Document1-3 06/19/20 Page 41 of 147

During a portion of his time as a KOL, Dr. Webster and his clinic were investigated for
overprescribing More than 20 of Dr. Webster’s former patients at the Lifetree Clinic have died of
opioid overdoses.

144,

Ironically, Dr. Webster created and promoted the Opioid Risk Tool, a five question, one-
minute screening tool relying on patient self-reports that purportedly allows doctors to manage the
risk that their patients will become addicted to or abuse opioids. The claimed ability to pre-sort
patients likely to become addicted is an important tool in giving doctors confidence to prescribe
opioids long-term, and for this reason, references to screening appear in various industry-supported
guidelines. Versions of Dr. Webster’s Opioid Risk Tool appear on, or are linked to, websites run
by Endo, Janssen, and Purdue, Unaware of the flawed science and industry bias underlying this
tool, certain states and public entities have incorporated the Opioid Risk Tool into their own
guidelines, indicating, also, their reliance on the Manufacturer Defendants and those under their
influence and control.

145.

In 2011, Dr. Webster presented, via webinar, a program sponsored by Purdue entitled
“Managing Patient’s Opioid Use: Balancing the Need and the Risk.” Dr. Webster recommended
use of risk screening tools, urine testing, and patient agreements as a way to prevent “overuse of
prescriptions” and “overdose deaths.” This webinar was available to and was intended to reach
doctors in the State and doctors treating members of Plaintiff's Community, including in West
Ascension and the Parish. *®

146.

Dr. Webster also was a leading proponent of the concept of “pseudoaddiction,” the notion
that addictive behaviors should be seen not as warnings, but as indications of undertreated pain. In
Dr. Webster’s description, the only way to differentiate the two was to increase a patient’s dose of
opioids. As he and co-author Beth Dove wrote in their 2007 book Avoiding Opioid Abuse While
Managing Pain—a book that is still available online—when faced with signs of aberrant behavior,
increasing the dose “in most cases . . . should be the clinician’s first response.”*? Upon information
and belief, Endo distributed this book to doctors. Years later, Dr. Webster reversed himself,
** See Emerging Solutions in Pain, Managing Patient’s Opioid Use: Balancing the Need and the Risk,
http://www.emergingsolutionsinpain.com/ce-education/opioid-

management?option=com_continued&view=trontmatter&Itemid=303&course=209 (last visited Aug. 22, 2017)
* Lynn Webster & Beth Dove, Avoiding Opioid Abuse While Managing Pain (2007).

37
Case 3:20-cv-00385-JWD-RLB Document1-3 06/19/20 Page 42 of 147

acknowledging that “[pseudoaddiction] obviously became too much of an excuse to give patients
more medication.”
4. Front Groups
147.

The Manufacturer Defendants also entered into arrangements with seemingly unbiased and
independent patient and professional organizations to promote opioids for the treatment of chronic
pain. Under the direction and control of the Manufacturer Defendants, these “Front Groups”
generated treatment guidelines, unbranded materials, and programs that favored chronic opioid
therapy. They also assisted the Manufacturer Defendants by responding to negative articles, by
advocating against regulatory changes that would limit opioid prescribing in accordance with the
scientific evidence, and by conducting outreach to vulnerable patient populations targeted by the
Manufacturer Defendants.

148.

These Front Groups depended on the Manufacturer Defendants for funding and, in some
cases, for survival. The Manufacturer Defendants also exercised control over programs and
materials created by these groups by collaborating on, editing, and approving their content, and by
funding their dissemination. In doing so, the Manufacturer Defendants made sure that the Front
Groups would generate only the messages that the Manufacturer Defendants wanted to distribute.
Despite this, the Front Groups held themselves out as independent and serving the needs of their
members — whether patients suffering from pain or doctors treating those patients.

149,

Defendants Cephalon, Endo, Janssen, and Purdue, in particular, utilized many Front
Groups, including many of the same ones. Several of the most prominent are described below, but
there are many others, including the American Pain Society (“APS”), American Geriatrics Society
(“AGS”), the Federation of State Medical Boards (“FSMB”), American Chronic Pain Association
(“ACPA”), the Center for Practical Bioethics (“CPB”), the U.S. Pain Foundation (““USPF”) and
Pain & Policy Studies Group (“PPSG”).

a. American Pain Foundation

150.

69 John Fauber, Painkiller Boom Fueled by Networking, Milwaukee Wisc. J. Sentinel, Feb. 18, 2012,
http://archive.jsonline,com/watchdog/watchdogreports/painkiller-boom-fueled-by-networking-dp3p2rn-
139609053.html.

38
Case 3:20-cv-00385-JWD-RLB Document1-3 06/19/20 Page 43 of 147

The most prominent of the Manufacturer Defendants’ Front Groups was the American Pain
Foundation (“APF”), which, upon information and belief, received more than $10 million in
funding from opioid manufacturers from 2007 until it closed its doors in May 2012, primarily from
Endo and Purdue. APF issued education guides for patients, reporters, and policymakers that
touted the benefits of opioids for chronic pain and trivialized their risks, particularly the risk of
addiction. APF also launched a campaign to promote opioids for returning veterans, which has
contributed to high rates of addiction and other adverse outcomes — including death — among
returning soldiers. APF also engaged in a significant multimedia campaign — through radio,
television and the internet — to educate patients about their “right” to pain treatment, namely
opioids. All of the programs and materials were available nationally and were intended to reach
citizens of the State, West Ascension, the Parish and Plaintiff's Community.

151.

In 2009 and 2010, more than 80% of APF’s operating budget came from pharmaceutical
industry sources. Including industry grants for specific projects, APF received about $2.3 million
from industry sources out of total income of about $2.85 million in 2009; its budget for 2010
projected receipts of roughly $2.9 million from drug companies, out of total income of about $3.5
million. By 2011, upon information and belief, APF was entirely dependent on incoming grants
from defendants Purdue, Cephalon, Endo, and others to avoid using its line of credit.

152.

APF held itself out as an independent patient advocacy organization. It often engaged in
grassroots lobbying against various legislative initiatives that might limit opioid prescribing, and
thus the profitability of its sponsors. Upon information and belief, it was often called upon to
provide “patient representatives” for the Manufacturer Defendants’ promotional activities,
including for Purdue’s Partners Against Pain and Janssen’s Let’s Talk Pain. APF functioned
largely as an advocate for the interests of the Defendants, not patients. Indeed, upon information
and belief, as early as 2001, Purdue told APF that the basis of a grant was Purdue’s desire to
“strategically align its investments in nonprofit organizations that share [its] business interests.”

153.

Upon information and belief, on several occasions, representatives of the Manufacturer

Defendants, often at informal meetings at conferences, suggested activities and publications for

APF to pursue. APF then submitted grant proposals seeking to fund these activities and

39
Case 3:20-cv-00385-JWD-RLB Document1-3 06/19/20 Page 44 of 147

publications, knowing that drug companies would support projects conceived as a result of these
communications.
154.

The U.S. Senate Finance Committee began looking into APF in May 2012 to determine
the links, financial and otherwise, between the organization and the manufacturers of opioid
painkillers. The investigation caused considerable damage to APF’s credibility as an objective and
neutral third party, and the Manufacturer Defendants stopped funding it. Within days of being
targeted by Senate investigation, APF’s board voted to dissolve the organization “due to

irreparable economic circumstances.” APF “cease[d] to exist, effective immediately.”®!

b. American Association of Pain Management
155.

Another front group for the Manufacturer Defendants was the American Academy of Pain
Medicine (“AAPM”). With the assistance, prompting, involvement, and funding of the
Manufacturer Defendants, the AAPM issued purported treatment guidelines and sponsored and
hosted medical education programs essential to the Manufacturer Defendants’ deceptive marketing
of chronic opioid therapy.

156.

AAPM received substantial funding from opioid manufacturers. For example, AAPM
maintained a corporate relations council, whose members paid $25,000 per year (on top of other
funding) to participate. The benefits included allowing members to present educational programs
at off-site dinner symposia in connection with AAPM’s marquee event — its annual meeting held
in Palm Springs, California, or other resort locations. AAPM describes the annual event as an
“exclusive venue” for offering education programs to doctors. Membership in the corporate
relations council also allows drug company executives and marketing staff to meet with AAPM
executive committee members in small settings. Endo, Purdue, and Cephalon were members of
the council and presented deceptive programs to doctors who attended this annual event.

157.

5! Charles Ornstein & Tracy Weber, Senate Panel Investigates Drug Companies’ Ties to Pain Groups, Wash. Post,
May 8, 2012, https:/Avww,washingtonpost.com/national/health-science/senate-panel-investigates-drug-companies-
ties-to-pain-groups/2012/05/08/gIQA2X4qBU_story.html,

40
Case 3:20-cv-00385-JWD-RLB Document1-3 06/19/20 Page 45 of 147

Upon information and belief, AAPM is viewed internally by Endo as “industry friendly,”
with Endo advisors and speakers among its active members. Endo attended AAPM conferences,
funded its CMEs, and distributed its publications. The conferences sponsored by AAPM heavily
emphasized sessions on opioids — 37 out of roughly 40 at one conference alone. AAPM’s
presidents have included top industry-supported KOLs Perry Fine and Lynn Webster. Dr. Webster
was even elected president of AAPM while under a DEA investigation.

158.

The Manufacturer Defendants were able to influence AAPM through both their significant

and regular funding and the leadership of pro-opioid KOLs within the organization.
159.

In 1996, AAPM and APS jointly issued a consensus statement, “The Use of Opioids for
the Treatment of Chronic Pain,” which endorsed opioids to treat chronic pain and claimed that the
risk of a patients’ addiction to opioids was low. Dr. Haddox, who co-authored the AAPM/APS
statement, was a paid speaker for Purdue at the time. Dr. Portenoy was the sole consultant. The
consensus statement remained on AAPM’s website until 2011, and, upon information and belief,
was taken down from AAPM’s website only after a doctor complained. @

160.

AAPM and APS issued their own guidelines in 2009 (““AAPM/APS Guidelines”) and
continued to recommend the use of opioids to treat chronic pain.® Treatment guidelines have been
relied upon by doctors, especially the general practitioners and family doctors targeted by the
Manufacturer Defendants. Treatment guidelines not only directly inform doctors’ prescribing
practices, but are cited throughout the scientific literature and referenced by third-party payors in
determining whether they should cover treatments for specific indications. Pharmaceutical sales
representatives employed by Endo, Actavis, and Purdue discussed treatment guidelines with
doctors during individual sales visits.

161.

At least fourteen of the 21 panel members who drafted the AAPM/APS Guidelines,
including KOLs Dr. Portenoy and Dr. Perry Fine of the University of Utah, received support from
Janssen, Cephalon, Endo, and Purdue. The 2009 Guidelines promote opioids as “safe and
2 The Use of Opioids for the Treatment of Chronic Pain: A Consensus Statement From the American Academy of
Pain Medicine and the American Pain Society, 13 Clinical J. Pain 6 (1997).

63 Roger Chou et al., Clinical Guidelines for the Use of Chronic Opioid Therapy in Chronic Non-Cancer Pain, 10 J.
Pain 113 (2009).

4]
Case 3:20-cv-00385-JWD-RLB Document1-3 06/19/20 Page 46 of 147

effective” for treating chronic pain, despite acknowledging limited evidence, and conclude that the
risk of addiction is manageable for patients regardless of past abuse histories. “*One panel member,
Dr. Joel Saper, Clinical Professor of Neurology at Michigan State University and founder of the
Michigan Headache & Neurological Institute, resigned from the panel because of his concerns that
the 2009 Guidelines were influenced by contributions that drug companies, including
Manufacturer Defendants, made to the sponsoring organizations and committee members. These
AAPM/APS Guidelines have been a particularly effective channel of deception and have
influenced not only treating physicians, but also the body of scientific evidence on opioids; the
Guidelines have been cited hundreds of times in academic literature, were disseminated in the
State and/or West Ascension, the Parish and Plaintiff's Community during the relevant time
period, are still available online, and were reprinted in the Journal of Pain. The Manufacturer
Defendants widely referenced and promoted the 2009 Guidelines without disclosing the lack of
evidence to support them or the Manufacturer Defendants’ financial support to members of the
panel.
162.

The Manufacturer Defendants worked together, through Front Groups, to spread their
deceptive messages about the risks and benefits of long-term opioid therapy. For example,
Defendants combined their efforts through the Pain Care Forum (“PCF”), which began in 2004 as
an APF project. PCF is comprised of representatives from opioid manufacturers (including
Cephalon, Endo, Janssen, and Purdue) and various Front Groups, almost all of which received
substantial funding from the Manufacturer Defendants. Among other projects, PCF worked to
ensure that an imposed education project on opioids was not unacceptably negative and did not
require mandatory participation by prescribers, which the Manufacturer Defendants determined

would reduce prescribing.

B. The Manufacturer Defendants’ Marketing Scheme Misrepresented the Risks
and Benefits of Opioids.

1. The Manufacturer Defendants embarked upon a campaign of false,
deceptive, and unfair assurances grossly understating and misstating
the dangerous addiction risks of the opioid drugs.

163,

64 Td.

42
Case 3:20-cv-00385-JWD-RLB Document1-3 06/19/20 Page 47 of 147

To falsely assure physicians and patients that opioids are safe, the Manufacturer
Defendants deceptively trivialized and failed to disclose the risks of long-term opioid use,
particularly the risk of addiction, through a series of misrepresentations that have been
conclusively debunked. These misrepresentations reinforced each other and created the
dangerously misleading impression that: (1) starting patients on opioids was low risk because most
patients would not become addicted, and because those at greatest risk for addiction could be
identified and managed; (2) patients who displayed signs of addiction probably were not addicted
and, in any event, could easily be weaned from the drugs; (3) the use of higher opioid doses, which
many patients need to sustain pain relief as they develop tolerance to the drugs, do not pose special
risks; and (4) abuse-deterrent opioids both prevent abuse and overdose and are inherently less
addictive. The Manufacturer Defendants have not only failed to correct these misrepresentations,

they continue to make them today.

164.

Opioid manufacturers, including Manufacturer Defendants Endo Pharmaceuticals, Inc. and
Purdue Pharma L.P., are prohibited from making many of the misrepresentations identified in this
Petition. Yet each Manufacturer Defendant continues to misrepresent the risks and benefits of
long-term opioid use in the State, Parish, and Plaintiff's Community and each continues to fail to
correct its past misrepresentations.

165.

Some illustrative examples of the Manufacturer Defendants’ false, deceptive, and unfair
claims about the purportedly low risk of addiction include:

a. Actavis’s predecessor caused a patient education brochure, Managing Chronic Back Pain,
to be distributed beginning in 2003 that admitted that opioid addiction is possible, but
falsely claimed that it is “less likely if you have never had an addiction problem.” Based
on Actavis’s acquisition of its predecessor’s marketing materials along with the rights to
Kadian, it appears that Actavis continued to use this brochure in 2009 and beyond.

b. Cephalon and Purdue sponsored APF’s Treatment Options: A Guide for People Living
with Pain (2007), which suggested that addiction is rare and limited to extreme cases of
unauthorized dose escalations, obtaining duplicative opioid prescriptions from multiple

sources, or theft. This publication was recently still available online.©

c. Endo sponsored a website, “PainKnowledge,” which, upon information and belief, claimed
in 2009 that “[p]eople who take opioids as prescribed usually do not become addicted.”

63 Am, Pain Found., Treatment Options: A Guide for People Living in Pain (2007) [hereinafter APF, Treatment
Options], https://assets,documentcloud,org/documents/277605/apf-treatmentoptions.pdf.

43
Case 3:20-cv-00385-JWD-RLB Document1-3 06/19/20 Page 48 of 147

Upon information and belief, another Endo website, PainAction.com, stated “Did you
know? Most chronic pain patients do not become addicted to the opioid medications that
are prescribed for them.” Endo also distributed an “Informed Consent” document on
PainAction.com that misleadingly suggested that only people who “have problems with
substance abuse and addiction” are likely to become addicted to opioid medications.

d. Upon information and belief, Endo distributed a pamphlet with the Endo logo entitled
Living with Someone with Chronic Pain, which stated that: “Most health care providers
who treat people with pain agree that most people do not develop an addiction problem.”

e. Janssen reviewed, edited, approved, and distributed a patient education guide entitled
Finding Relief: Pain Management for Older Adults (2009), which described as “myth” the
claim that opioids are addictive, and asserted as fact that “[m]Jany studies show that opioids
are rarely addictive when used properly for the management of chronic pain.”

f. Janssen has run a website, Prescriberesponsibly.com (last updated July 2, 2015), which has
claimed that concerns about opioid addiction are “overestimated.”

g. Purdue sponsored APF’s A Policymaker’s Guide to Understanding Pain & Its
Management, which claims that less than 1% of children prescribed opioids will become
addicted and that pain is undertreated due to “[m]Jisconceptions about opioid addiction.”

h. Consistent with the Manufacturer Defendants’ published marketing materials, upon
information and belief, detailers for Purdue, Endo, Janssen, and Cephalon in the State,
Parish, West Ascensino and Plaintiff's Community minimized or omitted any discussion
with doctors of the risk of addiction; misrepresented the potential for abuse of opioids with
purportedly abuse-deterrent formulations; and routinely did not correct the
misrepresentations noted above.

i. Seeking to overturn the criminal conviction of a doctor for illegally prescribing opioids,
the Manufacturer Defendants’ Front Groups APF and NFP argued i that patients rarely
become addicted to prescribed opioids, citing research by their KOL, Dr. Portenoy.

166.

These claims are contrary to longstanding scientific evidence. A 2016 opioid-prescription
guideline issued by the CDC (the “2016 CDC Guideline”) explains that there is “[e]xtensive
evidence” of the “possible harms of opioids (including opioid use disorder [an alternative term for
opioid addiction], [and] overdose. . .).”°’ The 2016 CDC Guideline further explains that “[o]pioid
pain medication use presents serious risks, including overdose and opioid use disorder” and that
“continuing opioid therapy for 3 months substantially increases risk for opioid use disorder.”

167.
Authorities have found that most opioid drugs have ‘high potential for abuse and that

opioids are associated with a substantial risk of misuse, abuse, NOWS [neonatal opioid withdrawal

syndrome], addiction, overdose, and death. Because of the known serious risks associated with

6° Am. Pain Found., A Policymaker’s Guide to Understanding Pain and Its Management 6 (2011) [hereinafter APF,
Policymaker’s Guide], http://s3.documentcloud.org/documents/277603/apf-policy makers-guide. pdf.

$7 Deborah Dowell et al., CDC Guideline for Prescribing Opioids for Chronic Pain—United States, 2016, Morbidity
& Mortality Wkly. Rep., Mar 18, 2016, at 15 [hereinafter 2016 CDC Guideline],
https://www.cdc.gov/mmwr/volumes/65/rr/tr6501e] .htm.

68 Id, at 2, 25,

44
Case 3:20-cv-00385-JWD-RLB Document1-3 06/19/20 Page 49 of 147

long-term opioid use, including risks of addiction, abuse, and misuse, even at recommended doses,
and because of the greater risks of overdose and death, opioids should be used only in patients for
whom alternative treatment options like non-opioid drugs have failed.

168.

Opioid use disorders appear to be highly prevalent in chronic pain patients treated with
opioids, with up to 40% of chronic pain patients treated in specialty and primary care outpatient
centers meeting the clinical criteria for an opioid use disorder. Endo had claimed on its
Wwww.opana.com website that “[m]Jost healthcare providers who treat patients with pain agree that
patients treated with prolonged opioid medicines usually do not become addicted,” but, upon
information and belief, Endo had no evidence for that statement. Endo has recently agreed not to
make statements that opioids generally are non-addictive or that most patients who take opioids

do not become addicted, at lease in some jurisdictions.

169.

In addition to mischaracterizing the highly addictive nature of the drugs they were pushing,
the Manufacturer Defendants also fostered a fundamental misunderstanding of the signs of
addiction. Specifically, the Manufacturer Defendants misrepresented, to doctors and patients, that
warning signs and/or symptoms of addiction were, instead, signs of undertreated pain (i.e.
pseudoaddiction) — and instructed doctors to increase the opioid prescription dose for patients who
were already in danger.

170.

To this end, one of Purdue’s employees, Dr. David Haddox, invented a phenomenon called
“pseudoaddiction.” KOL Dr. Portenoy popularized the term. Examples of the false, misleading,
deceptive, and unfair statements regarding pseudoaddiction include:

a. Cephalon and Purdue sponsored Responsible Opioid Prescribing (2007), which taught that
behaviors such as “requesting drugs by name,” “demanding or manipulative behavior,”
seeing more than one doctor to obtain opioids, and hoarding, are all signs of
pseudoaddiction, rather than true addiction.© The 2012 edition, which remains available

for sale online, continues to teach that pseudoaddiction is real.”°

b. Janssen sponsored, funded, and edited the Let’s Talk Pain website, which in 2009 stated:
“pseudoaddiction . . . refers to patient behaviors that may occur when pain is under-treated

69 Scott M. Fishman, M.D., Responsible Opioid Prescribing: A Physician’s Guide (2007) at 62.
7 See Scott M. Fishman, M.D., Responsible Opioid Prescribing: A Physician’s Guide (2d ed. 2012).

45
Case 3:20-cv-00385-JWD-RLB Document1-3 06/19/20 Page 50 of 147

.... Pseudoaddiction is different from true addiction because such behaviors can be
resolved with effective pain management.”

c. Endo sponsored a National Initiative on Pain Control] (“NIPC”) CME program in 2009
entitled “Chronic Opioid Therapy: Understanding Risk While Maximizing Analgesia,”
which, upon information and belief, promoted pseudoaddiction by teaching that a patient’s
aberrant behavior was the result of untreated pain. Endo appears to have substantially
controlled NIPC by funding NIPC projects; developing, specifying, and reviewing content;
and distributing NIPC materials.

d. Purdue published a pamphlet in 2011 entitled Providing Relief, Preventing Abuse, which,
upon information and belief, described pseudoaddiction as a concept that “emerged in the
literature” to describe the inaccurate interpretation of [drug-seeking behaviors] in patients
who have pain that has not been effectively treated.”

e. Upon information and belief, Purdue sponsored a CME program titled “Path of the Patient,
Managing Chronic Pain in Younger Adults at Risk for Abuse”. In a role play, a chronic
pain patient with a history of drug abuse tells his doctor that he is taking twice as many
hydrocodone pills as directed. The narrator notes that because of pseudoaddiction, the
doctor should not assume the patient is addicted even if he persistently asks for a specific
drug, seems desperate, hoards medicine, or “overindulges in unapproved escalating doses.”
The doctor treats this patient by prescribing a high-dose, long-acting opioid.

171.

The CDC rejects the validity of the pseudoaddiction fallacy invented by a Purdue employee

as a reason to push more opioid drugs onto already addicted patients.
172.

In addition to misstating the addiction risk and inventing the pseudoaddiction falsehood, a
third category of false, deceptive, and unfair practice is the Manufacturer Defendants’ false
instructions that addiction risk screening tools, patient contracts, urine drug screens, and similar
strategies allow them to reliably identify and safely prescribe opioids to patients predisposed to
addiction. These misrepresentations were especially insidious because the Manufacturer
Defendants aimed them at general practitioners and family doctors who lack the time and expertise
to closely manage higher-risk patients on opioids. The Manufacturer Defendants’
misrepresentations made these doctors feel more comfortable prescribing opioids to their patients,
and patients more comfortable starting on opioid therapy for chronic pain. Illustrative examples
include:

a. Endo paid for a 2007 supplement in the Journal of Family Practice written by a doctor

who became a member of Endo’s speakers’ bureau in 2010. The supplement, entitled
Pain Management Dilemmas in Primary Care: Use of Opioids, emphasized the
effectiveness of screening tools, claiming that patients at high risk of addiction could
safely receive chronic opioid therapy using a “maximally structured approach”
involving toxicology screens and pill counts.

b. Purdue, upon information and belief, sponsored a 2011 webinar, Managing Patient’s

Opioid Use: Balancing the Need and Risk, which claimed that screening tools, urine
tests, and patient agreements prevent “overuse of prescriptions” and “overdose deaths.”

46
Case 3:20-cv-00385-JWD-RLB Document1-3 06/19/20 Page 51 of 147

c. As recently as 2015, upon information and belief, Purdue has represented in scientific
conferences that “bad apple” patients — and not opioids — are the source of the addiction
crisis and that once those “bad apples” are identified, doctors can safely prescribe
opioids without causing addiction.

173.

To the contrary, upon information and believe, there are no studies assessing the
effectiveness of risk mitigation strategies for improving outcomes related to overdose, addiction,
abuse or misuse.

174.

A fourth category of deceptive messaging regarding dangerous opioids is the Manufacturer
Defendants’ false assurances regarding the alleged ease of eliminating opioid dependence. The
Manufacturer Defendants falsely claimed that opioid dependence can easily be addressed by
tapering and that opioid withdrawal is not a problem, but they failed to disclose the increased
difficulty of stopping opioids after long-term use. In fact, the symptoms of opioid withdrawal
include abdominal pain, vomiting, diarrhea, sweating, tremor, tachycardia, drug cravings, anxiety,
insomnia, spontaneous abortion and premature labor in pregnant women.

175.

The Manufacturer Defendants nonetheless downplayed the severity of opioid
detoxification. For example, upon information and belief, a CME sponsored by Endo, entitled
Persistent Pain in the Older Adult, claimed that withdrawal symptoms can be avoided by tapering
a patient’s opioid dose by 10%-20% for 10 days. And Purdue sponsored APF’s A Policymaker’s
Guide to Understanding Pain & Its Management, which claimed that “[s]ymptoms of physical
dependence can often be ameliorated by gradually decreasing the dose of medication during
discontinuation” without mentioning any hardships that might occur.”!

176.

A fifth category of false, deceptive, and unfair statements the Manufacturer Defendants
made to sell more drugs is that opioid dosages could be increased indefinitely without added risk.
The ability to escalate dosages was critical to Defendants’ efforts to market opioids for long-term
use to treat chronic pain because, absent this misrepresentation, doctors would have abandoned
treatment when patients built up tolerance and lower dosages did not provide pain relief. The

Manufacturer Defendants’ deceptive claims include:

7! Am, Pain Found., A Policymaker’s Guide to Understanding Pain and Its Management 6 (2011) [hereinafter APF,
Policymaker’s Guide], http://s3.documentcloud.org/documents/277603/apf-policymakers-guide.pdf., at 32.

47
Case 3:20-cv-00385-JWD-RLB Document1-3 06/19/20 Page 52 of 147

a. Upon information and belief, Actavis’s predecessor created a patient brochure for Kadian
in 2007 that stated, “Over time, your body may become tolerant of your current dose. You
may require a dose adjustment to get the right amount of pain relief. This is not addiction.”
Based on Actavis’s acquisition of its predecessor’s marketing materials along with the
rights to Kadian, Actavis appears to have continued to use these materials in 2009 and
beyond.

b. Cephalon and Purdue sponsored APF’s Treatment Options: A Guide for People Living
with Pain (2007), which claims that some patients “need” a larger dose of an opioid,
regardless of the dose currently prescribed. The guide stated that opioids have “no ceiling
dose” and insinuated that they are therefore the most appropriate treatment for severe
pain.” This publication is still available online.

c. Endo sponsored a website, “PainKnowledge,” which, upon information and belief, claimed
in 2009 that opioid dosages may be increased until “you are on the right dose of medication
for your pain.”

d. Endo distributed a pamphlet edited by a KOL entitled Understanding Your Pain: Taking
Oral Opioid Analgesics (2004 Endo Pharmaceuticals PM-0120). In Q&A format, it asked
“If I take the opioid now, will it work later when I really need it?” The response is, “The
dose can be increased... . You won’t ‘run out’ of pain relief.””

e. Janssen sponsored a patient education guide entitled Finding Relief: Pain Management for
Older Adults (2009), which was distributed by its sales force. This guide listed dosage
limitations as “disadvantages” of other pain medicines but omitted any discussion of risks
of increased opioid dosages.

f. Upon information and belief, Purdue’s In the Face of Pain website promoted the notion
that ifa patient’s doctor does not prescribe what, in the patient’s view, is a sufficient dosage
of opioids, he or she should find another doctor who will.

g. Purdue sponsored APF’s A Policymaker’s Guide to Understanding Pain & Its
Management, which taught that dosage escalations are “sometimes necessary,” and that
“the need for higher doses of medication is not necessarily indicative of addiction,” but
inaccurately downplayed the risks from high opioid dosages.”

h. In 2007, Purdue sponsored a CME entitled “Overview of Management Options” that was
available for CME credit and available until at least 2012. The CME was edited by a KOL
and taught that Non-steroidal Anti-inflammatory Drugs (“NSAIDs”) and other drugs, but
not opioids, are unsafe at high dosages.

i, Purdue presented a 2015 paper at the College on the Problems of Drug Dependence, “the
oldest and largest organization in the US dedicated to advancing a scientific approach to
substance use and addictive disorders,” challenging the correlation between opioid dosage
and overdose. 7°

j. Seeking to overturn the criminal conviction of a doctor for illegally prescribing opioids,
the Manufacturer Defendants’ Front Groups APF and NFP argued in an amicus brief to the
United States Fourth Circuit Court of Appeals that “there is no ‘ceiling dose’” for opioids. ”®

177,

? Am. Pain Found., Treatment Options: A Guide for People Living in Pain (2007) [hereinafter APF, Treatment
Options], https://assets.documentcloud.org/documents/277605/apf-treatmentoptions.pdf,, at 12.

3 Margo McCaffery & Chris Pasero, Endo Pharm,, Understanding Your Pain: Taking Oral Opioid Analgesics (Russell
K Portenoy, M.D., ed., 2004).

™ Am, Pain Found., A Policymaker’s Guide to Understanding Pain and Its Management 6 (2011) [hereinafter APF,
Policymaker’s Guide], http://s3,documentcloud.org/documents/277603/apf-policymakers-guide,pdf., at 32

* The College on Problems of Drug Dependence, About the College, http://cpdd.org (last visited Aug. 21, 2017).

76 Brief of APF, at 9.

48
Case 3:20-cv-00385-JWD-RLB Document1-3 06/19/20 Page 53 of 147

Once again, the Manufacturer Defendants’ representations regarding opioids were lacking
in scientific evidence. Upon information and believe, the benefits of high-dose opioids for chronic
pain are not established while the risks for serious harms related to opioid therapy increase at
higher opioid dosage. More specifically, there is now an established body of scientific evidence
showing that overdose risk is increased at higher opioid dosages. There is an increased risk for
opioid use disorder, respiratory depression, and death at higher dosages. Authorities advise doctors
to avoid increasing dosage to above 90 morphine milligram equivalents per day.

178.

Defendants’ deceptive marketing of the so-called abuse-deterrent properties of some of

their opioids has created false impressions that these opioids can cure addiction and abuse.
179,

The Manufacturer Defendants made misleading claims about the ability of their so-called
abuse-deterrent opioid formulations to deter abuse. For example, Endo’s advertisements for the
2012 reformulation of Opana ER claimed that it was designed to be crush resistant, in a way that
suggested it was more difficult to abuse. This claim was false. Opana ER Extended-Release
Tablets’ extended-release features can be compromised, causing the medication to “dose dump,”
when subject to forms of manipulation such as cutting, grinding, or chewing, followed by
swallowing. Opana ER can be prepared for snorting using commonly available methods and
readily prepared for injection. There has existed the troubling possibility that a higher and rising
percentage of Opana ER Extended-Release Tablet abuse has occurred via injection. Endo’s own
studies, which it failed to disclose, showed that Opana ER could still be ground and chewed.
Authorities have requested that Opana ER be removed from the market.

2. The Manufacturer Defendants embarked upon a campaign of false,
deceptive, and unfair assurances grossly overstating the benefits of the
opioid drugs.

180.

To convince doctors and patients that opioids should be used to treat chronic pain, the
Manufacturer Defendants also had to persuade them that there was a significant upside to long-
term opioid use. But authorities make clear that no evidence shows a long-term benefit of opioids
in pain and function versus no opioids for chronic pain with outcomes examined at least | year
later (with most placebo-controlled randomized trials <6 weeks in duration) and that other

treatments were more or equally beneficial and less harm ful than long-term opioid use. There is a

49
Case 3:20-cv-00385-JWD-RLB Document1-3 06/19/20 Page 54 of 147

lack of evidence to support long-term opioid use. Despite this, Defendants falsely and misleadingly
touted the benefits of long-term opioid use and falsely and misleadingly suggested that these
benefits were supported by scientific evidence.
181.
Some illustrative examples of the Manufacturer Defendants’ false claims are:

a. Upon information and belief, Actavis distributed an advertisement claiming that the use of
Kadian to treat chronic pain would allow patients to return to work, relieve “stress on your
body and your mental health,” and help patients enjoy their lives.

b. Endo distributed advertisements that claimed that the use of Opana ER for chronic pain
would allow patients to perform demanding tasks like construction work or work as a chef
and portrayed seemingly healthy, unimpaired subjects.

c. Janssen sponsored and edited a patient education guide entitled Finding Relief: Pain
Management for Older Adults (2009) — which states as “a fact” that “opioids may make it
easier for people to live normally.” The guide lists expected functional improvements from
opioid use, including sleeping through the night, returning to work, recreation, sex,
walking, and climbing stairs.

d. Janssen promoted Ultracet for everyday chronic pain and distributed posters, for display in
doctors’ offices, of presumed patients in active professions; the caption read, “Pain doesn’t
fit into their schedules.”

e. Upon information and belief, Purdue ran a series of advertisements for OxyContin in 2012
in medical journals entitled “Pain vignettes,” which were case studies featuring patients
with pain conditions persisting over several months and recommending OxyContin for
them. The ads implied that OxyContin improves patients’ function.

f. Responsible Opioid Prescribing (2007), sponsored and distributed by Cephalon, Endo and
Purdue, taught that relief of pain by opioids, by itself, improved patients’ function.

g. Cephalon and Purdue sponsored APF’s Treatment Options: A Guide for People Living
with Pain (2007), which counseled patients that opioids “give [pain patients] a quality of
life we deserve.””’ This publication is still available online.

h. Endo’s NIPC website “PainKnowledge” claimed in 2009, upon information and belief, that
with opioids, “your level of function should improve; you may find you are now able to
participate in activities of daily living, such as work and hobbies, that you were not able to
enjoy when your pain was worse.” Elsewhere, the website touted improved quality of life
(as well as “improved function”) as benefits of opioid therapy. The grant request that Endo
approved for this project specifically indicated NIPC’s intent to make misleading claims
about function, and Endo closely tracked visits to the site.

i. Endo was the sole sponsor, through NIPC, of a series of CMEs entitled “Persistent Pain in
the Older Patient.””* Upon information and belief, a CME disseminated via webcast
claimed that chronic opioid therapy has been “shown to reduce pain and improve
depressive symptoms and cognitive functioning.”

j. Janssen sponsored and funded a multimedia patient education campaign called “Let’s Talk
Pain.” One feature of the campaign was to complain that patients were under-treated. In
2009, upon information and belief, a Janssen-sponsored website, part of the “Let’s Talk

77 Am. Pain Found., Treatment Options: A Guide for People Living in Pain (2007) [hereinafter APF, Treatment
Options], https://assets.documentcloud.org/documents/277605/apf-treatmentoptions. pdf.

% E.g., NIPC, Persistent Pain and the Older Patient (2007),
https://www.painedu.org/Downloads/NIPC/Activities/B173_Providence_RI_%2O0Invite.pdf.

50
Case 3:20-cv-00385-JWD-RLB Document1-3 06/19/20 Page 55 of 147

Pain” campaign, featured an interview edited by Janssen claiming that opioids allowed a
patient to “continue to function.”

k. Purdue sponsored the development and distribution of APF’s A Policymaker’s Guide to
Understanding Pain & Its Management, which claimed that “[m]ultiple clinical studies”
have shown that opioids are effective in improving “[d]aily function,” “[p]sychological
health,” and “[o]verall health-related quality of life for chronic pain.””? The Policymaker’s
Guide was originally published in 2011.

1. Purdue’s, Cephalon’s, Endo’s, and Janssen’s sales representatives have conveyed and
continue to convey the message that opioids will improve patient function.

182.
These claims have no support in the scientific literature.
183.

Upon information and belief, as of 2010, there was no substantial evidence or substantial
clinical experience demonstrating that the magnitude of the effect of the drug Kadian had in
alleviating pain, taken together with any drug-related side effects patients may experience results
in any overall positive impact on a patient’s work, physical and mental functioning, daily activities,

or enjoyment of life.

184,

Upon information and belief, as of 2008, the claim that patients who are treated with the
drug experience an improvement in their overall function, social function, and ability to perform
daily activities had not been demonstrated by substantial evidence or clinical experience.

185.

The Manufacturer Defendants also falsely and misleadingly emphasized or exaggerated
the risks of competing medications like NSAIDs, so that doctors and patients would look to opioids
first for the treatment of chronic pain. Once again, these misrepresentations by the Manufacturer
Defendants contravened scientific evidence. Indeed, the labels for extended-release and long-
acting (“ER/LA”) opioids in and immediate-release (“IR”) opioids were changed in 2013 and
2016, respectively, to state that opioids should only be used as a last resort “in patients for which
alternative treatment options” like non-opioid drugs “are inadequate.” Indeed, authorities advise
that NSAIDs, not opioids, should be the first-line treatment for chronic pain, particularly arthritis

and lower back pain. Purdue misleadingly promoted OxyContin as being unique among opioids in

™ Am. Pain Found., A Policymaker’s Guide to Understanding Pain and Its Management 6 (2011) [hereinafter APF,
Policymaker’s Guide], http://s3.documentcloud.org/documents/277603/apf-policymakers-guide.pdf., at 29,

51
Case 3:20-cv-00385-JWD-RLB Document1-3 06/19/20 Page 56 of 147

providing 12 continuous hours of pain relief with one dose. In fact, OxyContin does not last for 12
hours — a fact that Purdue has known at all times relevant to this action. Upon information and
belief, Purdue’s own research shows that OxyContin wears off in under six hours in one quarter
of patients and in under 10 hours in more than half. This is because OxyContin tablets release
approximately 40% of their active medicine immediately, after which release tapers. This triggers
a powerful initial response, but provides little or no pain relief at the end of the dosing period,
when less medicine is released. This phenomenon is known as “end of dose” failure. In 2008 a
substantial proportion of chronic pain patients taking OxyContin experienced it. This not only
renders Purdue’s promise of 12 hours of relief false and deceptive, it also makes OxyContin more
dangerous because the declining pain relief patients experience toward the end of each dosing
period drives them to take more OxyContin before the next dosing period begins, quickly
increasing the amount of drug they are taking and spurring growing dependence.
186.

Purdue’s competitors were aware of this problem. For example, upon information and
belief, Endo ran advertisements for Opana ER referring to “real” 12-hour dosing. Nevertheless,
Purdue falsely promoted OxyContin as if it were effective for a full 12 hours. Upon information
and belief, Purdue’s sales representatives continue to tell doctors that OxyContin lasts a full 12
hours.

187,

Front Groups supported by Purdue likewise echoed these representations. For example, the
National Foundation for the Treatment of Pain and the Ohio Pain Initiative has represented that
OxyContin has been a miracle medication, particularly useful for sustained Jong-term pain because
it comes in higher, compact pills with a slow release coating. They represented, moreover, that
OxyContin pills can work for 12 hours, which makes it easier for patients to comply with dosing
requirements without experiencing a roller-coaster of pain relief followed quickly by pain renewal
that can occur with shorter acting medications, and helps the patient sleep through the night, which
is often impossible with short-acting medications. OxyContin has been a miracle medication.®°

188.

* Reply Brief of Amicus Curiae of the American Pain Foundation, The National Foundation for the Treatment of Pain
and the Ohio Pain Initiative Supporting Appellants, Howland v. Purdue Pharma L.P., No. 2003-1538 (Ohio Apr. 13,
2004), 2004 WL 1637768, at *4 (footnote omitted),

52
Case 3:20-cv-00385-JWD-RLB Document1-3 06/19/20 Page 57 of 147

Cephalon deceptively marketed its opioids Actiq and Fentora for chronic pain even though
authorities have limited their use to the treatment of cancer pain in opioid tolerant individuals.
Both Actiq and Fentora are extremely powerful fentanyl-based IR opioids. Neither is approved for
or has been shown to be safe or effective for chronic pain. Indeed, Cephalon has been prohibited
from marketing Actiq for anything but cancer pain, and refused to approve Fentora for the
treatment of chronic pain because of the potential harm, including the high risk of “serious and
life-threatening adverse events” and abuse — which are greatest in non-cancer patients. Indeed,
Fentora should only be used for cancer patients who are opioid-tolerant and should not be used for
any other conditions, such as migraines, post-operative pain, or pain due to injury. Fentora is only
approved for breakthrough cancer pain in patients who are opioid-tolerant, meaning those patients
who take a regular, daily, around-the-clock narcotic pain medication.

189.

Despite this, Cephalon conducted and continues to conduct a well-funded campaign to
promote Actiq and Fentora for chronic pain and other non-cancer conditions for which it was not
approved, appropriate, and for which it is not safe. As part of this campaign, Cephalon used CMEs,
speaker programs, KOLs, journal supplements, and detailing by its sales representatives to give
doctors the false impression that Actiq and Fentora are safe and effective for treating non-cancer
pain. For example:

a. Cephalon paid to have a CME it sponsored, Opioid-Based Management of Persistent and
Breakthrough Pain, published in a supplement of Pain Medicine News in 2009. The CME
instructed doctors that “[c]linically, broad classification of pain syndromes as either
cancer- or non-cancer-related has limited utility” and recommended Actiq and Fentora for
patients with chronic pain.

b. Upon information and belief, Cephalon’s sales representatives set up hundreds of speaker
programs for doctors, including many non-oncologists, which promoted Actigq and Fentora
for the treatment of non-cancer pain.

c. In December 2011, Cephalon widely disseminated a journal supplement entitled “Special
Report: An Integrated Risk Evaluation and Mitigation Strategy for Fentanyl Buccal Tablet
(FENTORA) and Oral Transmucosal Fentanyl Citrate (ACTIQ)” to Anesthesiology News,
Clinical Oncology News, and Pain Medicine News — three publications that are sent to
thousands of anesthesiologists and other medical professionals. The Special Report openly
promotes Fentora for “multiple causes of pain” — and not just cancer pain.

190.

Cephalon’s deceptive marketing gave doctors and patients the false impression that Actigq

and Fentora were not only safe and effective for treating chronic pain, but were also approved by

the regulators for such uses.

191.

53
Case 3:20-cv-00385-JWD-RLB Document1-3 06/19/20 Page 58 of 147

192.

Like Purdue,*! Endo has been cited for its failure to set up an effective system for
identifying and reporting excessive or unusual prescribing. Endo failed to require sales
representatives to report signs of abuse, diversion, and inappropriate prescribing; paid bonuses to
sales representatives for detailing prescribers who were subsequently arrested or convicted for
illegal prescribing; and failed to prevent sales representatives from visiting prescribers whose

excessive or unusual conduct had caused them to be placed on a no-call list.

C. The Manufacturer Defendants Targeted Susceptible Prescribers and
Vulnerable Patient Populations.

193.

As a part of their deceptive marketing scheme, the Manufacturer Defendants identified and
targeted susceptible prescribers and vulnerable patient populations in the U.S., including this State,
Parish, and Plaintiff's Community. For example, the Manufacturer Defendants focused their
deceptive marketing on primary care doctors, who were more likely to treat chronic pain patients
and prescribe them drugs, but were less likely to be educated about treating pain and the risks and
benefits of opioids and therefore more likely to accept the Manufacturer Defendants’
misrepresentations.

194,

The Manufacturer Defendants also targeted vulnerable patient populations like the elderly
and veterans, who tend to suffer from chronic pain. The Manufacturer Defendants targeted these
vulnerable patients even though the risks of long-term opioid use were significantly greater for
them. For example, existing evidence confirms that elderly patients taking opioids suffer from
elevated fall and fracture risks, reduced renal function and medication clearance, and a smaller
window between safe and unsafe dosages. There must be additional caution and increased

monitoring to minimize the risks of opioid use in elderly patients. The same is true for veterans,

+! Purdue also unlawfully and unfairly failed to report or address illicit and unlawful prescribing of its drugs, despite
knowing about it for years. Purdue’s sales representatives have maintained a database since 2002 of doctors suspected
of inappropriately prescribing its drugs. Rather than perform their duty under Louisiana law to report these doctors to
state medical boards or law enforcement authorities as Purdue is legally obligated to do or cease marketing to them,
Purdue used the list to demonstrate the high rate of diversion of OxyContin — the same OxyContin that Purdue had
promoted as less addictive — in order to persuade regulators to bar the manufacture and sale of generic copies of the
drug because the drug was too likely to be abused. Purdue’s senior compliance officer has acknowledged that in five
years of investigating pharmacies who fill excessive or unusual orders, Purdue failed to take action — even where
Purdue employees personally witnessed the diversion of its drugs. For example, Purdue did not report that a Los
Angeles clinic prescribed more than 1.1 million OxyContin tablets and that Purdue’s district manager described it
internally as “an organized drug ring” until years after law enforcement shut it down. In doing so, Purdue protected
its own profits at the expense of public health and safety.

54
Case 3:20-cv-00385-JWD-RLB Document1-3 06/19/20 Page 59 of 147

who are more likely to use anti-anxiety drugs (benzodiazepines) for post-traumatic stress disorder,
which interact dangerously with opioids,
D. The Manufacturer Defendants made Materially Deceptive Statements and
Concealed Material Facts.
195,

As alleged herein, the Manufacturer Defendants made and/or disseminated deceptive
statements regarding material facts and further concealed material facts, in the course of
manufacturing, marketing, and selling prescription opioids. The Manufacturer Defendants’ actions
were intentional, negligent, and/or unlawful. Such statements include, but are not limited to, those
set out below and alleged throughout this Petition.”

196.

Defendant Endo made and/or disseminated deceptive statements, and concealed material

facts in such a way to make their statements deceptive, including, but not limited to, the following:

82 Purdue made and/or disseminated deceptive statements, and concealed material facts in such a way to make their
statements deceptive, including, but not limited to, the following:

a. Creating, sponsoring, and assisting in the distribution of patient education materials distributed to consumers
that contained deceptive statements;
b. Creating and disseminating advertisements that contained deceptive statements concerning the ability of

opioids to improve function long-term and conceming the evidence supporting the efficacy of opioids long-term for
the treatment of chronic non-cancer pain;

c. Disseminating misleading statements concealing the true risk of addiction and promoting the deceptive
concept of pseudoaddiction through Purdue’s own unbranded publications and on internet sites Purdue operated that
were marketed to and accessible by consumers;

d, Distributing brochures to doctors, patients, and law enforcement officials that included deceptive statements
concerning the indicators of possible opioid abuse;

e Sponsoring, directly distributing, and assisting in the distribution of publications that promoted the deceptive
concept of pseudoaddiction, even for high-risk patients;

f. Endorsing, directly distributing, and assisting in the distribution of publications that presented an unbalanced
treatment of the long-term and dose-dependent risks of opioids versus NSAIDs;

g. Providing significant financial support to pro-opioid KOL doctors who made deceptive statements
concerning the use of opioids to treat chronic non-cancer pain;

h Providing needed financial support to pro-opioid pain organizations that made deceptive statements,
including in patient education materials, concerning the use of opioids to treat chronic non-cancer pain;

i. Assisting in the distribution of guidelines that contained deceptive statements concerning the use of opioids
to treat chronic non-cancer pain and misrepresented the risks of opioid addiction;

j. Endorsing and assisting in the distribution of CMEs containing deceptive statements concerning the use of
opioids to treat chronic non-cancer pain;

k. Developing and disseminating scientific studies that misleadingly concluded opioids are safe and effective

for the long-term treatment of chronic non-cancer pain and that opioids improve quality of life, while concealing
contrary data;

I. Assisting in the dissemination of literature written by pro-opioid KOLs that contained deceptive statements
concerning the use of opioids to treat chronic noncancer pain;

m, Creating, endorsing, and supporting the distribution of patient and prescriber education materials that
misrepresented the data regarding the safety and efficacy of opioids for the long-term treatment of chronic non-cancer
pain, including known rates of abuse and addiction and the lack of validation for long-term efficacy;

n Targeting veterans by sponsoring and disseminating patient education marketing materials that contained
deceptive statements conceming the use of opioids to treat chronic non-cancer pain;
0. Targeting the elderly by assisting in the distribution of guidelines that contained deceptive statements

concerning the use of opioids to treat chronic non-cancer pain and misrepresented the risks of opioid addiction in this
population;

p Exclusively disseminating misleading statements in education materials to hospital doctors and staff while
purportedly educating them on new pain standards;

q. Making deceptive statements concerning the use of opioids to treat chronic noncancer pain to prescribers
through in-person detailing; and

I. Withholding from law enforcement the names of prescribers Purdue believed to be facilitating the diversion
of its opioid, while simultaneously marketing opioids to these doctors by disseminating patient and prescriber
education materials and advertisements and CMEs they knew would reach these same prescribers.

55
Case 3:20-cv-00385-JWD-RLB Document1-3 06/19/20 Page 60 of 147

a. Creating, sponsoring, and assisting in the distribution of patient education materials that
contained deceptive statements;

b. Creating and disseminating advertisements that contained deceptive statements concerning
the ability of opioids to improve function long-term and concerning the evidence
supporting the efficacy of opioids long-term for the treatment of chronic non-cancer pain;

c. Creating and disseminating paid advertisement supplements in academic journals
promoting chronic opioid therapy as safe and effective for long term use for high risk
patients;

d. Creating and disseminating advertisements that falsely and inaccurately conveyed the
impression that Endo’s opioids would provide a reduction in oral, intranasal, or intravenous
abuse;

e. Disseminating misleading statements concealing the true risk of addiction and promoting
the misleading concept of pseudoaddiction through Endo’s own unbranded publications
and on internet sites Endo sponsored or operated;

f. Endorsing, directly distributing, and assisting in the distribution of publications that
presented an unbalanced treatment of the long-term and dose-dependent risks of opioids
versus NSAIDs;

g. Providing significant financial support to pro-opioid KOLs, who made deceptive
statements concerning the use of opioids to treat chronic non-cancer pain;

h. Providing needed financial support to pro-opioid pain organizations — including over $5
million to the organization responsible for many of the most egregious misrepresentations
— that made deceptive statements, including in patient education materials, concerning the
use of opioids to treat chronic non-cancer pain;

i. Targeting the elderly by assisting in the distribution of guidelines that contained deceptive
statements concerning the use of opioids to treat chronic non-cancer pain and
misrepresented the risks of opioid addiction in this population;

j. Endorsing and assisting in the distribution of CMEs containing deceptive statements
concerning the use of opioids to treat chronic non-cancer pain;

k. Developing and disseminating scientific studies that deceptively concluded opioids are safe
and effective for the long-term treatment of chronic non-cancer pain and that opioids
improve quality of life, while concealing contrary data;

|. Directly distributing and assisting in the dissemination of literature written by pro-opioid
KOLs that contained deceptive statements concerning the use of opioids to treat chronic
non-cancer pain, including the concept of pseudoaddiction;

m. Creating, endorsing, and supporting the distribution of patient and prescriber education
materials that misrepresented the data regarding the safety and efficacy of opioids for the
long-term treatment of chronic non-cancer pain, including known rates of abuse and

addiction and the lack of validation for long-term efficacy; and

n. Making deceptive statements concerning the use of opioids to treat chronic non-cancer pain
to prescribers through in-person detailing.

197,
Defendant Janssen made and/or disseminated deceptive statements, and concealed material
facts in such a way to make their statements deceptive, including, but not limited to, the following:

a. Creating, sponsoring, and assisting in the distribution of patient education materials that
contained deceptive statements;

56
Case 3:20-cv-00385-JWD-RLB Document1-3 06/19/20 Page 61 of 147

b. Directly disseminating deceptive statements through internet sites over which Janssen
exercised final editorial control and approval stating that opioids are safe and effective for
the long-term treatment of chronic non-cancer pain and that opioids improve quality of life,
while concealing contrary data;

c. Disseminating deceptive statements concealing the true risk of addiction and promoting
the deceptive concept of pseudoaddiction through internet sites over which Janssen
exercised final editorial control and approval;

d. Promoting opioids for the treatment of conditions for which Janssen knew, due to the
scientific studies it conducted, that opioids were not efficacious and concealing this
information;

e. Sponsoring, directly distributing, and assisting in the dissemination of patient education
publications over which Janssen exercised final editorial control and approval, which
presented an unbalanced treatment of the long-term and dose dependent risks of opioids
versus NSAIDs;

f. Providing significant financial support to pro-opioid KOLs, who made deceptive
statements concerning the use of opioids to treat chronic non-cancer pain;

g. Providing necessary financial support to pro-opioid pain organizations that made deceptive
statements, including in patient education materials, concerning the use of opioids to treat
chronic non-cancer pain;

h. Targeting the elderly by assisting in the distribution of guidelines that contained deceptive
statements concerning the use of opioids to treat chronic non-cancer pain and
misrepresented the risks of opioid addiction in this population;

i. Targeting the elderly by sponsoring, directly distributing, and assisting in the dissemination
of patient education publications targeting this population that contained deceptive
statements about the risks of addiction and the adverse effects of opioids, and made false
statements that opioids are safe and effective for the long-term treatment of chronic non-
cancer pain and improve quality of life, while concealing contrary data;

j. Endorsing and assisting in the distribution of CMEs containing deceptive statements
concerning the use of opioids to treat chronic non-cancer pain;

k. Directly distributing and assisting in the dissemination of literature written by pro-opioid
KOLs that contained deceptive statements concerning the use of opioids to treat chronic
non-cancer pain, including the concept of pseudoaddiction;

|. Creating, endorsing, and supporting the distribution of patient and prescriber education
materials that misrepresented the data regarding the safety and efficacy of opioids for the
long-term treatment of chronic non-cancer pain, including known rates of abuse and
addiction and the lack of validation for long-term efficacy;

m. Targeting veterans by sponsoring and disseminating patient education marketing materials
that contained deceptive statements concerning the use of opioids to treat chronic non-

cancer pain; and

n. Making deceptive statements concerning the use of opioids to treat chronic non-cancer pain
to prescribers through in-person detailing.

198.
Defendant Cephalon made and/or disseminated untrue, false and deceptive statements, and
concealed material facts in such a way to make their statements deceptive, including, but not

limited to, the following:

57
Case 3:20-cv-00385-JWD-RLB Document1-3 06/19/20 Page 62 of 147

a. Creating, sponsoring, and assisting in the distribution of patient education materials that
contained deceptive statements;

b. Sponsoring and assisting in the distribution of publications that promoted the deceptive
concept of pseudoaddiction, even for high-risk patients;

c. Providing significant financial support to pro-opioid KOL doctors who made deceptive
statements concerning the use of opioids to treat chronic non-cancer pain and breakthrough
chronic non-cancer pain;

d. Developing and disseminating scientific studies that deceptively concluded opioids are safe
and effective for the long-term treatment of chronic non-cancer pain in conjunction with
Cephalon’s potent rapid-onset opioids;

e. Providing needed financial support to pro-opioid pain organizations that made deceptive
statements, including in patient education materials, concerning the use of opioids to treat

chronic non-cancer pain;

f. Endorsing and assisting in the distribution of CMEs containing deceptive statements
concerning the use of opioids to treat chronic non-cancer pain;

g. Endorsing and assisting in the distribution of CMEs containing deceptive statements
concerning the use of Cephalon’s rapid-onset opioids;

h. Directing its marketing of Cephalon’s rapid-onset opioids to a wide range of doctors,
including general practitioners, neurologists, sports medicine specialists, and workers’
compensation programs, serving chronic pain patients;

i. Making deceptive statements concerning the use of Cephalon’s opioids to treat chronic
non-cancer pain to prescribers through in-person detailing and speakers’ bureau events,

when such uses are unapproved and unsafe; and

j. Making deceptive statements concerning the use of opioids to treat chronic non-cancer pain
to prescribers through in-person detailing and speakers’ bureau events.

199,
Defendant Actavis made and/or disseminated deceptive statements, and concealed material
facts in such a way to make their statements deceptive, including, but not limited to, the following:

a. Making deceptive statements concerning the use of opioids to treat chronic non-cancer pain
to prescribers through in-person detailing;

b. Creating and disseminating advertisements that contained deceptive statements that
opioids are safe and effective for the long-term treatment of chronic non-cancer pain and

that opioids improve quality of life;

c. Creating and disseminating advertisements that concealed the risk of addiction in the long-
term treatment of chronic, non-cancer pain; and

d. Developing and disseminating scientific studies that deceptively concluded opioids are safe

and effective for the long-term treatment of chronic non-cancer pain and that opioids
improve quality of life while concealing contrary data.

E. The Manufacturer Defendants Fraudulently Concealed Their Misconduct.

58
Case 3:20-cv-00385-JWD-RLB Document1-3 06/19/20 Page 63 of 147

200.

The Manufacturer Defendants, both individually and collectively, made, promoted, and
profited from their misrepresentations about the risks and benefits of opioids for chronic pain even
though they knew that their misrepresentations were false and deceptive. The history of opioids,
as well as research and clinical experience establish that opioids are highly addictive and are
responsible for a long list of very serious adverse outcomes. Regulators warned Defendants of this,
and Defendants had access to scientific studies, detailed prescription data, and reports of adverse
events, including reports of addiction, hospitalization, and death ~ all of which clearly described
the harm from long-term opioid use and that patients were suffering from addiction, overdose, and
death in alarming numbers. More recently, authorities have issued pronouncements, based on
medical evidence, that conclusively expose the falsity of Defendants’ misrepresentations, and
Endo and Purdue have recently entered into agreements prohibiting them from making some of
the same misrepresentations described in this Petition.

201.

At all times relevant to this Petition, the Manufacturer Defendants took steps to avoid
detection of and to fraudulently conceal their deceptive marketing and unlawful, unfair, and
fraudulent conduct. For example, Defendants disguised their role in the deceptive marketing of
chronic opioid therapy by funding and working through third parties like Front Groups and KOLs.
The Manufacturer Defendants purposefully hid behind the assumed credibility of these individuals
and organizations and relied on them to vouch for the accuracy and integrity of the Manufacturer
Defendants’ false and deceptive statements about the risks and benefits of long-term opioid use
for chronic pain. Defendants also never disclosed their role in shaping, editing, and approving the
content of information and materials disseminated by these third parties. The Manufacturer
Defendants exerted considerable influence on these promotional and “educational” materials in
emails, correspondence, and meetings with KOLs, Front Groups, and public relations companies
that were not, and have not yet become, public. For example, PainKnowledge.org, which is run by
the NIPC, did not disclose Endo’s involvement. Other Manufacturer Defendants, such as Purdue
and Janssen, ran similar websites that masked their own role.

202.

59
Case 3:20-cv-00385-JWD-RLB Document1-3 06/19/20 Page 64 of 147

Finally, the Manufacturer Defendants manipulated their promotional materials and the
scientific literature to make it appear that these documents were accurate, truthful, and supported
by objective evidence when they were not. The Manufacturer Defendants distorted the meaning or
import of studies they cited and offered them as evidence for propositions the studies did not
support. The Manufacturer Defendants invented “pseudoaddiction” and promoted it to an
unsuspecting medical community. The Manufacturer Defendants provided the medical community
with false and misleading information about ineffectual strategies to avoid or control opioid
addiction. The Manufacturer Defendants recommended to the medical community that dosages be
increased, without disclosing the risks. The Manufacturer Defendants spent millions of dollars
over a period of years on a misinformation campaign aimed at highlighting opioids’ alleged
benefits, disguising the risks, and promoting sales. The lack of support for the Manufacturer
Defendants’ deceptive messages was not apparent to medical professionals who relied upon them
in making treatment decisions, nor could it have been detected by Plaintiff or Plaintiffs
Community. Thus, the Manufacturer Defendants successfully concealed from the medical
community, patients, and health care payors facts sufficient to arouse suspicion of the claims that
the Plaintiff now asserts. Plaintiff did not know of the existence or scope of the Manufacturer
Defendants’ industry-wide fraud and could not have acquired such knowledge earlier through the

exercise of reasonable diligence.

60
Case 3:20-cv-00385-JWD-RLB Document1-3 06/19/20 Page 65 of 147

III. DISTRIBUTOR DEF ENDANTS’ UNLAWFUL DISTRIBUTION OF OPIOIDS
203.

The Distributor Defendants owe a duty under Louisiana law® to monitor, detect,
investigate, refuse to fill, and report excessive or unusual orders of prescription opioids originating
from the Parish, the City and Plaintiff's Community as well as those orders which the Distributor
Defendants knew or should have known were likely to be diverted into West Ascension, the Parish
and/or Plaintiff's Community.

204.

The foreseeable harm from a breach of these duties is the diversion of prescription opioids
for nonmedical purposes.

205.

Each Distributor Defendant repeatedly and purposefully breached its legal duties. Such
breaches are direct and proximate causes of the widespread diversion of prescription opioids for
nonmedical purposes into West Ascension, the Parish and Plaintiff's Community.

206.

The unlawful diversion of prescription opioids is a direct and proximate cause and/or
substantial contributing factor to the opioid epidemic, prescription opioid abuse, addiction,
morbidity and mortality in the State and in West Ascension, the Parish and Plaintiff's Community.
This diversion and the epidemic are direct causes of harms for which Plaintiff seeks to recover
here.

207.

The opioid epidemic in the State, including inter alia in West Ascension, the Parish and

Plaintiff's Community, remains an immediate hazard to public health and safety.
208.

The opioid epidemic in West Ascension, the Parish and Plaintiff’s Community is a

temporary and continuous public nuisance and remains unabated,
209,
Defendants intentionally continued their conduct, as alleged herein, with knowledge that

such conduct was creating the opioid nuisance and causing the harms and damages alleged herein.

83 See, e.g.,46 La, Admin. Code Pt XCI, § 313.
61
Case 3:20-cv-00385-JWD-RLB Document1-3 06/19/20 Page 66 of 147

A. Drug Distributors Have Duties to Guard Against and Report Unlawful
Diversion and to Report and Prevent Excessive or Unusual Orders under

Louisiana Law.
210.

Opioids are a schedule II controlled substances under Louisiana law. See La. Rev. Stat. §
40:964. Opioids are categorized as “Schedule I” drugs because they have a “high potential for
abuse” and the potential to cause “severe psychic or physical dependence.” La. Rev. Stat. §
40:963.B. “Physical dependence is an expected result of opioid use.” La. Rev. Stat. § 40:961.

211.

As drug distributors, each Defendant was required under Louisiana law to first be licensed
by the Louisiana Board of Pharmacy. La. Rev. Stat. § 40:973(A). To receive and maintain this
license, each of the Defendant Distributors assumed a duty to comply with “applicable state and
local laws and regulations.” La. Rev. Stat. § 40:974(A)(2). To receive a license under the Louisiana
Drug and Device Distributors Act, Defendant Distributors were required to meet legal
requirements and comply with regulations and other laws. F.g., La. Rev. Stat. §§ 37:3469;
37:3467, 37:3472; La. Admin. Code Pt. XCI, § 711.

212.

The Louisiana State Board of Pharmacy has the authority to suspend or revoke a license
issued to Distributors who violate the Louisiana Controlled Dangerous Substance Law or any laws
“pertaining to the manufacture, distribution or dispensing of controlled dangerous substances.” La.
Rev. Stat. § 40:975. Except as authorized, it is unlawful to knowingly or intentionally
“manufacture, distribute, or dispense” Schedule IT drugs. La. Rev. Stat. § 40:967(A).

213.

The Louisiana Board of Drug and Device Distributors also can deny, revoke or suspend a

license for violation of any law or regulation relating to drugs. 46 La. Admin. Code Pt. XCI, § 711.
214,

Each Distributor Defendant has an affirmative duty to act as a gatekeeper guarding against
the diversion of the highly addictive, dangerous opioid drugs. Distributors of opioids must
maintain effective control against diversion of particular controlled substances into other than
legitimate medical, scientific, and industrial channels. Louisiana law requires that drug distributors
shall “adhere to written policies and procedures, which shall be followed for the receipt, security,

storage, inventory, and distribution of drugs or devices, including policies and procedures for

62
Case 3:20-cv-00385-JWD-RLB Document1-3 06/19/20 Page 67 of 147

identifying, recording, and reporting losses or thefts,” including, procedures to review “excessive

or suspicious” purchases and to notify the board in writing after discovering any theft or diversion

of a drug. 46 La. Admin. Code Pt. XCI, § 313; see also La. Rev. Stat. § 40:974(A)(1) & (A)(4).
215.

State regulations require that wholesale distributors maintain procedures to review
excessive or unusual purchases. La. Admin. Code Pt. XCI, § 313. Drug distributors have a non-
delegable duty to design and operate a system to disclose to the registrant excessive or unusual
orders of controlled substances and inform the authorities of such orders when discovered.

216.

Excessive or unusual orders include, for example, orders of unusual size, orders deviating
substantially from a normal pattern, and orders of unusual frequency. For example, if an order
deviates substantially from a normal pattern, the size of the order does not matter and the order
should be reported. Likewise, a distributor need not wait for a normal pattern to develop over time
before determining whether an order must be reported. The size of an order alone, regardless of
whether it deviates from a normal pattern, is enough to trigger the responsibility to report. The
determination of whether the order must be so reported depends not only on the ordering patterns
of the particular customer but also on the patterns of the entirety of the distributor’s customer base
and the patterns throughout the relevant segment of the distributor industry.

217.

In addition to reporting such orders, distributors must also stop shipment on any order
which is flagged as excessive or unusual and only ship orders which were flagged as potentially
excessive or unusual if, after conducting due diligence, the distributor can determine that the order
is not likely to be diverted into illegal channels. Regardless, all flagged orders must be reported.

218.

These prescription drugs are regulated for the purpose of providing a closed system
intended to reduce the widespread diversion of these drugs out of legitimate channels into the illicit
market, while at the same time providing the legitimate drug industry with a unified approach to

narcotic and dangerous drug control.

219.
Distributors are one of the key components of the distribution chain. If the closed system

is to function properly distributors must be vigilant in deciding whether a prospective customer

63
Case 3:20-cv-00385-JWD-RLB Document1-3 06/19/20 Page 68 of 147

can be trusted to deliver controlled substances only for lawful purposes. This responsibility is
critical, as the illegal distribution of controlled substances has a substantial and detrimental effect

on the health and general welfare of the American people.

220.

The Distributor Defendants have admitted that they are responsible for reporting excessive

or unusual orders. ©4
221.

A distributor, in addition to reporting excessive or unusual orders, has a legal responsibility
to exercise due diligence to avoid filling excessive or unusual orders that might be diverted into
other than legitimate medical, scientific, and industrial channels. Distributors must be vigilant in
deciding whether a prospective customer can be trusted to deliver controlled substances only for
lawful purposes. Even just one distributor that facilitates diversion can cause enormous harm.

222,

Filing a monthly report of completed transactions does not meet the duty under Louisiana
law to report excessive or unusual orders. They must conduct an independent analysis of excessive
or unusual orders prior to completing a sale to determine whether the controlled substances are
likely to be diverted from legitimate channels. Reporting an order as excessive or unusual will not
absolve the distributer of responsibility if it knew, or should have known, that the controlled
substances were being diverted.

223.

A distributor’s investigation must dispel all the red flags giving rise to excessive or unusual

circumstances prior to shipping an excessive or unusual order,
224,

The Distributor Defendants admit that they have not only legal responsibilities to detect
and prevent diversion of controlled prescription drugs, but undertake such efforts as responsible
members of society.

225.

The Distributor Defendants knew they were required to monitor, detect, and stop excessive
or unusual orders. Distributors are at the center of a sophisticated supply chain and therefore are
% Fg., Testimony of Plaintiffs Witness, Paul Meade Dickson, President of Morris & Dickson Company, LLC,

Transcript of Hearing on Motion for Temporary Restraining Order, Case No, 5:18-cv-00605 (W.D. La, May 8, 2018)
(Doc. No. 23),

64
Case 3:20-cv-00385-JWD-RLB Document1-3 06/19/20 Page 69 of 147

uniquely situated to perform due diligence in order to help support the security of the controlled
substances they deliver to their customers. If an order is excessive of unusual, the distributor should
limit the shipment to the customer.

226.

Each of the Distributor Defendants sold prescription opioids, including hydrocodone
and/or oxycodone, to retailers in West Ascension, the Parish and Plaintiff's Community and/or to
retailers from which Defendants knew prescription opioids were likely to be diverted to West
Ascension, the Parish and Plaintiff's Community.

227.

Each Distributor Defendant owes and has owed duties to monitor and detect excessive or
unusual orders of prescription opioids; investigate and refuse excessive or unusual orders of
prescription opioids; report excessive or unusual orders of prescription opioids; and prevent the
diversion of prescription opioids into illicit markets in the State, the Parish, and Plaintiffs
Community.

228.

The foreseeable harm resulting from a breach of these duties is the diversion of prescription

opioids for nonmedical purposes and subsequent plague of opioid addiction.
229.

The foreseeable harm resulting from the diversion of prescription opioids for nonmedical
purposes is abuse, addiction, morbidity and mortality in West Ascension, the Parish and Plaintiff's
Community and the damages caused thereby.

B. The Distributor Defendants Breached Their Duties.

 

230.

Because distributors handle such large volumes of controlled substances, and are the first
major line of defense in the movement of legal pharmaceutical controlled substances legitimate
channels into the illicit market, it is incumbent on distributors to maintain effective controls to
prevent diversion of controlled substances.

231.

The sheer volume of prescription opioids distributed to pharmacies in West Ascension, the

Parish and Plaintiffs Community, and/or to pharmacies from which the Distributor Defendants

knew the opioids were likely to be diverted into West Ascension, the Parish and Plaintiff's

65
Case 3:20-cv-00385-JWD-RLB Document1-3 06/19/20 Page 70 of 147

Community, is excessive or unusual for the medical need of the community and facially excessive
or unusual. Some are so obvious that no one who engages in the legitimate distribution of
controlled substances can reasonably claim ignorance of them.

232.

The Distributor Defendants failed to report excessive or unusual orders originating from
West Ascension, the Parish and/or Plaintiffs Community, or which the Distributor Defendants
knew were likely to be diverted to West Ascension, the Parish and Plaintiff's Community, and to
the authorities, including the Louisiana Board of Pharmacy.

233.

The Distributor Defendants unlawfully filled excessive or unusual orders in West
Ascension, the Parish and Plaintiff's Community, and/or in areas from which the Distributor
Defendants knew opioids were likely to be diverted in West Ascension, the Parish and Plaintiffs
Community.

234,

The Distributor Defendants breached their duty under Louisiana law to monitor, detect,
investigate, refuse and report excessive or unusual orders of prescription opiates originating from
West Ascension, the Parish and Plaintiff's Community, and/or in areas from which the Distributor
Defendants knew opioids were likely to be diverted to West Ascension, the Parish and Plaintiffs
Community.

235.

The Distributor Defendants breached their duty to maintain effective controls against
diversion of prescription opiates into other than legitimate medical, scientific, and industrial
channels,

236.

The Distributor Defendants breached their duty to create and operate a system to disclose
excessive or unusual orders of controlled substances and failed to inform the state and local
authorities of excessive or unusual orders, in violation of their duties under Louisiana law.

237.

The Distributor Defendants breached their duties under Louisiana law to exercise due

diligence to avoid filling orders that might be diverted into channels other than legitimate medical,

scientific and industrial channels.

66
Case 3:20-cv-00385-JWD-RLB Document1-3 06/19/20 Page 71 of 147

238.

Public safety laws are at issue.

239,
The Distributor Defendants’ violations of public safety statutes constitute prima facie

evidence of negligence under Louisiana law.

240.

The Distributor Defendants supplied prescription opioids to suspect physicians and
pharmacies, and enabled the illegal diversion of opioids, aided criminal activity, and disseminated
massive quantities of prescription opioids into the black market.

241,

The unlawful conduct by the Distributor Defendants is purposeful and intentional. The

Distributor Defendants refuse to abide by the duties imposed by Louisiana law.
242.

The Distributor Defendants acted with actual malice in breaching their duties, ie., they
have acted with a conscious disregard for the rights and safety of citizens of Ascension Parish,
Louisiana, and other persons, and said actions have a great probability of causing substantial harm.

243.

The Distributor Defendants’ repeated shipments of excessive or unusual orders, over an
extended period of time, in violation of public safety statutes, and without reporting the excessive
or unusual orders to the relevant authorities demonstrates wanton, willful, or reckless conduct or
criminal indifference to civil obligations affecting the rights of others under Louisiana law.

244,

The Distributor Defendants have repeatedly misrepresented their compliance with their
legal duties and have wrongfully and repeatedly disavowed those duties in an effort to mislead
regulators and the public regarding the Distributor Defendants’ compliance with their legal duties.

245,

Plaintiff recently discovered that at various times during the period from January 1, 2009

through January 17, 2017, McKesson did not identify or report certain orders placed by certain

pharmacies which should have been detected; McKesson distributed controlled substances to

67
Case 3:20-cv-00385-JWD-RLB Document1-3 06/19/20 Page 72 of 147

pharmacies even though those McKesson Distribution Centers should have known that the
pharmacists practicing within those pharmacies had failed to fulfill their corresponding
responsibility to ensure that controlled substances were dispensed pursuant to prescriptions issued
for legitimate medical purposes by practitioners acting in the usual course of their professional
practice; and McKesson failed to maintain effective controls against diversion of particular
controlled substances into other than legitimate medical, scientific and industrial channels by sales
to certain of its customers.
246.

Rather than abide by their non-delegable duties under public safety laws, the Distributor
Defendants, individually and collectively through trade groups in the industry, exerted pressure to
halt prosecutions and lobbied to strip law enforcement of its ability to immediately suspend
distributor registrations.

247,

In addition to taking actions to limit prosecutions and suspensions, the Distributor
Defendants undertook to fraudulently convince the public that they were complying with their
legal obligations that arise under Louisiana law. Through such statements, the Distributor
Defendants attempted to assure the public, including in the Parish, they were working to curb the
opioid epidemic.

248.

For example, a Cardinal Health executive claimed that it uses “advanced analytics” to
monitor its supply chain, and represented that it was being “as effective and efficient as possible
in constantly monitoring, identifying, and eliminating any outside criminal activity.”®° Given the
sales volumes and the company’s history of violations, this executive was either not telling the
truth, or, if Cardinal Health had such a system, it ignored the results.

249,

Similarly, Defendant McKesson publicly stated that it has a best-in-class controlled
substance monitoring program to help identify excessive or unusual orders, and claimed it is deeply
passionate about curbing the opioid epidemic in our country. Again, given McKesson’s historical
conduct, this statement is either false, or the company ignored outputs of the monitoring program.
85 Lenny Bernstein ef al., How Drugs Intended for Patients Ended Up in the Hands of Illegal Users: ‘No One Was
Doing Their Job, WASH. POST (Oct. 22, 2016), https://www. washingtonpost.com/investigations/how-drugs-intended-

for-patients-ended-up-in-the-hands-of-illegal-users-no-one-was-doing-their-job/20 1 6/10/22/10e79396-30a7-1 1e6-
8f£7-7b6c1998b7a0_story. html

68
Case 3:20-cv-00385-JWD-RLB Document1-3 06/19/20 Page 73 of 147

250.

By misleading the public about the effectiveness of their controlled substance monitoring
programs, the Distributor Defendants successfully concealed the facts sufficient to arouse
suspicion of the claims that the Plaintiff now asserts. Plaintiff did not know of the existence or
scope of Defendants’ industry-wide fraud and could not have acquired such knowledge earlier
through the exercise of reasonable diligence.

251.

Meanwhile, the opioid epidemic rages unabated in the Nation, the State, and in West

Ascension, the Parish and Plaintiffs Community.
252.

The wrongful actions and omissions of the Distributor Defendants which have caused the
diversion of opioids and which have been a substantial contributing factor to and/or proximate
cause of the opioid crisis are alleged in greater detail in Plaintiff's racketeering allegations below.

253.

The Distributor Defendants have abandoned their legal duties and abused the privilege of
distributing controlled substances in the State, Parish, and Plaintiff’s Community.

IV. THE MANUFACTURER DEFENDANTS’ UNLAWFUL FAILURE TO PREVENT
DIVERSION AND MONITOR, REPORT, AND PREVENT EXCESSIVE AND
UNUSUAL ORDERS.

254,

The same legal duties to prevent diversion, and to monitor, report, and prevent excessive
or unusual orders of prescription opioids that were incumbent upon the Distributor Defendants
were also imposed on Manufacturer Defendants pursuant to duties under Louisiana law.

255.

The Manufacturing Defendants were required to comply with the same licensing
requirements as the Distributor Defendants and the same rules regarding prevention of diversion
and reporting excessive or unusual orders, as set out above. See La. Rev. Stat. §§ 40:973(A);
40:974(A)(1) & (A)(4); 40:975; 40:967(A),

256.

Like the Distributor Defendants, the Manufacturer Defendants were required to register to

manufacture schedule II controlled substances, like prescription opioids; to maintain effective

controls against diversion of opioids into other than legitimate medical, scientific, research, or

69
Case 3:20-cv-00385-JWD-RLB Document1-3 06/19/20 Page 74 of 147

industrial channels, by limiting the importation and bulk manufacture of such controlled
substances to a number of establishments which can produce an adequate and uninterrupted supply
of these substances under adequately competitive conditions for legitimate medical, scientific,
research, and industrial purposes; to monitor, report, and prevent excessive or unusual orders of
controlled substances, to design and operate a system to disclose to the registrant excessive or
unusual orders of controlled substances, and to report excessive or unusual orders upon discovery.
257.
Like the Distributor Defendants, the Manufacture Defendants breached these duties.
258.

For example, Plaintiff recently learned that Defendant Mallinckrodt was fined $35 million
for failure to report excessive or unusual orders of controlled substances, including opioids, and
for violating recordkeeping requirements.

259.

The Manufacturer Defendants had access to and possession of the information necessary
to monitor, report, and prevent excessive or unusual orders and to prevent diversion, The
Manufacturer Defendants engaged in the practice of paying “chargebacks” to opioid distributors.
A chargeback is a payment made by a manufacturer to a distributor after the distributor sells the
manufacturer’s product at a price below a specified rate. After a distributor sells a manufacturer’s
product to a pharmacy, for example, the distributor requests a chargeback from the manufacturer
and, in exchange for the payment, the distributor identifies to the manufacturer the product, volume
and the pharmacy to which it sold the product. Thus, the Manufacturer Defendants knew — just as
the Distributor Defendants knew — the volume, frequency, and pattern of opioid orders being
placed and filled. The Manufacturer Defendants built receipt of this information into the payment
structure for the opioids provided to the opioid distributors.

260.

Through, inter alia, the charge back data, the Manufacturer Defendants cou!d monitor

excessive or unusual orders of opioids.
261.
The Manufacturer Defendants failed to monitor, report, and stop excessive or unusual

orders of opioids as required by duties under Louisiana law.

70
Case 3:20-cv-00385-JWD-RLB Document1-3 06/19/20 Page 75 of 147

262.
The Manufacturer Defendants’ failures to monitor, report, and prevent or stop excessive or
unusual orders of opioids were intentional, negligent and unlawful.
263.
The Manufacturer Defendants have misrepresented their compliance with legal duties.
264,

The Manufacturer Defendants enabled the supply of prescription opioids to suspect
physicians and pharmacies, enabled the illegal diversion of opioids, aided criminal activity, and
disseminated massive quantities of prescription opioids into the black market.

265.

The wrongful actions and omissions of the Manufacturer Defendants which have caused
the diversion of opioids and which have been a substantial contributing factor to and/or proximate
cause of the opioid crisis are alleged in greater detail in Plaintiff's racketeering allegations below.

266.

The Manufacturer Defendants’ actions and omissions in failing to effectively prevent

diversion and failing to monitor, report, and prevent excessive or unusual orders have enabled the

unlawful diversion of opioids into the Parish, State and Plaintiff's Community.

V. DEFENDANTS’ UNLAWFUL CONDUCT AND BREACHES OF DUTIES
UNDER LOUISIANA LAW CAUSED THE HARM ALLEGED HEREIN AND
SUBSTANTIAL DA MAGES.

267.

As the Manufacturer Defendants’ efforts to expand the market for opioids increased so
have the rates of prescription and sale of their products — and the rates of opioid-related substance
abuse, hospitalization, and death among the people of the State and West Ascension, the Parish
and Plaintiff's Community. The Distributor Defendants have continued to unlawfully ship these
massive quantities of opioids into communities like the Parish, State and Plaintiff's Community,
fueling the epidemic.

268.

Not only is there is a “parallel relationship between the availability of prescription opioid

analgesics through legitimate pharmacy channels and the diversion and abuse of these drugs and

71
Case 3:20-cv-00385-JWD-RLB Document1-3 06/19/20 Page 76 of 147

associated adverse outcomes,”*° the epidemic is “directly related to the increasingly widespread
misuse of powerful opioid pain medications.”*”
269.

Opioid analgesics are widely diverted and improperly used, and the widespread use of the

drugs has resulted in a national epidemic of opioid overdose deaths and addictions.*
270.

The increased abuse of prescription painkillers along with growing sales has contributed

to a large number of overdoses and deaths. *°
271.

The opioid epidemic has escalated in West Ascension, the Parish and Plaintiff's
Community with devastating effects. Substantial opiate-related substance abuse, hospitalization
and death mirrors Defendants’ increased distribution of opiates.

272.

Because of the well-established relationship between the use of prescription opiates and
the use of non-prescription opioids, like heroin, the massive distribution of opioids to West
Ascension, the Parish and Plaintiff's Community, and areas from which such opioids are being
diverted into West Ascension, the Parish and Plaintiff's Community, has caused the Defendant-
caused opioid epidemic to include heroin addiction, abuse, and death.

273.

Prescription opioid abuse, addiction, morbidity, and mortality are hazards to public health

and safety in the State and in the Parish and Plaintiff's Community.
274.

Heroin abuse, addiction, morbidity, and mortality are hazards to public health and safety

in the State and in West Ascension, the Parish and Plaintiff's Community.
275.
Defendants repeatedly and purposefully breached their legal duties, and such breaches are

direct and proximate causes of, and/or substantial factors leading to, the widespread diversion of

86 See Richard C. Dart ef al., Trends in Opioid Analgesic Abuse and Mortality in the United States, 372 N. Eng. J.
Med. 241 (2015).

87 See Robert M. Califf et al., A Proactive Response to Prescription Opioid Abuse, 374 N. Eng, J. Med. 1480 (2016).
88 See Nora D. Volkow & A. Thomas McLellan, Opioid Abuse in Chronic Pain—Misconceptions and Mitigation
Strategies, 374 N. Eng. J. Med. 1253 (2016).

89 See Press Release, Ctrs. for Disease Control and Prevention, U.S. Dep’t of Health and Human Servs., Prescription
Painkiller Overdoses at Epidemic Levels (Nov. 1, 2011), https://www.cde.gov/media/releases/2011/p1101_flu
_pain_killer_overdose.html

72
Case 3:20-cv-00385-JWD-RLB Document1-3 06/19/20 Page 77 of 147

prescription opioids for nonmedical purposes into West Ascension, the Parish and Plaintiff's
Community.
276.

The unlawful diversion of prescription opioids is a direct and proximate cause of, and/or
substantial factor leading to, the opioid epidemic, prescription opioid abuse, addiction, morbidity
and mortality in the State, Parish, and Plaintiff's Community. This diversion and the epidemic are
direct causes of foreseeable harms incurred by the Plaintiff and Plaintiff's Community.

277.

Defendants’ intentional and/or unlawful conduct resulted in direct and foreseeable, past
and continuing, economic damages for which Plaintiff seeks relief, as alleged herein. Plaintiff also
seeks the means to abate the epidemic created by Defendants’ wrongful and/or unlawful conduct.

278.

Plaintiff seeks economic damages from the Defendants as reimbursement for the costs
associated with past efforts to eliminate the hazards to public health and safety and to pay for the
cost to permanently eliminate the hazards to public health and safety and abate the temporary
public nuisance.

279.

To eliminate the hazard to public health and safety, and abate the public nuisance, a

“multifaceted, collaborative public health and law enforcement approach is urgently needed.”*°
280.

A comprehensive response to this crisis must focus on preventing new cases of opioid
addiction, identifying early opioid-addicted individuals, and ensuring access to effective opioid
addiction treatment while safely meeting the needs of patients experiencing pain.”!

281.
These community-based problems require community-based solutions that have been

limited by budgetary constraints.”

°° See Rose A. Rudd et a/., Increases in Drug and Opioid Overdose Deaths—United States, 2000-2014, 64 Morbidity
& Mortality Wkly. Rep. 1378 (2016), at 1145.

°! See Johns Hopkins Bloomberg School! of Public Health, The Prescription Opioid Epidemic: An Evidence-Based
Approach (G. Caleb Alexander ef al, eds., 2015), http:/Avww.jhsph.edu/research/centers-and-institutes/center-for-
drug-safety-and-effectiveness/research/prescription-opioids/JHSPH_OPIOID_EPIDEMIC_REPORT.pdf.

% See Office of Nat’l Drug Control Policy, Exec. Office of the President, Epidemic: Responding to America’s
Prescription Drug Abuse Crisis (2011), https:/Avww.ncjrs.gov/pdffiles1/ondcp/rx_abuse_plan.pdf.

73
Case 3:20-cv-00385-JWD-RLB Document1-3 06/19/20 Page 78 of 147

282.

Having profited enormously through the aggressive sale, misleading promotion, and
irresponsible distribution of opiates, Defendants should be required to take responsibility for the
financial burdens their conduct has inflicted upon Plaintiff and Plaintiff's Community.

VI. DEFENDANTS’ FRAUDULENT AND DECEPTIVE M ARKETING OF OPIOIDS

DIRECTLY CAUSED HARM TO PLAINTIFF.

283.

In the first instance, Plaintiff was damaged directly, through its payments of false claims
for chronic opioid therapy by (a) its health care plans and (b) its workers’ compensation program.
284,

The Defendants’ marketing of opioids caused health care providers to prescribe and
Plaintiff, through its health plans and workers’ compensation program, to pay for prescriptions of
opioids to treat chronic pain. Because of the Defendants’ unbranded marketing, health care
providers wrote and Plaintiff paid for prescription opioids for chronic pain that were filled not only
with their drugs, but with opioids sold by other manufacturers. All of these prescriptions were
caused by Defendants’ fraudulent marketing and therefore all of them constitute false claims.
Because, as laid out below, Plaintiff is obligated to cover medically necessary and reasonably
required care, it had no choice but to pay these false and fraudulent claims,

285.

The fact that Plaintiff would pay for these ineligible prescriptions is both the foreseeable
and intended consequence of the Defendants’ fraudulent marketing scheme. The Defendants set
out to change the medical and general consensus supporting chronic opioid therapy so that doctors
would prescribe and government payors, such as Plaintiff, would pay for long-term prescriptions
of opioids to treat chronic pain despite the absence of genuine evidence supporting chronic opioid
therapy and the contrary evidence regarding the significant risks and limited benefits from long-
term use of opioids.

A. Increase in Opioid Prescribing Nationally
286.

Defendants’ scheme to change the medical consensus regarding opioid therapy for chronic

pain worked. During the year 2000, outpatient retail pharmacies filled 174 million prescriptions

for opioids nationwide. During 2009, they provided 83 million more.

74
Case 3:20-cv-00385-JWD-RLB Document1-3 06/19/20 Page 79 of 147

287.

Opioid prescriptions increased even as the percentage of patients visiting the doctor for
pain remained constant.

288.

A study of 7.8 million doctor visits between 2000 and 2010 found that opioid prescriptions
increased from 11.3% to 19.6% of visits, as NSAID and acetaminophen prescriptions fell from
38% to 29%, driven primarily by the decline in NSAID prescribing.”

289,

Approximately 20% of the population between the ages of 30 and 44 and nearly 30% of
the population over 45 have used opioids. Indeed, “[o]pioids are the most common means of
treatment for chronic pain.”*4 From 1980 to 2000, opioid prescriptions for chronic pain visits
doubled. This is the result not of an epidemic of pain, but an epidemic of prescribing. A study of
7.8 million doctor visits found that prescribing for pain increased by 73% between 2000 and 2010
— even though the number of office visits in which patients complained of pain did not change and
prescribing of non-opioid pain medications decreased. For back pain alone — one of the most
common chronic pain conditions — the percentage of patients prescribed opioids increased from
19% to 29% between 1999 and 2010, even as the use of NSAIDs or acetaminophen declined and
referrals to physical therapy remained steady.

290.

This increase corresponds with, and was caused by, the Defendants’ massive marketing
push. The industry’s spending nationwide on marketing of opioids stood at more than $20 million
per quarter and $91 million annually in 2000. By 2011, that figure hit its peak of more than $70
million per quarter and $288 million annually, a more than three-fold increase. By 2014, the figures
dropped to roughly $45 million per quarter and $182 million annually, as the Defendants
confronted increased concern regarding opioid addiction, abuse, and diversion. Even so, the

Defendants still spend double what they spent in 2000 on opioid marketing.

°) Matthew Daubress et al, Ambulatory Diagnosis and Treatment of Nonmalignant Pain in the United States,
2000-2010, 51 (10) Med. Care 870 (2013),
4 Deborah Grady et al., Opioids for Chronic Pain, 171 (16) Arch. Intern, Med. 1426 (2011).

75
Case 3:20-cv-00385-JWD-RLB Document1-3 06/19/20 Page 80 of 147

291.
By far the largest component of this spending was opioid drug makers’ detailing visits to
individual doctors, with total detailing expenditures more than doubling between 2000 and 2014
and now standing at $168 million annually.

B. Plaintiff's Increased Spending on Opioids through Health Care Plan and
Worker’s Compensation Program.

292,

Commensurate with the Defendants’ heavy promotion of opioids and the resultant massive
upswing in prescribing of opioids nationally, Plaintiff has seen its own spending on opioids —
through claims paid by its health care plan and worker’s compensation program — increase
dramatically.

1. Health Care Plans
293.

Plaintiff provides comprehensive health care benefits, including prescription drugs
coverage, to its employees and retirees.

294,

Throughout the relevant time period for this action, Plaintiff has incurred health plan
prescription drug costs.

295.

Plaintiff's applicable health plan provides benefits for all “medically necessary” services
associated with opioids, including treatment related to any adverse outcomes from chronic opioid
therapy, such as overdose or addiction treatment.

296.

The Defendants caused Plaintiff to incur costs under the health plan that were false by: (a)
causing doctors to write prescriptions for chronic opioid therapy based on deceptive
representations regarding the risks, benefits, and superiority of those drugs; (b) causing doctors to
certify that these prescriptions and associated services were medically necessary; (c) causing
claims to be submitted for drugs that were promoted for off-label uses and misbranded, and
therefore unauthorized; and (d) distorting the standard of care for treatment of chronic pain so that
doctors would feel not only that it was appropriate, but required, that they prescribe and continue

prescriptions for opioids long-term to treat chronic pain.

76
Case 3:20-cv-00385-JWD-RLB Document1-3 06/19/20 Page 81 of 147

297.

Plaintiffs health plan only covers the cost of prescription drugs that are medically
necessary and dispensed for a FDA-approved purpose. Prescriptions drugs that are not medically
necessary or that are dispensed for anon-FDA approved purpose are excluded from coverage under
Plaintiffs plan. Generally, under any health insurance plan, a medically necessary prescription is
one which is “customary for the treatment or diagnosis of an illness or injury, and is consistent
with generally accepted medical standards.”

298.

Doctors who care for Plaintiff employees and retirees and their dependents are bound by
the provider agreements that entitle them to participate in Plaintiff's health plan. These agreements
generally permit doctors to charge only for treatments that are medically necessary.

299.

Plaintiff is obligated to incur costs for the medically necessary treatment of covered
employees.

300.

In prescribing opioids for chronic pain, doctors certify that the treatment is medically
necessary and the drugs dispensed for an FDA approved purpose, and the health plan authorizes
payment.

301.

As described above, the use of opioids to treat chronic pain is not in accordance with
generally accepted standards of medical practice nor clinically appropriate and considered
effective for the patient’s illness, injury or disease.

302.

Further, the Defendants’ deceptive marketing rendered opioids misbranded as prescribed
for chronic pain because they were false and misleading and because, by minimizing the risks
associated with the drugs, they did not contain adequate directions for use. The written, printed, or
graphic matter accompanying the Defendants’ drugs did not accurately describe the risks
associated with long-term use of their products, rendering them misbranded. Due to this
misbranding, the Defendants’ opioids were not FDA-approved, within the meaning of Plaintiff's

health plans, for the long-term treatment of chronic pain.

77
Case 3:20-cv-00385-JWD-RLB Document1-3 06/19/20 Page 82 of 147

303.

For each and all of the reasons above, chronic opioid therapy and its attendant and
consequential costs are not eligible for reimbursement through Plaintiff's health plan. Plaintiff
would not have knowingly reimbursed claims for prescription drugs that were not eligible for
coverage.

304,

As a result of the Defendants’ deceptive marketing, Plaintiff's patients who used opioids
long-term to treat chronic pain also incurred additional costs and suffered additional injuries
requiring care, including doctors’ visits, toxicology screens, hospitalization for overdoses,
treatment and other adverse effects of opioids, and long-term disability, among others, which
caused Plaintiff to incur additional costs,

305.

The costs incurred by Plaintiff include, but are not limited to, doctor visits, which would
also be included with these prescriptions. This includes prescriptions that also were caused by
Defendants’ deceptive marketing, including prescriptions for Defendants’ generic opioid products
and prescriptions for opioids from other manufacturers. The costs incurred also include the cost to
Plaintiff of prescribing opioids, such as doctors’ visits or toxicology screens, or the costs of treating
the adverse effects of prescribing opioids long-term, such as overdose and addiction. They also do
not reflect the total damages for all years to Plaintiff, which will be determined at trial, and which
will include costs to the health plan for the treatment of opioid abuse and dependency.

306.

The claims — and the attendant and consequential costs — for opioids prescribed for chronic

pain, as opposed to acute and cancer or end-of-life pain, were ineligible for payment and the result

of the Defendants’ deceptive and unfair conduct,

2. Workers’ Compensation Programs
307.
Plaintiff provides workers’ compensation, including prescription drug benefits, to eligible
employees injured in the course of their employment. Plaintiff is responsible for paying its share

of the employee’s medical costs and lost wages for work-related injuries.

78
Case 3:20-cv-00385-JWD-RLB Document1-3 06/19/20 Page 83 of 147

308.

Doctors submit claims to Plaintiff's workers’ compensation program for the costs
associated with prescribing opioids, including office visits and toxicology screens for patients
prescribed opioids.

309.

Plaintiff's workers’ compensation program covers all costs associated with opioids,
including treatment related to any adverse outcomes from chronic opioid therapy, such as addiction
treatment.

310.

The Defendants cause doctors and pharmacies to submit, and Plaintiff to pay claims to its
workers’ compensation program that were false by: (a) causing doctors to write prescriptions for
chronic opioid therapy based on deceptive representations regarding the risks, benefits, and
superiority of those drugs; (b) causing doctors to certify that these prescriptions and associated
services were medically necessary; (c) causing claims to be submitted for drugs that were promoted
for off-label uses and misbranded, and therefore not FDA-approved; and (d) distorting the standard
of care for treatment of chronic pain so that doctors would feel not only that it was appropriate,
but required, that they prescribe and continue prescriptions for opioids long-term to treat chronic
pain.

311.

In prescribing opioids for chronic pain, doctors certify that the treatment is medically
necessary and reasonably required, and the workers’ compensation program authorizes payment
from Plaintiff funds.

312.

Plaintiff's workers’ compensation program is obligated to cover all “medically necessary”

and “reasonably required” treatment arising from compensable work-related injuries.
313.

As described above, however, the use of opioids to treat chronic pain is not medically
necessary or reasonably required in that their risks do not materially exceed their benefits; they do
not improve physiological function; and their use is not consistent with guidelines that are

scientifically based (as opposed to marketing driven).

79
Case 3:20-cv-00385-JWD-RLB Document1-3 06/19/20 Page 84 of 147

314.

Nevertheless, the amount of such prescriptions paid by worker’s compensation programs
is monumental. A study of the National Council on Compensation Insurance (“NCCI”) concluded
that, in 2011, approximately 38% of pharmacy costs in workers’ compensation are for opioids and
opioid combinations, amounting to approximately $1.4 billion.

315.

Upon information and belief, those trends are reflected in Plaintiffs experience with

paying for opioids through its worker’s compensation plan.
316.

Plaintiff incurred costs associated with prescribing opioids, such as doctors’ visits or
toxicology screens, or the costs of treating the adverse effects of prescribing opioids long-term
such as overdose and addiction.

317.

However, the costs of long-term opioid use are not limited to costs of opioid prescriptions.
Long-term opioid use is accompanied by a host of consequential costs, including costs related to
abuse, addiction, and death.

318.

These claims — and their attendant and consequential costs — for opioids prescribed for

chronic pain, as opposed to acute and cancer or end-of-life pain, were ineligible for payment and

the result of the Defendants’ fraudulent scheme.

3. Plaintiff’s Increased Costs Were Caused by Defendants’ Promotion.
319.

Upon information and belief, Defendants’ promotional efforts and expenditures were a
direct cause of both prescribing rates and the increased cost to Plaintiff to perform its obligations
related to its health and workers’ compensation plans.

320.

Plaintiff asserts that each Defendant made misrepresentations or misrepresentation by
omission of material facts by their employees, agents, or co-conspirators to prescribing physicians
who then wrote opioid prescriptions for which the Plaintiff paid. Furthermore, the Plaintiff asserts

that specific details about the names of the employees, agents, or co-conspirators, the substance of

80
Case 3:20-cv-00385-JWD-RLB Document1-3 06/19/20 Page 85 of 147

the misrepresentations or omissions, the time and date and location of said misrepresentations or
omissions, and the names of the prescribing physicians who were exposed to each Defendants’
misrepresentations or omissions were closely tracked by the Defendants, are in the exclusive
possession of the Defendants and Plaintiff reasonably believes that such information will be
disclosed in discovery.
VIL. THE CLAIMS HAVE NOT PRESCRIBED
321.
No cause of action alleged herein is subject to a peremptory period.

322.

Plaintiff continues to suffer harm from the continuing unlawful actions and omissions by
the Defendants.

323.

The continued tortious and unlawful conduct by the Defendants causes a repeated or
continuous injury. The damages have not occurred all at once but have continued to occur and
have increased as time progresses. The tort is not completed nor have all the damages been incurred
until the wrongdoing ceases. The wrongdoing and unlawful activity by Defendants has not ceased.
The public nuisance remains unabated. The conduct causing the damages remains unabated.

324,

Contra non valentum prevented the running of liberative prescription, because Defendants
took acts effectually to prevent Plaintiff from availing itself of its causes of actions and, in the
alternative, the causes of action were neither known nor reasonably knowable by the Plaintiff even
though Plaintiffs ignorance was not induced by the defendants.

325.

Defendants undertook active efforts to deceive Plaintiff and to purposefully conceal their
unlawful conduct and fraudulently assure the public, including the State, the Plaintiff, West
Ascension, the Parish and Plaintiff's Community, that they were undertaking efforts to comply
with their legal obligations, all with the goal of protecting their registered manufacturer or
distributor status in the State and to continue generating profits. Defendants affirmatively assured
the public, including the State, the Plaintiff, and Plaintiff's Community, that they are working to

curb the opioid epidemic.

81
Case 3:20-cv-00385-JWD-RLB Document1-3 06/19/20 Page 86 of 147

326.

For example, a Cardinal Health executive claimed that it uses advanced analytics to
monitor its supply chain, and assured the public it was being as effective and efficient as possible
in constantly monitoring, identifying, and eliminating any outside criminal activity.

327,

Similarly, McKesson publicly stated that it has a best-in-class controlled substance
monitoring program to help identify excessive or unusual orders, and claimed it is deeply
passionate about curbing the opioid epidemic in our country.

328.

Moreover, in furtherance of their effort to affirmatively conceal their conduct and avoid
detection, the Distributor Defendants, through their trade associations, HDMA and NACDS, have
made the following statements:

a. “HDMA and NACDS members not only have statutory and regulatory responsibilities to
guard against diversion of controlled prescription drugs, but undertake such efforts as
responsible members of society.”

b. “DEA regulations that have been in place for more than 40 years require distributors to
report suspicious orders of controlled substances to DEA based on information readily
available to them (e.g., a pharmacy’s placement of unusually frequent or large orders).”

c. “Distributors take seriously their duty to report suspicious orders, utilizing both computer
algorithms and human review to detect suspicious orders based on the generalized

information that is available to them in the ordering process.”

d. A particular order or series of orders can raise red flags because of its unusual size,
frequency, or departure from typical patterns with a given pharmacy.”

e. “Distributors also monitor for and report abnormal behavior by pharmacies placing orders,
such as refusing to provide business contact information or insisting on paying in cash.”

Through the above statements made on their behalf by their trade associations, and other similar
statements assuring their continued compliance with their legal obligations, the Distributor
Defendants not only acknowledged that they understood their obligations under the law, but they
further affirmed that their conduct was in compliance with those obligations.
329.
The Distributor Defendants have also concealed and prevented discovery of information,
including data from the ARCOS database, which will confirm their identities and the extent of

their wrongful and illegal activities.

°S Brief for HDMA and NACDS, 2016 WL 1321983, at *3-4, #25.
82
Case 3:20-cv-00385-JWD-RLB Document1-3 06/19/20 Page 87 of 147

330.

The Manufacturer Defendants distorted the meaning or import of studies they cited and
offered them as evidence for propositions the studies did not support. The Manufacturer
Defendants invented “pseudoaddiction” and promoted it to an unsuspecting medical community.
The Manufacturer Defendants provided the medical community with false and misleading
information about ineffectual strategies to avoid or control opioid addiction. The Manufacturer
Defendants recommended to the medical community that dosages be increased, without disclosing
the risks. The Manufacturer Defendants spent millions of dollars over a period of years on a
misinformation campaign aimed at highlighting opioids’ alleged benefits, disguising the risks, and
promoting sales. The medical community, consumers, the State, the Parish, West Ascension and
Plaintiff's Community were duped by the Manufacturer Defendants’ campaign to misrepresent
and conceal the truth about the opioid drugs that they were aggressively pushing in the State,
Parish, West Ascension and in Plaintiff's Community.

331.

Defendants intended that their actions and omissions would be relied upon, including by
Plaintiff and Plaintiff's Community. Plaintiff and Plaintiffs Community did not know, and did not
have the means to know, the truth due to Defendants’ actions and omissions.

332.

The Plaintiff and Plaintiff's Community reasonably relied on Defendants’ affirmative
statements regarding their purported compliance with their obligations under the law and consent
orders.

333.

As alleged herein, Defendants knew of the wrongful acts set forth above, and had material
information pertinent to their discovery, and concealed them from the Plaintiff, West Ascension,
West Ascension, the Parish and Plaintiff's Community.

334.

The Plaintiff did not know, or could not have known through the exercise of reasonable

diligence, of its causes of action, as a result of Defendants’ conduct, because of (a) defendants’

misrepresentations, or, (b) in the alternative, the causes of action were neither known nor

83
Case 3:20-cv-00385-JWD-RLB Document1-3 06/19/20 Page 88 of 147

reasonably knowable by the Plaintiff even though Plaintiff’s ignorance was not induced by the
defendants
335.

The purposes of the prescriptive periods, if any, are satisfied because Defendants cannot
claim prejudice due to a late filing where the Plaintiff filed suit promptly upon discovering the
facts essential to its claims, described herein, which Defendants knowingly concealed.

336.

In light of their statements to the media, in legal filings, and settlements, it is clear that
Defendants had actual or constructive knowledge that their conduct was deceptive, in that they
consciously concealed the schemes set forth herein.

337.

Defendants continually and secretly engaged in their scheme to avoid compliance with
their legal obligations. Only Defendants and their agents knew or could have known about
Defendants’ unlawful actions because Defendants made deliberate efforts to conceal their conduct.
As a result of the above, the Plaintiff was unable to obtain vital information bearing on its claims

absent any fault or lack of diligence on its part.

LEGAL CAUSES OF ACTION

COUNT I: PUBLIC NUISANCE

338.
Plaintiff incorporates by reference all other paragraphs of this Petition as if fully set forth
here, and further alleges as follows.
339.
Louisiana has found that a prohibited activity under its public nuisance statutes can include
the illegal manufacture, sale or distribution of, or possession with intent to manufacture, sell, or
distribute, a controlled dangerous substance, which include opiates.” Plaintiff has the right and

the power to suppress nuisances.

°% La. Rev, Stat, §§ 13:4711(4)(b); La, Rev. Stat. § 40:961 (26), (27)
84
Case 3:20-cv-00385-JWD-RLB Document1-3 06/19/20 Page 89 of 147

340.

Each Defendant is liable for public nuisance because its conduct at issue has caused an
unreasonable and substantial interference with a right common to the general public, which is the
proximate cause of, and/or substantial factor leading to, Plaintiff's injuries. *”

341.

In addition, Defendant McKesson has violated Louisiana’s public nuisance statutes by
conducting, carrying on and knowingly permitting prohibited activities at its distribution center in
St. Rose, Louisiana. ”®

342.

By causing dangerously addictive drugs to flood the community, and to be diverted for
illicit purposes, in contravention of law, each Defendant has injuriously affected rights common
to the general public, specifically including the rights of the people of the Parish, West Ascension
and Plaintiffs Community to public health, public safety, public peace, public comfort, and public
convenience. The public nuisance caused by Defendants’ diversion of dangerous drugs has caused
substantial annoyance, inconvenience, and injury to the public.

343.

By selling dangerously addictive opioid drugs diverted from a legitimate medical,
scientific, or industrial purpose, Defendants have committed a course of conduct that injuriously
affects the safety, health, and morals of the people of the Parish, West Ascension and Plaintiffs
Community.

344,

By failing to maintain a closed system that guards against diversion of dangerously
addictive drugs for illicit purposes, Defendants injuriously affected public rights, including the
right to public health, public safety, public peace, and public comfort of the people of the Plaintiffs
Community.

345.

Defendants’ wrongful and illegal actions have created a public nuisance. Each Defendant

is liable for public nuisance because its conduct at issue has caused an unreasonable interference

with a right common to the general public.

°7 See Restatement Second, Torts § 821B
98 See La. Rev, Stat. § 13:4711.

85
Case 3:20-cv-00385-JWD-RLB Document1-3 06/19/20 Page 90 of 147

346.
The Defendants have intentionally and/or unlawfully created a nuisance.
347,

The residents of the Parish, West Ascension and Plaintiff's Community have a common
right to be free from conduct that creates an unreasonable jeopardy to the public health, welfare
and safety, and to be free from conduct that creates a disturbance and reasonable apprehension of
danger to person and property.

348.

Defendants intentionally, unlawfully, and recklessly manufacture, market, distribute, and
sell prescription opioids that Defendants know, or reasonably should know, will be diverted,
causing widespread distribution of prescription opioids in and/or to the Parish, West Ascension
and Plaintiffs Community, resulting in addiction and abuse, an elevated level of crime, death and
injuries to the residents of the Parish, West Ascension and Plaintiffs Community, a higher level
of fear, discomfort and inconvenience to the residents of the Parish, West Ascension and Plaintiffs
Community, and direct costs to the Parish, West Ascension and Plaintiffs Community.

349.

Defendants have unlawfully and/or intentionally caused and permitted dangerous drugs
under their control to be diverted such as to injure the Parish, West Ascension and Plaintiff’s
Community and its residents.

350.

Defendants have unlawfully and/or intentionally distributed opioids or caused opioids to
be distributed without maintaining effective controls against diversion. Such conduct was illegal.
Defendants’ failures to maintain effective controls against diversion include Defendants’ failure
to effectively monitor for excessive or unusual orders, report excessive or unusual orders, and/or
stop shipment of excessive or unusual orders.

351.

Defendants have caused a significant and unreasonable interference with the public health,

safety, welfare, peace, comfort and convenience, and ability to be free from disturbance and

reasonable apprehension of danger to person or property.

86
Case 3:20-cv-00385-JWD-RLB Document1-3 06/19/20 Page 91 of 147

352.

Defendants’ conduct in illegally distributing and selling prescription opioids, or causing
such opioids to be distributed and sold, where Defendants know, or reasonably should know, such
opioids will be diverted and possessed and/or used illegally in the Parish, West Ascension and
Plaintiff's Community is of a continuing nature.

353.

Defendants’ actions have been of a continuing nature and have produced a significant effect

upon the public’s rights, including the public’s right to health and safety.
354.

A violation of any rule or law controlling the distribution of a drug of abuse in the Parish,

West Ascension and Plaintiff’s Community and the State is a public nuisance.
355.

Defendants’ distribution of opioids while failing to maintain effective controls against

diversion was proscribed by statute and regulation.
356.

Defendants’ ongoing conduct produces an ongoing nuisance, as the prescription opioids
that they allow and/or cause to be illegally distributed and possessed in Plaintiff’s Community will
be diverted, leading to abuse, addiction, crime, and public health costs.

357.

Because of the continued use and addiction caused by these illegally distributed opioids,
the public will continue to fear for its health, safety and welfare, and will be subjected to conduct
that creates a disturbance and reasonable apprehension of danger to person and property.

358.

Defendants know, or reasonably should know, that their conduct will have an ongoing
detrimental! effect upon the public health, safety and welfare, and the public’s ability to be free
from disturbance and reasonable apprehension of danger to person and property.

359.

Defendants know, or reasonably should know, that their conduct causes an unreasonable

invasion of the public right to health, safety and welfare and the public’s ability to be free from

disturbance and reasonable apprehension of danger to person and property.

87
Case 3:20-cv-00385-JWD-RLB Document1-3 06/19/20 Page 92 of 147

360.

Defendants are aware, and at a bare minimum certainly should be aware, of the
unreasonable interference that their conduct has caused in the Parish, West Ascension and
Plaintiff's Community. Defendants are in the business of manufacturing, marketing, selling, and
distributing prescription drugs, including opioids, which are specifically known to Defendants to
be dangerous under law.

361.

Defendants’ conduct in marketing, distributing, and selling prescription opioids which the
Defendants know, or reasonably should know, will likely be diverted for non-legitimate, non-
medical use, creates a strong likelihood that these illegal distributions of opioids will cause death
and injuries to residents in West Ascension and Plaintiff's Community and otherwise significantly
and unreasonably interfere with public health, safety and welfare, and with the public’s right to be
free from disturbance and reasonable apprehension of danger to person and property.

362.

It is, or should be, reasonably foreseeable to defendants that their conduct will cause deaths
and injuries to residents in the Parish, West Ascension and Plaintiff's Community, and will
otherwise significantly and unreasonably interfere with public health, safety and welfare, and with
the public’s right to be free from disturbance and reasonable apprehension of danger to person and
property.

363.

The prevalence and availability of diverted prescription opioids in the hands of
irresponsible persons and persons with criminal purposes in the Parish, West Ascension and
Plaintiffs Community not only causes deaths and injuries, but also creates a palpable climate of
fear among residents in the Parish, West Ascension and Plaintiffs Community where opioid
diversion, abuse, addiction are prevalent and where diverted opioids tend to be used frequently.

364.

Defendants’ conduct makes it easier for persons to divert prescription opioids, constituting

a dangerous threat to the public.
365.
Defendants’ actions were, at the least, a substantial factor in opioids becoming widely

available and widely used for non-medical purposes. Because of Defendants’ special positions

88
Case 3:20-cv-00385-JWD-RLB Document1-3 06/19/20 Page 93 of 147

within the closed system of opioid distribution, without Defendants’ actions, opioid use would not
have become so widespread, and the enormous public health hazard of prescription opioid and
heroin overuse, abuse, and addiction that now exists would have been averted.

366.

The presence of diverted prescription opioids in the Parish, West Ascension and Plaintiff's
Community, and the consequence of prescription opioids having been diverted in the Parish, West
Ascension and Plaintiffs Community, proximately results in and/or substantially contributes to
the creation of significant costs to the Plaintiff and to Plaintiff's Community in order to enforce
the law, equip its police force and treat the victims of opioid abuse and addiction.

367.

Stemming the flow of illegally distributed prescription opioids, and abating the nuisance
caused by the illegal flow of opioids, will help to alleviate this problem, save lives, prevent injuries
and make the Parish, West Ascension and Plaintiff's Community a safer place to live.

368.

Defendants’ conduct is a direct and proximate cause of and/or a substantial contributing
factor to opioid addiction and abuse in the Parish, West Ascension and Plaintiff's Community,
costs borne by Plaintiff's Community and the Plaintiff, and a significant and unreasonable
interference with public health, safety and welfare, and with the public’s right to be free from
disturbance and reasonable apprehension of danger to person and property.

369.

Defendants’ conduct constitutes a public nuisance and, if unabated, will continue to
threaten the health, safety and welfare of the residents of the Parish, West Ascension and Plaintiff’s
Community, creating an atmosphere of fear and addiction that tears at the residents’ sense of well-
being and security. Plaintiff has a clearly ascertainable right to abate conduct that perpetuates this
nuisance.

370.

Defendants created an intentional nuisance. Defendants’ actions created and expanded the
abuse of opioids, which are dangerously addictive, and the ensuing associated plague of
prescription opioid and heroin addiction. Defendants knew the dangers to public health and safety
that diversion of opioids would create in the Parish, West Ascension and Plaintiff's Community;

however, Defendants intentionally and/or unlawfully failed to maintain effective controls against

89
Case 3:20-cv-00385-JWD-RLB Document1-3 06/19/20 Page 94 of 147

diversion through proper monitoring, reporting and refusal! to fill excessive or unusual orders of
opioids. Defendants intentionally and/or unlawfully distributed opioids or caused opioids to be
distributed without reporting or refusing to fill excessive or unusual orders or taking other
measures to maintain effective controls against diversion. Defendants intentionally and/or
unlawfully continued to ship and failed to prevent or stop excessive or unusual orders of opioids,
or caused such orders to be shipped. Defendants intentionally and/or unlawfully marketed opioids
in manners they knew to be false and misleading. Such actions were inherently dangerous.
371.

Defendants knew the prescription opioids have a high likelihood of being diverted. It was
foreseeable to Defendants that where Defendants distributed prescription opioids or caused such
opioids to be distributed without maintaining effective controls against diversion, including
monitoring, reporting, and refusing shipment of excessive or unusual orders, that the opioids would
be diverted, and create an opioid abuse nuisance in the Parish, West Ascension and Plaintiffs
Community.

372.

Defendants’ actions also created a nuisance by acting recklessly, negligently and/or
carelessly, in breach of their duties to maintain effective controls against diversion, thereby
creating an unreasonable risk of harm.

373.

Defendants acted with actual malice because Defendants acted with a conscious disregard
for the rights and safety of other persons, and said actions have a great probability of causing
substantial harm.

374,

The damages available to Plaintiff include, inter alia, recoupment of governmental costs,
flowing from an ongoing and persistent public nuisance which the government seeks to abate.
Defendants’ conduct is ongoing and persistent, and Plaintiff seeks all damages flowing from the
conduct. Plaintiff further seeks to abate the nuisance and harm created by Defendants’ conduct.

375.
As a direct result of Defendants’ conduct, the Plaintiff, West Ascension and Plaintiffs

Community have suffered actual injury and damages including, but not limited to, significant

90
Case 3:20-cv-00385-JWD-RLB Document1-3 06/19/20 Page 95 of 147

expenses for police, emergency, health, prosecution, corrections and other services. The Plaintiff
here seeks recovery for its own harm.
376.

The Plaintiff, West Ascension and Plaintiff's Community have sustained specific and
special injuries because its damages include, infer alia, health services, law enforcement
expenditures, and costs related to opioid addiction treatment and overdose prevention.

377.

Plaintiff further seeks to abate the nuisance created by the Defendants’ unreasonable,
unlawful, intentional, ongoing, continuing, and persistent actions and omissions and interference
with a right common to the public.

378.

Plaintiff seeks all legal and equitable relief as allowed by law, including inter alia
abatement and compensatory damages (including but not limited to incarceration and jail medical
expenses) from the Defendants for the creation of a public nuisance, attorney fees and costs, and
pre- and post-judgment interest.

379,

Defendants’ intentional and unlawful actions and omissions and unreasonable interference

with a right common to the public are of a continuing nature.
380.

Defendants are aware, and at a bare minimum certainly should be aware, of the
unreasonable interference that their conduct has caused in the Parish, West Ascension and
Plaintiff's Community. Defendants are in the business of manufacturing or distributing
prescription drugs, including opioids, which are specifically known to Defendants to be dangerous
because inter alia these drugs are defined under law as substances posing a high potential for abuse
and severe addiction. Defendants created an intentional nuisance. Defendants’ actions created and
expanded the abuse of opioids, drugs specifically codified as constituting severely harmful
substances.

381.

The public nuisance created by Defendants’ actions is substantial and unreasonable—it

has caused and continues to cause significant harm to the community, and the harm inflicted

outweighs any offsetting benefit. The staggering rates of opioid and heroin use resulting from the

91
Case 3:20-cv-00385-JWD-RLB Document1-3 06/19/20 Page 96 of 147

Defendants’ abdication of their gate-keeping and diversion prevention duties, and the
Manufacturer Defendants’ fraudulent marketing activities, have caused harm to the entire
community that includes, but is not limited to the following:

a. The high rates of use leading to unnecessary opioid abuse, addiction, overdose, injuries,
and deaths.

b. Even children have fallen victim to the opioid epidemic. Easy access to prescription opioids
made opioids a recreational drug of choice among teenagers. Even infants have been born
addicted to opioids due to prenatal exposure, causing severe withdrawal symptoms and
lasting developmental impacts.

c. Even those residents of the Parish, West Ascension and Plaintiff's Community who have
never taken opioids have suffered from the public nuisance arising from Defendants’
abdication of their gatekeeper duties and fraudulent promotions. Many residents have
endured both the emotional and financial costs of caring for loved ones addicted to or
injured by opioids, and the loss of companionship, wages, or other support from family
members who have used, abused, become addicted to, overdosed on, or been killed by
opioids.

The opioid epidemic has increased health care costs.

Employers have lost the value of productive and healthy employees.

f. Defendants’ conduct created an abundance of drugs available for criminal use and fueled
anew wave of addiction, abuse, and injury.

g. Defendants’ dereliction of duties and/or fraudulent misinformation campaign pushing
dangerous drugs resulted in a diverted supply of narcotics to sell, and the ensuing demand
of addicts to buy them. More prescription opioids sold by Defendants led to more addiction,
with many addicts turning from prescription opioids to heroin. People addicted to opioids
frequently require increasing levels of opioids, and many turned to heroin as a foreseeable
result.

h. The diversion of opioids into the secondary, criminal market and the increased number of
individuals who abuse or are addicted to opioids increased the demands on health care
services and law enforcement.

i. The significant and unreasonable interference with the public rights caused by Defendants’
conduct taxed the human, medical, public health, law enforcement, and financial resources
of the Plaintiff, West Ascension and Plaintiffs Community.

j. Defendants’ interference with the comfortable enjoyment of life in the Parish, West
Ascension and Plaintiff's Community is unreasonable because there is little social utility
to opioid diversion and abuse, and any potential value is outweighed by the gravity of the
harm inflicted by Defendants’ actions.

2

382.

The Plaintiff, West Ascension and Plaintiff's Community have sustained specific and
special injuries because its damages include inter alia health services and law enforcement
expenditures, as described in this Petition.

383.

Plaintiff seeks economic losses (direct, incidental, or consequential pecuniary losses)

resulting from Defendants’ fraudulent activity and fraudulent misrepresentations.
384,

Plaintiff seeks all legal and equitable relief as allowed by law, other than such damages

disavowed herein, including inter alia injunctive relief, expenses to abate the nuisance, restitution,

disgorgement of profits, compensatory damages(including but not limited to incarceration and jail

92
Case 3:20-cv-00385-JWD-RLB Document1-3 06/19/20 Page 97 of 147

medical expenses), civil penalties and all damages allowed by law to be paid by the Defendants,
attorney fees and costs, and pre- and post-judgment interest.
COUNT II: LOUISIANA RAC KETEERING ACT
385.

Plaintiff incorporates by reference all other paragraphs of this Petition as if fully set forth
herein, and further alleges as follows.

386.

Plaintiff has standing to bring this action as a “person who is injured by reason of any
violation of the provisions of R.S. 15:1353.” La. Rev. Stat. § 15:1356(E).

387.
Louisiana Racketeering Act § 15:1353 provides in pertinent part:

A. It is unlawful for any person who has knowingly received any proceeds derived, directly

or indirectly, from a pattern of racketeering activity to use or invest, whether directly or

indirectly, any part of such proceeds, or the proceeds derived from the investment or use
thereof, in the acquisition of any title to, or any right, interest, or equity in immovable
property or in the establishment or operation of any enterprise. B. It is unlawful for any
person, through a pattern of racketeering activity, knowingly to acquire or maintain,

directly or indirectly, any interest in or control of any enterprise or immovable property. C.

It is unlawful for any person employed by, or associated with, any enterprise knowingly to

conduct or participate in, directly or indirectly, such enterprise through a pattern of

racketeering activity. D. It is unlawful for any person to conspire or attempt to violate any
of the provisions of Subsections A, B, or C of this Section.
388.

Under La. R.S. § 15:1352, "racketeering activity" is defined in pertinent part as
“Committing, attempting to commit, conspiring to commit, or soliciting, coercing, or intimidating
another person to commit any crime that is punishable under the following provisions of Title 14
of the Louisiana Revised Statutes of 1950... (63) R.S. 14:70.1 (Medicaid fraud).”

389,

Under La. R.S. § 15:1352, "pattern of racketeering" is defined in pertinent part as
“Engaging in at least two incidents of racketeering activity that have the same or similar intents,
results, principals, victims, or methods of commission or otherwise are interrelated by
distinguishing characteristics and are not isolated events.”

390.

La. R.S. § 15:1356(E) specifically provides:

Any person who is injured by reason of any violation of R.S. 15:1353 shall have a cause

of action against any person engaged in racketeering activity who violates a provision of

R.S. 15:1353. Such injured person shall be entitled to recover three times the actual
damages sustained or ten thousand dollars, whichever is greater. Such person shall also

93
Case 3:20-cv-00385-JWD-RLB Document1-3 06/19/20 Page 98 of 147

recover attorney fees in the trial and appellate courts and costs of investigation and
litigation reasonably incurred.

A. Medicaid Fraud
391.

La. R.S. § 14.70.1 provides in pertinent part:

A. The crime of Medicaid fraud is the act of any person who, with the intent to defraud the

state or any person or entity through any medical assistance program created under the

federal Social Security Act and administered by the Louisiana Department of Health or any
other state agency, does any of the following: (1) Presents for allowance or payment any
false or fraudulent claim for furnishing services or merchandise. (2) Knowingly submits
false information for the purpose of obtaining greater compensation than that to which he
is legally entitled for furnishing services or merchandise. (3) Knowingly submits false
information for furnishing services or merchandise.

392.

At all times relevant to this Petition, Defendants, directly, through their control of third
parties, and by acting in concert with third parties committed, attempted to commit, conspired to
commit, or solicited other persons to commit violations of La. R.S. § 14:70.1 through acts that
intended to defraud the state or other entities by knowingly submitting or causing the submission
of false information for the purpose of obtaining authorization for furnishing services or
merchandise through a medical assistance program created under the Social Security act and
administered by an agency of the state.

393.

Defendants’ scheme caused prescribers to write prescriptions for opioids to treat chronic
pain that were presented to Medicaid for payment. Each claim for reimbursement to the Louisiana
State Medicaid program for chronic opioid therapy is the direct result of Defendants’ marketing,
which presented to prescribers false information about the risks, benefits, and superiority of opioids
for the long-term treatment of pain.

394,

The misrepresentations made by Defendants and third parties they controlled violated La.
R.S. § 40:617 and La. RS. § 40:625, rendering the drugs misbranded and therefore ineligible for
reimbursement by Louisiana Medicaid.

395.

The misrepresentations were material because if the public and state agencies had known

of the false statements disseminated by Defendants and that doctors, pharmacies, other health care

providers, and/ or the health plans certified and/ or determined that opioids were medically

necessary and reasonably required based on those false statements, they would have refused to

94
Case 3:20-cv-00385-JWD-RLB Document1-3 06/19/20 Page 99 of 147

authorize payment for opioid prescriptions. Instead, opioid prescriptions proliferated throughout
the state, Parish, West Ascension and Plaintiff's Community via the state Medicaid program and
contributed significantly to the widespread epidemic of abuse, addiction, and consequent social
harms which have caused damage to Plaintiff.

396.

By virtue of the above-described acts, Defendants knowingly made or caused to be made
false claims with the intent to induce the state agency to approve and pay such false and fraudulent
claims, with the goal of widespread use of Defendant manufacturers' products.

397.

By virtue of the above-described acts, Defendants acted in concert with third parties to make
misleading statements about the risks, benefits, and superiority of opioids to treat chronic pain.
Defendants were aware of the misleading nature of the misstatements and material omissions made
by third parties, and yet Defendants provided them substantial assistance and encouragement by
helping them develop, refine and promote these misstatements and material omissions and
distributing them to a broader audience. Defendants also substantially encouraged the dissemination
of these misstatements and material omissions by providing third parties with funding and technical
support for the shared purpose of issuing misleading, pro-opioid messaging. Defendants knew or
should have known that these marketing and promotional efforts created an untrue, false, and
misleading impression about the risks, benefits, and superiority of opioids for chronic pain and
would result in the submission of false claims to the state Medicaid program for opioid prescriptions
written to treat chronic pain.

398.

By reason of the Defendants conspiracy to commit Medicaid fraud and repeated acts of
Medicaid fraud, opioid prescriptions have proliferated throughout the state, Parish, West
Ascension and Plaintiff's Community, as has opioid and heroin-related crime, and Plaintiff has
thereby been injured in that Defendants' unbranded marketing cause the doctors to prescribe and
the state Medicaid program to pay for long-term opioid treatment using opioids manufactured or
distributed by Defendants, and Defendants have received, or will receive, income, profits, and
other benefits, which they would not have received if they had not engaged in the violations of La.
R.S. § 15:1351 as described in this Petition and have used or invested those ill-gotten proceeds, or

the proceeds derived from the investment or use thereof in violation of La. R.S. § 15:1351.

95
Case 3:20-cv-00385-JWD-RLB Document1-3 06/19/20 Page 100 of 147

Defendants’ pattern of racketeering activity has caused an explosion of opioids on the streets
throughout the state, Parish, West Ascension and Plaintiff's Community and a rise in opioid and
heroin-related use, misuse, abuse, and related crime that have caused harm to Plaintiff including
through costs of treatment. Defendants caused and are responsible for those costs and claims, as
well as their enrichment.
B. Louisiana Uniform Controlled Dangerous Substances Law
399.

The Louisiana Racketeering Act prohibits “committing, attempting to commit, conspiring
to commit, or soliciting, coercing, or intimidating another person to commit any crime that is
punishable under . . . the Uniform Controlled Dangerous Substances Law,” among other
enumerated acts. La. Rev. Stat. § 15:1352(A).

400.

Opioids are classified as both Schedule I and Schedule II drugs under Louisiana law. La.
Rev. Stat. § 40:964. The Louisiana Uniform Controlled Dangerous Substances Law explicitly
provides that “[p]hysical dependence is an expected result of opioid use.” La. Rev. Stat. §
40:961(29.1). Unauthorized manufacture, distribution, or dispensing of opioids constitute
predicate acts of racketeering activity under the Louisiana Racketeering Act. La. Rev. Stat. §
15:1352(A)(13) (citing La. Rev. Stat. § 40:967(A)).

401.

For over a decade, the Racketeering Defendants aggressively sought to bolster their
revenue, increase profit, and grow their share of the prescription painkiller market by unlawfully
and surreptitiously increasing the volume of opioids they sold. However, the Racketeering
Defendants are not permitted to engage in a limitless expansion of their market through the
unlawful sales of regulated painkillers. Defendants were legally restricted in their ability to
manufacture or distribute Schedule II substances like opioids by requirements that they: (1)
register to manufacture or distribute opioids; (2) maintain effective controls against diversion of
the controlled substances that they manufacturer or distribute; (3) design and operate a system to
identify excessive or unusual orders of controlled substances, stop such unlawful sales, and report
them; and (4) make sales within a limited quota for the overall production of Schedule II

substances like opioids.

96
Case 3:20-cv-00385-JWD-RLB Document1-3 06/19/20 Page 101 of 147

402.

These requirements were specifically intended to reduce or eliminate the diversion of
Schedule II substances like opioids from legitimate channels of trade to the illicit market by
controlling the quantities of the basic ingredients needed for the manufacture of controlled
substances.

403.

Finding it impossible to legally achieve their ever increasing sales ambitions, members of
the Opioid Diversion Enterprise systematically and fraudulently violated their statutory duty to
maintain effective controls against diversion of their drugs, to design and operate a system to
identify excessive or unusual orders of their drugs, to halt unlawful sales of excessive or unusual
orders, and to report the excessive or unusual orders. As discussed in detail below, through the
Racketeering Defendants’ scheme, members of the Opioid Diversion Enterprise repeatedly
engaged in unlawful sales of painkillers which, in turn, artificially and illegally increased the
annual production quotas for opioids allowed. In doing so, the Racketeering Defendants allowed
hundreds of millions of pills to enter the illicit market which allowed them to generate obscene
profits.

404.

Defendants’ illegal scheme was hatched by an association-in-fact enterprise between the
Manufacturer Defendants and the Distributor Defendants, and executed in harmony by each of
them. In particular, each of the Racketeering Defendants were associated with, and conducted or
participated in, the affairs of the Racketeering enterprise (referred to collectively as the “Opioid
Diversion Enterprise”), whose purpose was to engage in the unlawful sales of opioids, deceive the
public and regulators into believing that the Racketeering Defendants were faithfully fulfilling
their statutory obligations. The Racketeering Defendants’ scheme allowed them to make billions
in unlawful sales of opioids and, in turn, increase and/or maintain high production quotas with the
purpose of ensuring unlawfully increasing revenues, profits, and market share. As a direct result
of the Racketeering Defendants’ fraudulent scheme, course of conduct, and pattern of
Racketeering activity, they were able to extract billions of dollars of revenue from the addicted
American public, while entities like the Plaintiff experienced multi-millions of dollars of injury

caused by the reasonably foreseeable consequences of the prescription opioid addiction epidemic.

97
Case 3:20-cv-00385-JWD-RLB Document1-3 06/19/20 Page 102 of 147

The Racketeering Defendants’ misconduct violated La. Rev. Stat. § 15:1351 e¢. seg. and Plaintiff
are entitled to relief.
405.

Alternatively, the Racketeering Defendants were members of a legal entity enterprise
through which the Racketeering Defendants conducted their pattern of Racketeering activity in
this jurisdiction. Specifically, the Healthcare Distribution Alliance (the “HDA”)” is a distinct legal
entity. The HDA is a non-profit corporation formed under the laws of the District of Columbia and
doing business in Virginia.

406.

On information and belief, each of the Racketeering Defendants is a member, participant,
and/or sponsor of the HDA and utilized the HDA to conduct the Opioid Diversion Enterprise and
to engage in the pattern of Racketeering activity that gives rise to the Count.

407.

Each of the Racketeering Defendants is a legal entity separate and distinct from the HDA.
And the HDA serves the interests of distributors and manufacturers beyond the Racketeering
Defendants. Therefore, the HDA exists separately from the Opioid Diversion Enterprise, and each
of the Racketeering Defendants exists separately from the HDA.

408.

The legal and association-in-fact enterprises alleged in the previous and subsequent
paragraphs were each used by the Racketeering Defendants to conduct the Opioid Diversion
Enterprise by engaging in a pattern of Racketeering activity. Therefore, the legal and association-
in-fact enterprises alleged in the previous and subsequent paragraphs are pleaded in the alternative
and are collectively referred to as the “Opioid Diversion Enterprise.”

1. THE OPIOID DIVERSION ENTERPRISE
409.
Louisiana law imposes duties on manufacturers and distributers of controlled substances.
410.
In order to prevent diversion of drugs out of legitimate channels of distribution into the

illegal market, the Manufacturers and Distributors Defendants are required to adhere duties

99 Health Digtribytion Alliance, History, Health Distribution Alliance, (last accessed on September 15, 2017),
: y redistrib i .

 
Case 3:20-cv-00385-JWD-RLB Document1-3 06/19/20 Page 103 of 147

imposed by Louisiana law requiring security, recordkeeping, and monitoring and reporting
requirements that are designed to identify or prevent diversion. Manufacturing Defendants are
prohibited from manufacturing opioids not authorized and in quantities in excess of authorized
quantities. Their failure to fulfill these obligations resulted in the scourge of addiction that has
occurred,

411.

At all relevant times, the Racketeering Defendants operated as an association-in-fact
enterprise formed for the purpose of unlawfully increasing sales, revenues and profits by
disregarding their statutory duty to identify, investigate, halt and report excessive or unusual orders
of opioids and diversion of their drugs into the illicit market, in order to unlawfully increase the
quotas and allow them to collectively benefit from the unlawful formation of a greater pool of
prescription opioids from which to profit. The Racketeering Defendants conducted their pattern of
Racketeering activity in this jurisdiction.

412.

The opioid epidemic has its origins in the mid-1990s when, between 1997 and 2007, per
capita purchase of methadone, hydrocodone, and oxycodone increased 13-fold, 4-fold, and 9-fold,
respectively. By 2010, enough prescription opioids were sold in the United States to medicate
every adult in the county with a dose of 5 milligrams of hydrocodone every 4 hours for 1 month. '©°
On information and belief, the Opioid Diversion Enterprise has been ongoing for at least the last
decade. '"!

413.

The Opioid Diversion Enterprise was and is a successful endeavor. The Opioid Diversion
Enterprise has been conducting business uninterrupted since its genesis. But, it was not until
recently that regulators finally began to unravel the extent of the enterprise and the toll that it
exacted on the public.

414.
At all relevant times, the Opioid Diversion Enterprise: (a) had an existence separate and

distinct from each Racketeering Defendant; (b) was separate and distinct from the pattern of

100 Keyes KM, Cerda M, Brady JE, Havens JR, Galea S., Understanding the rural-urban differences in nonmedical

prescription opioid use and abuse in the United States, AM J PUBLIC HEALTH. 2014;104(2):e52-9.

101 Matthew Perrone, Pro-Painkiller echo chamber shaped policy amid drug epidemic, The Center for Public

Integrity (September 19, 2017, 12:01 a.m.), https /wiew. publi y/20 16/09/19/2020 Lpro-painkiller-echio-
hi 2d-polic

 

 

99
Case 3:20-cv-00385-JWD-RLB Document1-3 06/19/20 Page 104 of 147

Racketeering in which the Racketeering Defendants engaged; (c) was an ongoing and continuing
organization consisting of legal entities, including each of the Racketeering Defendants; (d)
characterized by interpersonal relationships among the Racketeering Defendants; (e) had
sufficient longevity for the enterprise to pursue its purpose; and (f) functioned as a continuing
unit. Each member of the Opioid Diversion Enterprise participated in the conduct of the
enterprise, including patterns of Racketeering activity, and shared in the astounding growth of
profits supplied by fraudulently inflating opioid sales generated as a result of the Opioid Diversion
Enterprise’s disregard for their duty to prevent diversion of their drugs into the illicit market and
then requesting increased production quotas, all so that the Racketeering Defendants would have
a larger pool of prescription opioids from which to profit.
415.

The Opioid Diversion Enterprise also engaged in efforts to lobby against authority to hold
the Racketeering Defendants liable for disregarding their duty to prevent diversion. Members of
the Pain Care Forum and the Healthcare Distribution Alliance lobbied for the passage of
legislation to weaken the DEA’s enforcement authority. The HDA and other members of the Pain
Care Forum contributed substantial amounts of money to political lobbying efforts and campaigns
for candidates, political action committees and political parties.

416.

The Opioid Diversion Enterprise functioned by selling prescription opioids. The
Racketeering Defendants, through their illegal enterprise, engaged in a pattern of Racketeering
activity, that involves a fraudulent scheme to increase revenue by violating laws requiring the
maintenance of effective controls against diversion of prescription opioids, and the identification,
investigation, and reporting of excessive or unusual orders of prescription opioids destined for the
illicit drug market. The goal of Defendants’ scheme was to increase profits from opioid sales, But,
Defendants’ profits were limited by production quotas, so the Defendants refused to identify,
investigate and/or report excessive or unusual orders of their prescription opioids being diverted
into the illicit drug market. The end result of this strategy was to increase and maintain artificially
high production quotas of opioids so that there was a larger pool of opioids for Defendants to

manufacture and distribute for public consumption.

100
Case 3:20-cv-00385-JWD-RLB Document1-3 06/19/20 Page 105 of 147

417.

Within the Opioid Diversion Enterprise, there were interpersonal relationships and
common communication by which the Racketeering Defendants shared information on a regular
basis. These interpersonal relationships also formed the organization of the Opioid Diversion
Enterprise. The Opioid Diversion Enterprise used their interpersonal relationships and
communication network for the purpose of conducting the enterprise through a pattern of
Racketeering activity.

418.

Each of the Racketeering Defendants had a systematic link to each other through joint
participation in lobbying groups, trade industry organizations, contractual relationships and
continuing coordination of activities. The Racketeering Defendants participated in the operation
and management of the Opioid Diversion Enterprise by directing its affairs, as described herein.
While the Racketeering Defendants participated in, and are members of, the enterprise, they each
have a separate existence from the enterprise, including distinct legal statuses, different offices and
roles, bank accounts, officers, directors, employees, individual personhood, reporting
requirements, and financial statements.

419.

The Racketeering Defendants exerted substantial control over the Opioid Diversion
Enterprise by their membership in the Pain Care Forum, the HDA, and through their contractual
relationships.

420.

The Pain Care Forum (“PCF”) has been described as a coalition of drug makers, trade
groups and dozens of non-profit organizations supported by industry funding. The PCF recently
became a national news story when it was discovered that lobbyists for members of the PCF quietly
shaped policies regarding the use of prescription opioids for more than a decade.

421.

The Center for Public Integrity and The Associated Press obtained “internal documents

shed[ding] new light on how drug makers and their allies shaped the national response to the

ongoing wave of prescription opioid abuse.'™ Specifically, PCF members spent over $740 million

102 Matthew Perrone, Pro-Painkiller echo chamber shaped policy amid drug epidemic, The Center for Public
Integrity (September 19, 2017, 12:01 a.m.), hitps://www_publicintegrity.ore/2016/09/1 9/2020 | /pro-painkiller-echo-
chamber-shaped-policy-amid-drug-epidemic (emphasis added).

101

   
Case 3:20-cv-00385-JWD-RLB Document1-3 06/19/20 Page 106 of 147

lobbying in the nation’s capital and in all 50 statehouses on an array of issues, including opioid-
related measures. '
422.

Not surprisingly, each of the Racketeering Defendants who stood to profit from lobbying
in favor of prescription opioid use is a member of and/or participant in the PCF.' In 2012,
membership and participating organizations included the HDA (of which Racketeering Defendants
are members), Endo, Purdue, Johnson & Johnson (the parent company for Janssen
Pharmaceuticals), Actavis (i.e., Allergan), and Teva (the parent company of Cephalon).'® Each of
the Manufacturer Defendants worked together through the PCF to advance the interests of the
enterprise. But, the Manufacturer Defendants were not alone. The Distributor Defendants actively
participated, and continue to participate in the PCF, at a minimum, through their trade
organization, the HDA.'°° Upon information and belief, the Distributor Defendants participated
directly in the PCF as well.

423.

The 2012 Meeting Schedule for the Pain Care Forum is particularly revealing on the subject
of the Defendants’ interpersonal relationships. The meeting schedule indicates that meetings were
held in the D.C. office of Powers Pyles Sutter & Verville on a monthly basis, unless otherwise
noted. Local members were “encouraged to attend in person” at the monthly meetings. And, the
meeting schedule indicates that the quarterly and year-end meetings included a “Guest Speaker.”

424,

The 2012 Pain Care Forum Meeting Schedule demonstrates that each of the Defendants
participated in meetings on a monthly basis, either directly or through their trade organization, in
a coalition of drug makers and their allies whose sole purpose was to shape the national response
to the ongoing prescription opioid epidemic, including the concerted lobbying efforts that the PCF

undertook on behalf of its members.

103 Id.
toa PAIN CARE FORUM 2012 Meetings Schedule, _ (last updated December 20
f sche

 

05 Iq. (pon information and belief, Mallinckrodt became an active member of the PCF sometime after Th.

106 Td. The Executive Committee of the HDA (formerly the HDMA) currently includes the Chief Executive Officer,
Pharmaceutical Segment for Cardinal Health, Inc., the Group President, Pharmaceutical Distribution and Strategic
Global Source for AmerisourceBergen Corporation, and the President, U.S. Pharmaceutical for McKesson
fp porenan, Executive Commi ittee, eawicale Distribution Alliance (accessed on September 14, 2017),

 
Case 3:20-cv-00385-JWD-RLB Document1-3 06/19/20 Page 107 of 147

425,

Second, the HDA led to the formation of interpersonal relationships and an organization
between the Racketeering Defendants. Although the entire HDA membership directory is private,
the HDA website confirms that Distributor Defendants and Manufacturer Defendants, including
Actavis (i.e., Allergan), Endo, Purdue, Mallinckrodt and Cephalon were members of the HDA.'”
And, the HDA and each the Distributor Defendants, eagerly sought the active membership and
participation of the Manufacturer Defendants by advocating that one of the benefits of membership
included the ability to develop direct relationships between Manufacturers and Distributors at high
executive levels.

426.

In fact, the HDA touted the benefits of membership to the Manufacturer Defendants,
advocating that membership included the ability to, among other things, “network one on one with
manufacturer executives at HDA’s members-only Business and Leadership Conference,”

29 66

“networking with HDA wholesale distributor members,” “opportunities to host and sponsor HDA

23 66

Board of Directors events,” “participate on HDA committees, task forces and working groups with
peers and trading partners,” and “make connections.”!® Clearly, the HDA and the Distributor
Defendants believed that membership in the HDA was an opportunity to create interpersonal and
ongoing organizational relationships between the Manufacturers and Defendants.

427.

The application for manufacturer membership in the HDA further indicates the level of
connection that existed between the Racketeering Defendants.'°? The manufacturer membership
application must be signed by a senior company executive, and it requests that the manufacturer
applicant identify a key contact and any additional contacts from within its company. The HDA
application also requests that the manufacturer identify its current distribution information and its

most recent year end net sales through any HDA distributors, including but not limited to,

Defendants AmerisourceBergen, Cardinal Health, and McKesson. '!°

all Manufacturer Membership, Healthcare Distribution. Alliance, {accessed on September 14, 2017),

 

i Manufacturer Membership Benefi its, Healthcare Distribution Alliance, (accessed on September 14, 2017),
https:/www. healthcaredistribution.ore/~/media/pdfs/membership/manufacturer-membership-benefits ash? la=en.
'0) Manufacturer Membership Application, Healthcare Distribution Alliance, (accessed on September 14, 2017),
https:/www. healthcaredistribution .ore/—~/media/pdfs/membership/manufacturer-membersht

 

 

application.ashx?la=en,
110 Ta

103
Case 3:20-cv-00385-JWD-RLB Document1-3 06/19/20 Page 108 of 147

428.
After becoming members, the Distributors and Manufacturers were eligible to participate
on councils, committees, task forces and working groups, including:

a. Industry Relations Council: “This council, composed of distributor and manufacturer
members, provides leadership on pharmaceutical distribution and supply chain issues.”

b. Business Technology Committee: “This committee provides guidance to HDA and its
members through the development of collaborative e-commerce business solutions. The
committee’s major areas of focus within pharmaceutical distribution include information
systems, operational integration and the impact of e-commerce.” Participation in this
committee includes distributors and manufacturer members.

c. Health, Beauty and Wellness Committee: “This committee conducts research, as well as
creates and exchanges industry knowledge to help shape the future of the distribution for
health, beauty and wellness/consumer products in the healthcare supply chain.” Participation
in this committee includes distributors and manufacturer members.

d. Logistics Operation Committee: “This committee initiates projects designed to help
members enhance the productivity, efficiency and customer satisfaction within the healthcare
supply chain. Its major areas of focus include process automation, information systems,
operational integration, resource management and quality improvement.” Participation in this
committee includes distributors and manufacturer members.

e. Manufacturer Government Affairs Advisory Committee: “This committee provides a
forum for briefing HDA’s manufacturer members on federal and state legislative and
regulatory activity affecting the pharmaceutical distribution channel. Topics discussed include
such issues as prescription drug traceability, distributor licensing, regulation of distribution,
importation and Medicaid/Medicare reimbursement.” Participation in this committee includes
manufacturer members.

f. Bar Code Task Force: Participation includes Distributor, Manufacturer and Service
Provider Members.

g. eCommerce Task Force: Participation includes Distributor, Manufacturer and Service
Provider Members.

h. ASN Working Group: Participation includes Distributor, Manufacturer and Service
Provider Members.

i. Contracts and Chargebacks Working Group: “This working group explores how the
contract administration process can be streamlined through process improvements or technical
efficiencies. It also creates and exchanges industry knowledge of interest to contract and
chargeback professionals.” Participation includes Distributor and Manufacturer Members. !!!

429,

The councils, committees, task forces and working groups provided the Manufacturer and
Distributor Defendants with the opportunity to work closely together in shaping their common
goals and forming the enterprise’s organization.

430.

The HDA also offers a multitude of conferences, including annual business and leadership
conferences. The HDA and the Distributor Defendants advertise these conferences to the
Manufacturer Defendants as an opportunity to “bring together high-level executives, thought

leaders and influential managers . . . to hold strategic business discussions on the most pressing

Councils and Committees, Healthcare Distribution Alliance, (accessed on September 14, 2017),
https://wiww. healthearedistribution.org/about/councils-and-committees

 

104
Case 3:20-cv-00385-JWD-RLB Document1-3 06/19/20 Page 109 of 147

industry issues.”''? The conferences also gave the Manufacturer and Distributor Defendants
“unmatched opportunities to network with [their] peers and trading partners at all levels of the
healthcare distribution industry.”'"? The HDA and its conferences were significant opportunities
for the Manufacturer and Distributor Defendants to interact at a high-level of leadership. And, it
is clear that the Manufacturer Defendants embraced this opportunity by attending and sponsoring
these events. ''4

431.

Third, the Racketeering Defendants maintained their interpersonal relationships by
working together and exchanging information and driving the unlawful sales of their opioids
through their contractual relationships, including chargebacks and vault security programs.

432.

The Manufacturer Defendants engaged in an industry-wide practice of paying rebates
and/or chargebacks to the Distributor Defendants for sales of prescription opioids.''® As reported
in the Washington Post and acknowledged by the HDA, there is an industry-wide practice whereby
the Manufacturers paid the Distributors rebates and/or chargebacks on their prescription opioid
sales.''© On information and belief, these contracts were negotiated at the highest levels,
demonstrating ongoing relationships between the Manufacturer and Distributor Defendants. In
return for the rebates and chargebacks, the Distributor Defendants provided the Manufacturer
Defendants with detailed information regarding their prescription opioid sales, including purchase
orders, acknowledgements, ship notices, and invoices. 7 The Manufacturer Defendants used this
information to gather high-level data regarding overall distribution and direct the Distributor
Defendants on how to most effectively sel! the prescription opioids.

433.
The contractual relationships among the Racketeering Defendants also include vault

security programs. The Racketeering Defendants are required to maintain certain security

'2 Business and Leadership Conference — Information for Manufacturers, Healthcare Distribution Alliance, (accessed
on September 14, 2017), _ httos://www.healthcaredistribution.org/events/20 | 5-business-and-leadership-
conference/ble-for-manufacturers

13 Td.

‘M4 2015 Distribution Management Conference and Expo, Healtheare Distribution Alliance, (accessed on September
14, 2017), hups://www_healthcaredistribution.org/events/20 1 5-di
U5 Lenny Bernstein & Scott Higham, The Sommers 's struggle to hold opioid manufacturers accountable,
WASH, Post, (April 2, 2017), aww. washi

mallinckrodt/?utm_term=.b24cc8 Lec356; see also, Letter from Sen. Claire McCaskill, (uly 27, 2017),

16 Tg.

7 Webinars, Healthcare Distribution Alliance, (accessed = on September 14, = 2017),
https:/Avww.healthcaredistribution.org/resources/webinar-leveraging-edi,

105

 

 

 

 
Case 3:20-cv-00385-JWD-RLB Document1-3 06/19/20 Page 110 of 147

protocols and storage facilities for the manufacture and distribution of their opiates. Upon
information and belief, manufacturers negotiated agreements whereby the Manufacturers
installed security vaults for Distributors in exchange for agreements to maintain minimum sales
performance thresholds. Upon information and belief, these agreements were used by the
Racketeering Defendants as a tool to violate their reporting and diversion duties in order to reach
the required sales requirements.

434.

Taken together, the interaction and length of the relationships between and among the
Manufacturer and Distributor Defendants reflects a deep level of interaction and cooperation
between two groups in a tightly knit industry. The Manufacturer and Distributor Defendants were
not two separate groups operating in isolation or two groups forced to work together in a closed
system. The Racketeering Defendants operated together as a united entity, working together on
multiple fronts, to engage in the unlawful sale of prescription opioids. The HDA and the Pain Care
Forum are but two examples of the overlapping relationships, and concerted joint efforts to
accomplish common goals and demonstrates that the leaders of each of the Racketeering
Defendants was in communication and cooperation.

435.

According to articles published by the Center for Public Integrity and The Associated
Press, the Pain Care Forum — whose members include the Manufacturers and the Distributors’
trade association — has been lobbying on behalf of the Manufacturers and Distributors for “more
than a decade.” !'!® And, from 2006 to 2016 the Distributors and Manufacturers worked together
through the Pain Care Forum to spend over $740 million lobbying in the nation’s capital and in all
50 statehouses, including Louisiana, on issues including opioid-related measures.''? Similarly, the
HDA has continued its work on behalf of Distributors and Manufacturers, without interruption,
since at least 2000, if not longer. !?°

436.
As described above, the Racketeering Defendants began working together as early as 2006

through the Pain Care Forum and/or the HDA to promote the common purpose of their enterprise.

‘8 Matthew Perrone, Pro-Painkiller echo chamber shaped policy amid drug epidemic, The Center for Public Integrity
(September 19, 2017, 12:01 a.m.), hittps:/Avww.publicintegrity org/2016/09/19/2020 | /pro-painkiller-echo-chamber-
shaped-policy-amid-drug-epidemic.

119 Td.

200 HDA History, Healthcare Distribution Alliance, (accessed on September 14, 2017),

https://wwaw_ healthcaredistribution.org/abouvhda-history.
106
Case 3:20-cv-00385-JWD-RLB Document1-3 06/19/20 Page 111 of 147

Upon information and belief, the Racketeering Defendants worked together as an ongoing and
continuous organization throughout the existence of their enterprise.
2. CONDUCT OF THE OPIOID DIVERSION ENTERPRISE
437.

During the time period alleged in this Petition, the Racketeering Defendants exerted control
over, conducted and/or participated in the Opioid Diversion Enterprise by fraudulently failing to
comply with their obligations to identify, investigate and report excessive or unusual orders of
opioids in order to prevent diversion of those highly addictive substances into the illicit market, to
halt such unlawful sales and, in doing so, to increase production quotas and generate unlawful
profits, as follows:

438.

Defendants disseminated false and misleading statements to the public claiming that they
were complying with their obligations to maintain effective controls against diversion of their
prescription opioids.

439.

Defendants disseminated false and misleading statements to the public claiming that they
were complying with their obligations to design and operate a system to disclose excessive or
unusual orders of their prescription opioids.

440.

Defendants disseminated false and misleading statements to the public claiming that they
were complying with their obligation to report any excessive or unusual orders or diversion of
their prescription opioids.

441.

Defendants paid nearly $800 million dollars to influence governments through joint
lobbying efforts as part of the Pain Care Forum. The Racketeering Defendants were all members
of their Pain Care Forum either directly or indirectly through the HDA. The lobbying efforts of
the Pain Care Forum and its members included efforts to pass legislation making it more difficult
for the authorities to sanction Manufacturers’ and Distributors’ for failure to report excessive or

unusual orders of opioids.

107
Case 3:20-cv-00385-JWD-RLB Document1-3 06/19/20 Page 112 of 147

442,

The Racketeering Defendants exercised control and influence over the distribution industry

by participating and maintaining membership in the HDA,
443.

The Racketeering Defendants engaged in an industry-wide practice of paying rebates and
chargebacks to incentivize unlawful opioid prescription sales. Upon information and belief, the
Manufacturer Defendants used the chargeback program to acquire detailed high-level data
regarding sales of the opioids they manufactured. And, upon information and belief, the
Manufacturer Defendants used this high-level information to direct the Distributor Defendants’
sales efforts to regions where prescription opioids were selling in larger volumes.

444,

The Manufacturer Defendants lobbied to increase aggregate production quotas, year after
year by submitting net disposal information that the Manufacturer Defendants knew included sales
that were excessive or unusual and involved the diversion of opioids that had not been properly
investigated or reported by the Racketeering Defendants.

445,

The Distributor Defendants developed “know your customer” questionnaires and files.
This information was intended to help the Racketeering Defendants identify excessive or unusual
orders or customers who were likely to divert prescription opioids.!?' On information and belief,
the “know your customer” questionnaires informed the Racketeering Defendants of the number of
pills that the pharmacies sold, how many non-controlled substances are sold compared to
controlled substances, whether the pharmacy buys from other distributors, the types of medical
providers in the area, including pain clinics, general practitioners, hospice facilities, cancer
treatment facilities, among others, and these questionnaires put the recipients on notice of
excessive or unusual orders.

446.
The Racketeering Defendants refused to identify, investigate and report excessive or

unusual orders when they became aware of the same despite their actual knowledge of drug

'21 Sugpested Questions a Distributor should ask pao to shipping controlled Sues aees. es Eee ae
Administration (available at https://ww /ph ind
Richard Widup, Jr., Kathleen H, Dooley, Esq. Pharmaceutical Production Diversion: Berend the PDMA, Purdue

Pharma and McQuite Woods LLC, (available at https://waav. meeuirewoods.com/news-
yes icati i : 2 4 apdf).

 

 
Case 3:20-cv-00385-JWD-RLB Document1-3 06/19/20 Page 113 of 147

diversion rings. The Racketeering Defendants refused to identify excessive or unusual orders and
diverted drugs.
447,

Defendants’ scheme had decision-making structure that was driven by the Manufacturer
Defendants and corroborated by the Distributor Defendants. The Manufacturer Defendants worked
together to control governmental response to the manufacture and distribution of prescription
opioids by increasing production quotas through a systematic refusal to maintain effective controls
against diversion, and identify excessive or unusual orders and report them to authorities.

448.

The Racketeering Defendants worked together to control the flow of information and
influence governments and political candidates to pass legislation that was pro-opioid. The
Manufacturer and Distributor Defendants did this through their participation in the Pain Care
Forum and Healthcare Distributors Alliance.

449,

The Racketeering Defendants also worked together to ensure that the aggregate production
quotas, individual quotas and procurement quotas stayed high and ensured that excessive or
unusual orders were not reported. By not reporting excessive or unusual orders or diversion of
prescription opioids, the Racketeering Defendants ensured production quotas for prescription
opioids would not be affected due to diversion of excessive or unusual orders. The Racketeering
Defendants influenced the production quotas in the following ways:

a. The Distributor Defendants assisted the enterprise and the Manufacturer Defendants in
their lobbying efforts through the Pain Care Forum;

b. The Distributor Defendants invited the participation, oversight and control of the
Manufacturer Defendants by including them in the HDA, including on the councils,
committees, task forces, and working groups;

c. The Distributor Defendants provided sales information to the Manufacturer Defendants
regarding their prescription opioids, including reports of all opioid prescriptions filled by
the Distributor Defendants;

d. The Manufacturer Defendants used a chargeback program to ensure delivery of the
Distributor Defendants’ sales information;

e. The Manufacturer Defendants obtained sales information from QuintilesIMS (formerly
IMS Health) that gave them a “stream of data showing how individual doctors across the
nation were prescribing opioids.” !”?

f. The Distributor Defendants accepted rebates and chargebacks for orders of prescription
opioids;

g. The Manufacturer Defendants used the Distributor Defendants’ sales information and the

data from QuintilesIMS to instruct the Distributor Defendants to focus their distribution
efforts to specific areas where the purchase of prescription opioids was most frequent,

122 Harriet Ryan, et al., More than I million OxyContin pills ended up in the hands of criminals and addicts, What the
drugmaker knew, LOS ANGELES TIMES (July 10, 2016), http./Avww.latimes.com/projects/la-me-oxycontin-part2/

109

     
Case 3:20-cv-00385-JWD-RLB Document1-3 06/19/20 Page 114 of 147

h. The Racketeering Defendants identified excessive or unusual orders of prescription opioids
and then continued filling those unlawful orders, without reporting them, knowing that they
were excessive or unusual and/or being diverted into the illicit drug market,

i. The Racketeering Defendants refused to report excessive or unusual orders of prescription
opioids despite repeated investigation and punishment of the Distributor Defendants for
failure to report excessive or unusual orders; and

j. The Racketeering Defendants withheld information regarding excessive or unusual orders
and illicit diversion because it would have revealed that the medical need for and the net
disposal of their drugs did not justify the production quotas.

450.

The scheme devised and implemented by the Racketeering Defendants amounted to a
common course of conduct characterized by a refusal to maintain effective controls against
diversion, and all designed and operated to ensure the continued unlawful sale of controlled
substances.

3. VIOLATIONS

451.

The Racketeering Defendants violated section 15:1353 of the Louisiana Racketeering Act
by knowingly, intentionally, and unlawfully aiding and abetting each other to commit violations
of the Louisiana Uniform Controlled Dangerous Substances Law.

452.

The Racketeering Defendants also violated section 15:1353 of the Louisiana Racketeering
Act by knowingly receiving “proceeds derived, directly or indirectly, from a pattern of
racketeering activity to use or invest, whether directly or indirectly, any part of such proceeds, or
the proceeds derived from the investment or use thereof, in the acquisition of any title to, or any
right, interest, or equity in immovable property or in the establishment or operation of any
enterprise.” La. Rev. Stat. § 15:1353(A).

453.

The Racketeering Defendants conducted the Opioid Diversion Enterprise, as defined
above, through a pattern of racketeering activity in violation of Section 15:1353(C) and have
conspired to violate Section 15:1353(C) in violation of Section 15:1353(D). La. Rev. Stat. §
15:1353.

454,
The Racketeering Defendants violated Section 15:1353(D) by knowingly, intentionally,

and unlawfully aiding and abetting each other and the Opioid Diversion Enterprise and conspired

to conduct and participate, directly and indirectly, in the conduct of the Opioid Diversion

110
Case 3:20-cv-00385-JWD-RLB Document1-3 06/19/20 Page 115 of 147

Enterprise, through the pattern of racketeering activity described herein. La. Rev. Stat. §
15:1353(D).
455.

The Racketeering Defendants’ Opioid Diversion Enterprise existed as an “enterprise” as
defined in Section 15:1352(B). The Racketeering Defendants’ Opioid Diversion Enterprise existed
as an association in fact and included unlawful as well as lawful enterprises. La. Rev. Stat. §
15:1352(B).

456.

As described above and as fully incorporated herein, the violations set forth herein
constitute “racketeering activity” within the meaning of sections 15:1352(C) and 15:1353 with at
least two such acts of racketeering activity having occurred within the past five years.

457.

The Racketeering Defendants’ violations of law and their pattern of racketeering activity
directly and proximately caused Plaintiff injury in its business and property because Plaintiff paid
for costs associated with the opioid epidemic, as described above in allegations expressly
incorporated herein by reference.

458.

Plaintiffs injuries, and those of the citizens of the Parish, West Ascension and Plaintiff's
Community, were proximately caused by the Racketeering Defendants’ racketeering activities.
But for the Racketeering Defendants’ conduct, Plaintiff would not have paid the health services
and law enforcement services and expenditures required as a result of the plague of drug-addicted
residents.

459,

Plaintiff's injuries and those of her citizens were directly caused by the Racketeering
Defendants’ racketeering activities.

460.

Plaintiff was most directly harmed and there is no other Plaintiff better suited to seek a
remedy for the economic harms at issue here.

461.
The latest Racketeering incident occurred within five years of the commission of a prior

incident of Racketeering.

111
Case 3:20-cv-00385-JWD-RLB Document1-3 06/19/20 Page 116 of 147

462.

Plaintiff seeks all legal and equitable relief as allowed by law, including inter alia actual
damages, treble damages, equitable relief, forfeiture as deemed proper by the Court, attorney’s
fees and all costs and expenses of suit and pre- and post-judgment interest. La. Rev. Stat. §
15:1356(E).

463.

Plaintiff respectfully request that this Court enter an order (a) awarding judgment in favor of
Plaintiff and against Defendants on Count Two of the Petition; (b) compelling Defendants to pay three
times the damages sustained by Plaintiff as a result of Defendants’ fraud and pattern of racketeering
activity; (c) compelling Defendants to pay the cost of the suit and investigation, including attomeys'
fees; and (d) awarding Plaintiff such other, further, and different relief as this Honorable Court may
deem just.

COUNT III: LOUISIANA PRODUCTS LIABILITY ACT
464,

Plaintiff incorporates by reference all other paragraphs of this Petition as if fully set forth
here, and further alleges as follows.

465.

Pursuant to the Louisiana Product Liability Act, a “manufacturer of a product shall be liable
to a claimant for damage proximately caused by a characteristic of the product that renders the
product unreasonably dangerous when such damage arose from a reasonably anticipated use of the
product by the claimant or another person or entity.” La. Rev. Stat. § 9:2800.54(A).

466.

A product is “unreasonably dangerous” if, inter alia, “an adequate warning about the

product has not be provided.” La. Rev. Stat. § 9:2800.54(B).
467.

Pursuant to section 9:2800.57, a “product is unreasonably dangerous because an adequate
warning about the product has not been provided if, at the time the product left its manufacturer's
control, the product possessed a characteristic that may cause damage and the manufacturer failed
to use reasonable care to provide an adequate warning of such characteristic and its danger to users

and handlers of the product.” La. Rev. Stat. § 9:2800.57.

112
Case 3:20-cv-00385-JWD-RLB Document1-3 06/19/20 Page 117 of 147

468.

An adequate warning is one “that would lead an ordinary reasonable user or handler of a
product to contemplate the danger in using or handling the product and either to decline to use or
handle the product or, if possible, to use or handle the product in such a manner as to avoid the
damage.” La. Rev, Stat. § 9:2800.53(9).

469.

The Manufacturer Defendants, at all times, have manufactured and sold prescription
opioids.

470.

The Manufacturer Defendants had a duty to provide doctors, patients, Plaintiff, the Parish,
West Ascension. and Plaintiff's Community with accurate information regarding the risks of
prescription opioids.

471.

The Manufacturer Defendants had a duty to warn doctors, patients, Plaintiff, the Parish,

West Ascension. and Plaintiff’s Community about the risks of prescription opioids.
472,

The Manufacturer Defendants, at all times, purported to warn or purported to inform
prescribers and users regarding the benefits and risks associated with the use of prescription opioid
drugs.

473.

However, these warnings were inadequate.

474,

As alleged herein, each Manufacturer Defendant wrongfully represented that the opioid
prescription medications they manufactured, marketed, and sold had characteristics, uses, or
benefits that they do not have.

475.
The Manufacturer Defendants also wrongfully misrepresented that the opioids were safe

and effective when such representations were untrue, false, and misleading.

113
Case 3:20-cv-00385-JWD-RLB Document1-3 06/19/20 Page 118 of 147

476.

The Manufacturer Defendants also used exaggeration and/or ambiguity as to material facts
and omitted material facts, which tended to deceive and/or did in fact deceive doctors, patients,
Plaintiff, the Parish, West Ascension. and Plaintiff's Community.

477.

The Manufacturer Defendants made deceptive representations about the use of opioids to
treat chronic non-cancer pain. Each Manufacturer Defendant also omitted or concealed material
facts and failed to correct prior misrepresentations and omissions about the risks and benefits of
opioids. Each Manufacturer Defendant’s omissions rendered even their seemingly truthful
statements about opioids deceptive.

478.

Instead, each Manufacturer Defendant has conducted, and has continued to conduct, a
marketing scheme designed to persuade doctors, patients, Plaintiff, the Parish, West Ascension.
and Plaintiff's Community that opioids can and should be used for chronic pain. In connection
with this scheme, each Manufacturer Defendant spent, and continues to spend, millions of dollars
on promotional activities and materials that falsely deny or trivialize the risks of opioids while
overstating the benefits of using them for chronic pain.

479.

Because of the dangerously addictive nature of these drugs, which the Manufacturer
Defendants concealed and misrepresented, they lacked medical value, and in fact caused addiction
and overdose deaths; therefore, Manufacturer Defendants’ sales and marketing of opioids
constituted a violation of State law.

480.

In addition, the Manufacturer Defendants have made false and misleading claims,
including, inter alia, downplaying the serious risk of opioid addiction and abuse; creating and
promoting the misleading concept of “pseudoaddiction” and advocating that the signs of addiction
should be treated with more opioids; exaggerating the effectiveness of screening tools to prevent
addiction; claiming that opioid dependence and withdrawal are easily managed; mischaracterizing

the difficulty of discontinuing opioid therapy; denying the risks of higher opioid dosages; and

114
Case 3:20-cv-00385-JWD-RLB Document1-3 06/19/20 Page 119 of 147

exaggerating the effectiveness of “abuse-deterrent” opioid formulations to prevent abuse and
addiction.
481.

The Manufacturer Defendants have also falsely touted the benefits of long-term opioid use,

including the supposed ability of opioids to improve function and quality of life.
482.

The Manufacturer Defendants disseminated these messages directly, through their sales
representatives, in speaker groups led by physicians the Manufacturer Defendants recruited for
their support of their marketing messages, and through unbranded marketing and industry-funded
Front Groups.

483.

The Manufacturer Defendants’ warnings about prescription opioids were inadequate
because they failed to give doctors, patients, Plaintiff, the Parish, West Ascension. and Plaintiff's
Community the information needed to contemplate and understand the dangers opioids posed. In
fact, the Manufacturer Defendants’ statements and actions purported to inform doctors, patients,
Plaintiff, the Parish, West Ascension. and Plaintiff's Community that prescription opioids were
safe when they were not, or at least were safer than they actually were.

484.

The Manufacturer Defendants knew at all times that the prescription opioids that left their
control had characteristics, inter alia, such as a far greater likelihood for addiction, that could cause
damage, and failed to use reasonable care to adequately warn doctors, patients, Plaintiff, the Parish,
West Ascension. and Plaintiff’s Community of these dangers.

485.

This failure to warn doctors, patients, Plaintiff, the Parish, West Ascension. and Plaintiff’s
Community of the dangers of prescription opioids made the Manufacturer Defendants’ product
unreasonably dangerous under the Louisiana Products Liability Act.

486.

Moreover, the Manufacturer Defendants specifically failed to warn doctors of the risks
associated with the use of prescription opioids and instead conducted a marketing scheme designed
to persuade doctors that opioids can and should be used for chronic pain and trivialized the risks

of opioids. These risks were not otherwise known to doctors because the Manufacturer Defendants

115
Case 3:20-cv-00385-JWD-RLB Document1-3 06/19/20 Page 120 of 147

informed them, via scientific publications, treatment guidelines, CME programs, and medical
conferences and seminars, that opioids were safer than they in fact were.
487.

If the Manufacturer Defendants had properly warned doctors about the dangers of
prescription opioids, doctors would have changed their actions in prescribing opioids to certain
patients, in the amounts of prescription opioids they prescribed, and in identifying and treating
signs of addiction. But for the Manufacturer Defendants’ misrepresentations and failure to warn
doctors about the actual risks of prescription opioids, doctors would have recognized the risks
associated with these drugs, prescribed them less or not at all, and understood the signs of
addiction.

488.

If the Manufacturer Defendants had properly warned about the dangers of prescription
opioids, doctors and patients would have used opioids in such a manner as to avoid the risks of,
inter alia, addiction, over-prescription, and prescription for chronic pain and other non-indicated
conditions.

489.

The injuries alleged by Plaintiff herein were sustained as a direct and proximate cause of
the Manufacturer Defendants’ failure to provide an adequate warning about the dangers of
prescription opioids to doctors, patients, Plaintiff, the Parish, West Ascension. and Plaintiff's
Community.

490.

Plaintiff's injuries and those of her citizens were directly caused by the Manufacturer
Defendants’ failure to warn.

491,

Plaintiff's injuries and those of her citizens arose from reasonably anticipated uses of
prescription opioids.

492.

Plaintiff seeks economic losses (direct, incidental, and/or consequential pecuniary losses)
resulting from Defendants’ violations of Louisiana Product Liability Act, including their failure to

provide adequate warnings about the dangers of prescription opioids. La. Rev. Stat. § 9:2800.53(5).

116
Case 3:20-cv-00385-JWD-RLB Document1-3 06/19/20 Page 121 of 147

COUNT IV: REDHIBITI ON
493,

Plaintiff incorporates by reference all other paragraphs of this Petition as if fully set forth
here, and further alleges as follows.

494,

Pursuant to Louisiana Civil Code 2520 et. seg., Defendants, through their manufacture,
marketing, sales, and/or distribution of prescription opioids, warranted to doctors, patients, and
Plaintiff that these opioids were free of redhibitory defects.

495.

Defendants owed a duty to Plaintiff, as a buyer of prescription opioids through its payments
of claims for chronic opioid therapy and related claims by its health care plans and its workers’
compensation program, that the prescription opioids would be free from redhibitory defects.

496.

Plaintiff, as a purchaser of the prescription opioids, had no knowledge of the defects and
could not have discovered the defects. The redhibitory defects in the prescription opioids were
neither known nor apparent to Plaintiff.

497,

The risk of addiction from opioid use and inability of opioids to treat non-cancer chronic
pain are redhibitory defects that rendered Defendants’ prescription opioids totally or at least
partially useless for their intended purposes.

498.

Plaintiff would not have paid for the prescription opioids through their payments of claims
for chronic opioid therapy and related claims by their health care plans and their workers’
compensation program if it had known of their redhibitory defects.

499,

Defendants had actual knowledge that the prescription opioids they manufactured,
marketed, sold, and/or distributed had redhibitory defects but omitted to inform doctors, patients
and Plaintiff of these defects.

500.
Instead, Defendants falsely declared that prescription opioids were safe and effective when

Defendants knew they were not.

117
Case 3:20-cv-00385-JWD-RLB Document1-3 06/19/20 Page 122 of 147

501.

The redhibitory defects existed at the time Plaintiff purchased and paid for the prescription
opioids.

502.

But for Defendants’ false representations and omissions about the uses of prescription
opioids, Plaintiff would not have purchased and paid for these prescriptions through its health care
plan and its workers’ compensation program.

503.

Defendants breached their warranty of redhibition which directly and proximately caused
Plaintiff to suffer the damages alleged herein.

504.

Due to the redhibitory defects in the prescription opioids, Plaintiff are entitled to and does
demand a rescission of all sales of prescription opioids paid for through its self-insured health care
plan and its workers’ compensation program, including legal interest thereon paid from the date
of sale as allowed by law. Defendants are liable to Plaintiff for all amounts spent by Plaintiff with
interest from the time of purchase, as well as reimbursement for the reasonable expenses
occasioned by the sale and for all related damages, including consequential damages, costs and
attorney fees. See La. Civ. Code art. 2545.

505.

Plaintiff seeks economic losses (direct, incidental, and/or consequential pecuniary losses)
resulting from the Defendants’ breach of the warranty of redhtbition. Plaintiff does not seek
damages for physical personal injury or any physical damage to property caused by the
Defendants’ actions.

506.

Plaintiff seeks all legal and equitable relief as allowed by law, other than such damages
disavowed herein, including inter alia restitution, compensatory damages, attorney fees and costs,
and pre- and post-judgment interest.

COUNT V: FALSE ADVERTISING
507.
Plaintiff incorporates the allegations within all prior paragraphs within this Petition as if

they were fully set forth herein.

118
Case 3:20-cv-00385-JWD-RLB Document1-3 06/19/20 Page 123 of 147

508.

Louisiana Revised Statute § 40:625(A) states that "An advertisement of a...drug...is false
if it is false or misleading in any particular regarding the...drug...Any representation concerning
any effect of a drug...is false under this Sub-section if it is not supported by demonstrable scientific
facts or substantial and reliable medical or scientific opinion."

509.

“Advertisement" includes all representations of fact or opinion disseminated to the public

in any manner, or by any means other than labelling. La. R.S. § 40:602.
510.

Defendants violated La. R.S. § 40:625, because they engaged in false advertising in the

conduct of a business, trade, or commerce in this state.
511.

At all times relevant to this Petition, Defendants, directly, through their contro! of third
parties, and by aiding and abetting third parties, violated La. R.S. § 40:625 by making and
disseminating untrue, false, and misleading advertisements to Louisiana consumers to promote the
sale and use of opioids to treat chronic pain, and by causing untrue, false, and misleading
advertisements about opioids to be made or disseminated to Louisiana consumers in order to
promote the sale and use of opioids to treat chronic pain. These untrue, false, and misleading
statements in advertisements and other patient brochures included, but were not limited to:
Misrepresenting the truth about how opioids lead to addiction,

Misrepresenting that opioids improve function;

Misrepresenting that addiction risk can be managed;

Misleading patients through the use of misleading terms like "pseudoaddiction";
Falsely claiming that withdrawal is simply managed;

Misrepresenting that increased doses pose no significant additional risks; and

Falsely omitting or minimizing the adverse effects of opioids and overstating the
risks of alternative forms of pain treatment.

wmAg Rose

512.

At all times relevant to this Petition, Defendants, directly, through their control of third
parties, and by aiding and abetting third parties, also violated La. R.S. § 40:625 through misleading
advertisements in various marketing channels, including but not limited to: advertisements,
brochures, and other patient education materials that omitted or concealed material facts to
promote the sale and use of opioids to treat chronic pain. Defendants and their third-party allies
repeatedly failed to disclose or minimized material facts about the risks of opioids, including the

risk of addiction, and their risks compared to alternative treatments. Such material omissions were

119
Case 3:20-cv-00385-JWD-RLB Document1-3 06/19/20 Page 124 of 147

deceptive and misleading in their own right, and further rendered even otherwise truthful
statements about opioids untrue, false, and misleading, creating a misleading impression of the
risks, benefits, and superiority of opioids for treatment of chronic pain.

513.

Defendants knew at the time of making or disseminating these misstatements and material
omissions, or causing these misstatements and material omissions statements to be made or
disseminated, that they were untrue, false, or misleading and therefore likely to deceive the public.
In addition, Defendants knew or should have known that their marketing and promotional efforts
created an untrue, false, and misleading impression of the risks, benefits, and superiority of
opioids.

514.

In sum, Defendants: (a) directly engaged in untrue, false, and misleading advertising; (b)
disseminated the untrue, false, and misleading advertisements through third parties, and (c) aided
and abetted the untrue, false, and misleading advertising by third parties.

§15.

All of this conduct, separately and collectively, was intended to deceive Louisiana
consumers who used or paid for opioids for chronic pain and Louisiana payors, including Plaintiff,
who incurred expenses and/or costs related to the purchase of, opioids for chronic pain; and the
political subdivisions of the state, charged with promoting health, safety and welfare who bore
increased costs associated with foreseeable opioid use, misuse, abuse, and criminal activity arising
from the rise in addiction that was a direct consequence of Defendants’ promotion of misleading
advertisements about opioid risks and benefits.

516.

By reason of the foregoing, Plaintiff was injured and continues to be injured in that
Defendants’ false advertisements that caused consumers to request, doctors to prescribe, and
payors such as Plaintiff to pay for long-term opioid treatment and using opioids manufactured or
distributed by Defendants and other drug makers that they would not have otherwise paid for were
it not for Defendants’ false advertising. But for Defendants' false advertising, Plaintiff would not
have incurred increased law enforcement and social services costs associated with addiction and

criminal activity directly attributable to Defendants' misconduct. Defendants caused and are

120
Case 3:20-cv-00385-JWD-RLB Document1-3 06/19/20 Page 125 of 147

responsible for those costs and claims. Plaintiff has been injured by reason of Defendants’ violation
of La. R.S. § 40:625.
517.

Plaintiff respectfully requests that this Court enter an order (a) awarding judgment in favor
of Plaintiff and against Defendants on Count Five of the Petition; (b) awarding Plaintiff his actual
or compensatory damages; (c) awarding Plaintiff such other, further, and different relief as this
Honorable Court may deem just.

COUNT VI: MISBRANDING DRUGS OR DEVICES
518.

Plaintiff incorporates the allegations within all prior paragraphs within this Petition as if
they were fully set forth herein.

519.

Louisiana Revised Statute § 40:617(A)(2) states that a drug is considered misbranded if it
"is dangerous to health under the conditions of use prescribed in the labeling or advertising thereof

520.

Additionally, in Louisiana, a manufacturer illegally "misbrands" a drug is the drug's

labeling is false or misleading. La. R.S. § 40:617(A).
521.

"Labeling" includes all labels and other written, printed, and graphic matter, in any form

whatsoever, accompanying any drug. La. R.S. § 40:602.
522.

Any representation concerning any effect of a drug is considered false if the representation
is not supported by demonstrable scientific facts, or substantial and reliable medical or scientific
opinion, La. R.S. § 40:617.

523.

Defendants violated La. R.S. § 40:617, because they misbranded drugs in the conduct of a

business, trade or commerce in this state.
524,
By falsely promoting the message, infer alia, that opioids were unlikely to lead to

addiction; that the rare incidence of addiction could be easily managed; that opioids were

121
Case 3:20-cv-00385-JWD-RLB Document1-3 06/19/20 Page 126 of 147

appropriate and first-line treatment for chronic pain; that withdrawal is easily managed; that
increased doses of opioids posed no additional risks; and by falsely omitting or minimizing the
adverse effects of opioids, Defendants and their third-party allies promoted a product that was
dangerous to health under the conditions and use prescribed in their advertisements and marketing
and therefore misbranded.

525.

Defendants also violated La. R.S. § 40:617, because Defendants and their third-party allies
promoted a product through advertising and marketing was not supported by demonstrable
scientific facts or substantial and reliable medical or scientific opinion, thereby rendered their
drugs misbranded. Defendants’ misbranding was achieved through the promulgation of false and
misleading advertising and marketing, inter alia, that opioids were unlikely to lead to addiction;
that rare incidence of addiction could be easily managed; that opioids were appropriate and first-
line treatment for chronic pain; that withdrawal is easily managed; that increased doses of opioids
posed no additional risks, and by falsely omitting or minimizing the adverse effects of opioids, in
their advertising and marketing efforts.

526.

By reason of the foregoing, Plaintiff was injured and continues to be injured in that
Defendants offered drugs dangerous to health under the use prescribed in their labeling and in that
Defendants’ labeling contained representations that were not supported by demonstrable scientific
facts, or substantial and reliable medical or scientific opinion. Such labeling caused consumers to
request, doctors to prescribe, and payors such as Plaintiff to pay for long-term opioid treatment
using opioids manufactured or distributed by Defendants as well as other drug makers that they
would not have otherwise paid for were it not for Defendants’ misbranding. But for Defendants’
faulty labeling, Plaintiff would not have occurred increased law enforcement and social services
costs associated with addiction and criminal activity directly attributable to Defendants’
misbranding. Defendants caused and are responsible for those costs and claims. Plaintiff has been
injured by reason of Defendants’ violation of La. R.S. § 40:617.

527,
Plaintiff respectfully requests that this Court enter an order (a) awarding judgment in favor

of Plaintiff and against Defendants on Count Six of the Petition; (b) awarding Plaintiff his actual

122
Case 3:20-cv-00385-JWD-RLB Document1-3 06/19/20 Page 127 of 147

or compensatory damages; (c) awarding Plaintiff such other, further, and different relief as this
Honorable Court may deem just.
COUNT VII
LOUISIANA UNFAIR T RADE PRACTICES AND CONSUMER PROTECTION LAW,
La, Rev. Stat. §§ 51:1401, e#. seg.
528.

Plaintiff incorporates by reference all other paragraphs of this Petition as if fully set forth
here, and further alleges as follows.

529.

Plaintiff bring this count under the Louisiana Unfair Trade Practices Act (“LUTPA”), La.
Rev. Stat. §§ 51:1401 et. seqg., as Plaintiff is a “legal entity” and therefore a “person” under the
definitions of the LUTPA. See La. Rev. Stat. § 51:1402(8).

530.

La. Rev. Stat. § 51:1409(A) allows any person who suffers any ascertainable loss of money
or property “as a result of the use of employment by another person of an unfair or deceptive
method, act, or practice declared unlawful by R.S. 51:1405” to bring an action to recover actual
damages.

531.

Under the LUTPA, “unfair or deceptive acts or practices in the conduct of any trade or

commerce are hereby declared unlawful.” La. Rev. Stat. § 51:1405.
532.

The Defendants committed repeated and willful unfair or deceptive acts or practices in the
conduct of commerce.

533.

Each Distributor Defendant failed to report and/or prevent the diversion of highly addictive
prescription drugs to illegal sources.

534,

Because of the dangerously addictive nature of these drugs, the Defendants’ marketing,
sales, and/or distribution practices unlawfully caused an opioid and heroin plague and epidemic in

the State, Parish and Plaintiff’s Community.

123
Case 3:20-cv-00385-JWD-RLB Document1-3 06/19/20 Page 128 of 147

535.

Each Distributor Defendant had a non-delegable duty to guard against and prevent the
diversion of prescription opioids to other than legitimate medical, scientific, and industrial
channels.

536.

The Distributor Defendants failed to disclose the material facts that inter alia they were
not in compliance with laws and regulations requiring that they maintain a system to prevent
diversion, protect against addiction and severe harm, and specifically monitor, investigate, report,
and refuse excessive or unusual orders. But for these material factual omissions, the Distributor
Defendants would not have been able to sell opioids, and the Distributor Defendants would not
have been able to receive and renew licenses to sell opioids.

537.
As evidenced by the conduct detailed above, the Distributor Defendants’ deceptive trade

practices specifically include, but are not necessarily limited to, the following:

a. The practice of not monitoring for excessive or unusual orders of prescription
opioids;

b. The practice of not detecting excessive or unusual orders of prescription opioids,

c. The practice of not investigating excessive or unusual orders of prescription
opioids;

d. The practice of filling, or failing to refuse fulfillment of, excessive or unusual orders
of prescription opioids;

e. The practice of not reporting excessive or unusual orders of prescription opioids,

f. The practice of rewarding increases in prescription opioid sales, and/or

g The practice of falsely misrepresenting to the public that Defendants were

complying with their legal obligations.
538.

The Defendants’ unfair, deceptive, and unconscionable representations, concealments, and
omissions were reasonably calculated to deceive the public, the Parish, Plaintiffs Community, and
Plaintiff.

539,

As described more specifically above, the Defendants’ representations, concealments, and

omissions constitute a willful course of conduct which continues to this day.
540.
The damages which Plaintiff seeks to recover were sustained as a direct and proximate

cause of the Defendants’ intentional and/or unlawful actions and omissions.

124
Case 3:20-cv-00385-JWD-RLB Document1-3 06/19/20 Page 129 of 147

541,

The Defendants’ actions and omissions in the course of marketing, selling, and distributing

prescriptions opioids constitute deceptive trade practices under the LUTPA.
542.

State law prohibits representing that goods or services have sponsorship, approval,
characteristics, uses, or benefits that they do not have. State law further prohibits representing that
goods are of a standard, quality, or grade if they are of another.

543.
The Defendants egregiously, knowingly, willfully and/or unlawfully engaged in the
deceptive trade practices described herein.
544,
The Defendants’ actions offend established public policy.
545.

The Defendants’ actions were unethical, unscrupulous and substantially injured

consumers, Plaintiff, the Parish and Plaintiff's Community.
546,

The Distributor Defendants’ unfair practices, as described above, offend deep-seated
public policies under Louisiana law, e.g. 46 La. Admin. Code. Pt XCI, § 313; see also La. Rev.
Stat. § 40:974(A)(1) & (A)(4)), to maintain effective controls against diversion and to monitor,
detect, investigate, refuse to fill, and report excessive or unusual orders of prescription opioids
originating from the State, Parish, and Plaintiffs Community as well as those orders which the
Distributor Defendants knew or should have known were likely to be diverted into the State,
Parish, and Plaintiff's Community. Nevertheless, by engaging in the conduct alleged above, the
Distributor Defendants actively worked to conceal the risk of addiction related to opioids from
Louisiana patients and prescribers in the hopes of selling greater quantities of their dangerous
drugs. The Distributor Defendants also worked to undermine public policy, enshrined by
regulations contained in law, that are aimed at ensuring honest marketing and safe and appropriate
use of pharmaceutical drugs.

547.
Plaintiff has been damaged, and is likely to be further damaged in the future, by the

deceptive trade practices described herein.

125
Case 3:20-cv-00385-JWD-RLB Document1-3 06/19/20 Page 130 of 147

548.

The Defendants egregiously, knowingly and willfully engaged in the deceptive trade
practices described herein.

549,

Section 51:1409(A) of the LUTPA empowers this Court to grant treble damages, as well
as costs and attorneys’ fees against the Distributor Defendants, if the Court finds that Defendants
knowingly engaged in an unfair or deceptive trade practice.

550.

Plaintiff seeks economic losses (direct, incidental, and/or consequential pecuniary losses)
resulting from the Defendants’ deceptive trade practices. Plaintiff does not seek damages for
physical personal injury or any physical damage to property caused by the Defendants’ actions.

551.

Plaintiff seeks all legal and equitable relief as allowed by law, other than such damages
disavowed herein, including infer alia restitution, disgorgement of profits, compensatory damages,
treble damages, attorney fees and costs, and pre- and post-judgment interest.

COUNT VIII: NEGLIGENCE AND NEGLIGENT MISREPRESENTATION
552.

Plaintiff incorporates by reference all other paragraphs of this Petition as if fully set forth
here, and further alleges as follows.

553.

Plaintiff seeks economic damages which were the foreseeable result of the Defendants’
intentional and/or unlawful actions and omissions.

554.

Defendants violated Louisiana Civil Code articles 2315 and 2316 by their negligence and

negligent misrepresentations.
555.
Article 2315 of the Louisiana Civil Code states that “Every act whatever of man that causes

damage to another obliges him by whose fault it happened to repair it.”

126
Case 3:20-cv-00385-JWD-RLB Document1-3 06/19/20 Page 131 of 147

556.

Article 2316 of the Louisiana Civil Code provides that “Every person is responsible for the
damage he occasions not merely by his act, but by his negligence, his imprudence, or his want of
skill.”

557.

Under Louisiana law, to establish actionable negligence, one must show the defendant had
a duty to conform its conduct to a specific standard (the duty element); the defendant failed to
conform its conduct to the appropriate standard (the breach of duty element); the defendant’s
substandard conduct was a cause-in-fact of Plaintiffs injuries (the cause-in-fact element); the
defendant’s substandard conduct was a legal cause of the Plaintiff's injuries, that is, the risk and
the harm caused were within the scope of protection afforded by the duty breached (the scope of
liability or scope of protection clement); and actual damages (the damages element). All such
essential elements exist here.

558.

Further, as Section 302B of the Restatement of Torts provides: “An act or an omission may
be negligent if the actor realizes or should realize that it involves an unreasonable risk of harm to
another through the conduct of the other or a third person which is intended to cause harm, even
though such conduct is criminal.”

559.

Each Defendant had obligations to exercise reasonable care in manufacturing, marketing,
selling, and/or distributing highly dangerous opioid drugs to the State, West Ascension, Parish and
Plaintiff's Community.

560.

Each Distributor Defendant owed a duty to the Plaintiff, and to the public in the Parish,
West Ascension and Plaintiffs Community, because the injury was foreseeable, and in fact
foreseen, by the Defendants.

561.

Reasonably prudent distributors of prescription opioids would have anticipated that the
scourge of opioid addiction would wreak havoc on communities, and the significant costs which
would be imposed upon the governmental entities associated with those communities. The closed

system of opioid distribution whereby wholesale distributors are the gatekeepers between

127
Case 3:20-cv-00385-JWD-RLB Document1-3 06/19/20 Page 132 of 147

manufacturers and pharmacies, and wherein all links in the chain have a duty to prevent diversion,
exists for the purpose of controlling dangerous substances such as opioids and preventing diversion
and abuse.

562.

The Defendants were repeatedly warned by law enforcement of the unlawfulness and
consequences of their actions and omissions.

563.

The escalating amounts of addictive drugs flowing through Distributor Defendants’
businesses, and the sheer volume of these prescription opioids, further alerted Distributor
Defendants that addiction was fueling increased consumption and that legitimate medical purposes
were not being served.

564.

As described above in allegations expressly incorporated herein, Distributor Defendants
breached their duties to exercise due care in the business of wholesale distribution of dangerous
opioids, which are Schedule II Controlled Substances, by failing to monitor for, failing to report,
and filling highly excessive or unusual orders time and again. Because the very purpose of these
duties was to prevent the resulting harm — diversion of highly addictive drugs for nonmedical
purposes — the causal connection between Distributor Defendants’ breach of duties and the ensuing
harm was entirely foreseeable.

565.

As described elsewhere in the Petition in allegations expressly incorporated herein,
Defendants misrepresented their compliance with their duties under the law and concealed their
noncompliance and shipments of excessive or unusual orders of opioids to the Parish and
Plaintiff's Community and destinations from which they knew opioids were likely to be diverted
into the Parish and Plaintiffs Community, in addition to other misrepresentations alleged and
incorporated herein.

566.
The Defendants breached their duties to prevent diversion and report and halt excessive or

unusual orders, and they misrepresented their compliance with their legal duties.

128
Case 3:20-cv-00385-JWD-RLB Document1-3 06/19/20 Page 133 of 147

567.

The Defendants’ breaches were intentional and/or unlawful, and their conduct was willful,

wanton, malicious, reckless, oppressive, and/or fraudulent.
568.

The causal connection between the Defendants’ breaches of their duties and

misrepresentations and the ensuing harm was entirely foreseeable.
569,

The Defendants’ breaches of their duties and misrepresentations were the cause-in-fact of
Plaintiffs injuries.

570.

The risk of harm to Plaintiff, the Parish and Plaintiffs Community and the harm caused
were within the scope of protection afforded by the Defendants’ duty to exercise due and
reasonable care in manufacturing, marketing, selling, and distributing highly dangerous opioid
drugs in the State, Parish and Plaintiff's Community. The Defendants’ substandard conduct was a
legal cause of the Plaintiffs injuries.

571.

As described above in allegations expressly incorporated herein, the Defendants’ breaches
of duty and misrepresentations they caused, bears a causal connection with, and/or proximately
resulted in the damages sought herein.

572.

The Defendants were manufacturing, marketing, promoting, selling, and distributing
dangerous drugs statutorily categorized as posing a high potential for abuse and severe
dependence. The Defendants knowingly traded in drugs that presented a high degree of danger if
prescribed incorrectly or diverted to other than medical, scientific, or industrial channels.
However, the Defendants breached their duties to monitor for, report, and halt excessive or unusual
orders, breached their duties to prevent diversion, and, further, misrepresented what their duties
were and their compliance with their legal duties.

573.

The Defendants failed to disclose the material facts that inter alia they were not in

compliance with laws and regulations requiring that they maintain a system to prevent diversion,

protect against addiction and severe harm, and specifically monitor, investigate, report, and refuse

129
Case 3:20-cv-00385-JWD-RLB Document1-3 06/19/20 Page 134 of 147

excessive or unusual orders. But for these material factual omissions, the Defendants would not
have been able to sell opioids.
574,

The Defendants’ unlawful and/or intentional actions create a rebuttable presumption of

negligence and negligent misrepresentations under State law.
575.

Plaintiff seeks economic losses (direct, incidental, or consequential pecuniary losses)

resulting from the Defendants’ actions and omissions.
576.

Plaintiff seeks all legal and equitable relief as allowed by law, other than such damages
disavowed herein, including inter alia injunctive relief, restitution, disgorgement of profits,
compensatory damages, and all damages allowed by law to be paid by the Defendants, attorney
fees and costs, and pre- and post-judgment interest.

COUNT IX: FRAUD AND FRAUDULENT MISREPRESENTATION
577.

Plaintiff incorporates by reference all other paragraphs of this Petition as if fully set forth
here, and further alleges as follows.

578.

Under Louisiana law, “Fraud is a misrepresentation or a suppression of the truth made with
the intention either to obtain an unjust advantage for one party or to cause a loss or inconvenience
to the other. Fraud may also result from silence or inaction.” La. Civ. Code Ann. art. 1953.

579,

Under Louisiana law, delictual fraud or intentional misrepresentation consists of: 1) a
misrepresentation of material fact, 2) made with the intent to deceive and 3) causing justifiable
reliance and resultant injury. Becnel v. Grodner, 2007-1041 (La. App. 4 Cir. 4/2/08); 982 So. 2d
891, 894.

580.

The Defendants violated their general duty not to actively deceive, and have made

knowingly false statements and have omitted and/or concealed information which made statements

by the Defendants knowingly false. The Defendants acted intentionally and/or unlawfully.

130
Case 3:20-cv-00385-JWD-RLB Document1-3 06/19/20 Page 135 of 147

581.

As alleged herein, the Defendants made false statements regarding their compliance with
law regarding their duties to prevent diversion, their duties to monitor, report and halt excessive
or unusual orders, and/or concealed their noncompliance with these requirements.

582.

As alleged herein, the Defendants knowingly and/or intentionally made representations
that were false. The Defendants had a duty to disclose material facts and concealed them. These
false representations and concealed facts were material to the conduct and actions at issue. The
Defendants made these false representations and concealed facts with knowledge of the falsity of
their representations, and did so with the intent of misleading Plaintiff, West Ascension. the Parish,
Plaintiff's Community, the public, and persons on whom Plaintiff relied.

583.

These false representations and concealments were reasonably calculated to deceive
Plaintiff, the Parish, Plaintiff's Community, and the physicians who prescribed opioids for persons
in the Parish, West Ascension and Plaintiff’s Community, were made with the intent to deceive,
and did in fact deceive these persons.

584.

Plaintiff, West Ascension. the Parish, Plaintiff's Community, and the physicians who
prescribed opioids reasonably relied on these false representations and concealments of material
fact.

585.

Plaintiff justifiably relied on the Defendants’ representations and/or concealments, both

directly and indirectly. Plaintiff's injuries were proximately caused by this reliance.
586.

The injuries alleged by Plaintiff herein were sustained as a direct and proximate cause of
the Defendants’ fraudulent conduct.

587.

Plaintiff seeks economic losses (direct, incidental, and/or consequential pecuniary losses)
resulting from Defendants’ fraudulent activity, including fraudulent misrepresentations and
fraudulent concealment. Plaintiff does not seek damages for physical personal injury or any

physical damage to property caused by the Defendants’ actions.

131
Case 3:20-cv-00385-JWD-RLB Document1-3 06/19/20 Page 136 of 147

588.

Plaintiff seeks all legal and equitable relief as allowed by law, except as expressly
disavowed herein, including inter alia injunctive relief, restitution, disgorgement of profits,
compensatory damages, and all damages allowed by law to be paid by the Defendants, attorney
fees and costs, and pre- and post-judgment interest.

COUNT X: UNJUST ENRICHMENT
589.

Plaintiff incorporates by reference all previous allegations within the preceding

paragraphs as if fully set forth herein and further alleges as follows:
590.

Louisiana Civil Code article 2298 provides, "A person who has been enriched without

cause at the expense of another person is bound to compensate that person."
591.

As an expected and intended result of their conscious wrongdoing as set forth in this
Petition, Defendants have unjustly profited and benefited from opioid purchases made by persons
located in the Parish, West Ascension and Plaintiff's Community. The Defendants’ retention of
said profits and benefits violates the fundamental principles of justice, equity, and good
conscience.

592,

By virtue of the acts alleged herein, Defendants knowingly, willfully, and intentionally
marketed, promoted and/or distributed opioid medications in a false and deceptive manner and
knowingly, willfully, and intentionally and without justification withheld information from
persons located in the Parish, West Ascension and Plaintiff's Community, their insurers, public
health providers, prescribers, medical assistance programs and other government payors
regarding the risks associated with long term opioid therapy.

593.

By illegally and deceptively promoting opioids to treat chronic pain, directly, and/or
through their control of third parties, and/or by acting in concert with third parties, Defendants
have unjustly enriched themselves at Plaintiff's expense. Because of their deceptive promotion
of opioids, and other deceptive and fraudulent conduct, Defendants obtained enrichment, to the

detriment of Plaintiff, that they would not otherwise have obtained; to wit, as set forth herein, as

132
Case 3:20-cv-00385-JWD-RLB Document1-3 06/19/20 Page 137 of 147

a result of the opioid epidemic, Plaintiff has incurred damages including but not limited to the

increased costs associated with opioid addiction. The enrichment of Defendants at the expense of

Plaintiff was without justification.

594.

Plaintiff demands judgment against each Defendant for restitution and disgorgement of

any profits which have been obtained at the expense of Plaintiff.

JURY DEMAND

595.

Plaintiff hereby demands trial by jury.

PRAYER FOR RELIEF

596.

WHEREFORE, Plaintiff West Ascension Parish Hospital Service District respectfully

requests that this Court enter an order of judgment in favor of the Plaintiff and against each of

the Defendants in solido, granting all relief requested in this Petition for Damages and/or

allowed at law or in equity, including:

a.

b.

abatement of the nuisance;

ordering defendants to fund an abatement fund;

actual damages;

treble or multiple damages and civil penalties as allowed by statute;
punitive damages;

exemplary damages;

disgorgement of unjust enrichment;

equitable and injunctive relief in the form of Court-enforced corrective
action, programs, and communications, and enjoinment of each Defendants
and its employees, officers, directors, agents, successors, assignees, merged
or acquired predecessors, parent or controlling entities, subsidiaries, and all
other persons acting in concert or in participation with each Defendant,
forfeiture, disgorgement, restitution and/or divestiture of proceeds and assets;
attorneys’ fees;

costs and expenses of suit;

pre- and post-judgment interest; and

133
 

 

Case 3:20-cv-00385-JWD-RLB Document1-3 06/19/20 Page 138 of 147

m. such other and further relief as this Court deems appropriate.

Respectfully submitted,

eo

AG. zo LZ a
Walter J. Leger, Jr, La. Bar No. 8278
Franklin G. Shaw, La. Bar No. 01594
Walter J. Leger lil, La, Bar Na. 28656
Brigid E. Collins, La. Bar No. 28538
Matthew 8. Landry, La. Bar No. 36543
LEGER & SHAW
935 Gravier Street, Suite 2150
New Orleans, LA 70112
Telephone: (504) 588-9043
Facsimile: (504) $88-9980
wleger@legershaw.com
tshaw@legershaw.com

By:

Charles S. Long, La. Bar No.1189
Spencer Long, La. Bar No. 38041
LONG & LONG

316 Chetimatches St.
Donaldsonville, LA 70346
Telephone: (225) 473-9215
Facsimile: (225) 473-6424
chuckslong@aol.com

Counsel for Plaintiff,
WEST ASCENSION PARISH
HOSPITAL SERVICE DISTRICT

SERVICE INSTRUCTIONS ATTACHED

134

 
Case 3:20-cv-00385-JWD-RLB Document1-3 06/19/20 Page 139 of 147

PLEASE SERVE

ALLERGAN PLC F/K/A ACTAVIS PLC
Through the Long Arm Statute

Morris Corporate Center III

400 Interpace Parkway

Parsippany, NJ 07054

ALLERGAN FINANCE, LLC F/K/A ACTAVIS, INC. F/K/A WATSON
PHARMACEUTICALS, INC.

Through the Long Arm Statute

5 Giralda Farms

Madison, NJ 07940

ALLERGAN SALES, LLC
Through its Registered Agent
C T Corporation System
3867 Plaza Tower Dr.

Baton Rouge, LA 70816

ALLERGAN USA, INC.
Through its Registered Agent
C T Corporation System
3867 Plaza Tower Dr.

Baton Rouge, LA 70816

WATSON LABORATORIES, INC.
Through the Long Arm Statute

577 Chipeta Way

Salt Lake City, Utah 84108

WARNER CHILCOTT COM PANY, LLC
Through the Long Arm Statute

365 San Francisco Street

Penthouse Old

San Juan, PR 00901

ACTAVIS PHARMA, INC. F/K/A WATSON PHARMA, INC.
Through its Registered Agent

Corporate Creations Network, Inc.

1070-B West Causeway Approach

Mandeville, LA 70471

ACTAVIS SOUTH ATLANTIC LLC
Through the Long Arm Statute

13800 N.W. 2nd Street

Suite 190

Sunrise, FL 33325

ACTAVIS ELIZABETH LLC
Through the Long Arm Statute
200 Elmora Avenue

Elizabeth, NJ 07207

ACTAVIS MID ATLANTIC LLC
Through the Long Arm Statute
7125 Columbia Gateway Drive
Columbia, MD 21046-2552

135
Case 3:20-cv-00385-JWD-RLB Document1-3 06/19/20 Page 140 of 147

ACTAVIS TOTOWA LLC
Through the Long Arm Statute
101 East Main Street

Little Falls, NJ 07424

ACTAVIS, LLC

Through its Registered Agent
Corporate Creations Network, Inc.
1070-B West Causeway Approach
Mandeville, LA 70471

ACTAVIS KADIAN LLC
Through the Long Arm Statute
60 Columbia Road

Building B

Morristown, NJ 07960

ACTAVIS LABORATORIES UT, INC. F/K/A WATSON LABORATORIES, INC.-SALT
LAKE CITY

Through the Long Arm Statute

577 South Chipeta Way

Salt Lake City, UT 84108

ACTAVIS LABORATORIES FL, INC. F/K/A WATSON LABORAT ORIES, INC.-
FLORIDA

Through the Long Arm Statute

4955 SW 45th Street

Fort Lauderdale, FL 33301

TEVA PHARMACEUTICAL INDUSTRIES, LTD.
Through the Long Arm Statute

3 Basel Street

Petach, Tikva 49131, Israel

TEVA PHARMACEUTICALS USA, INC.
Through the Long Arm Statute

1090 Horsham Road

North Wales, PA 19454

CEPHALON, INC.

Through the Long Arm Statute
41 Moores Road

Malvern, PA 19355

JOHNSON & JOHNSON
Through the Long Arm Statute
1 Johnson & Johnson Plaza
New Brunswick, NJ 08933

JANSSEN PHARMACEUTICALS, INC.
Through the Long Arm Statute

1125 Bear Tavern Rd.

Titusville, NJ 08560

ORTHO-MCNEIL-JANSSEN PHARMACEUTICALS, INC. N/K/A JANSSEN
PHARMACEUTICALS, INC.

Through the Long Arm Statute

1125 Bear Tavern Rd.

Titusville, NJ 08560

136
Case 3:20-cv-00385-JWD-RLB Document1-3 06/19/20 Page 141 of 147

JANSSEN PHARMACEUTICA INC. N/K/A JANSSEN PHARMACEUTICALS, INC.
Through the Long Arm Statute

1125 Bear Tavern Rd.

Titusville, NJ 08560

NORAMCO, INC.

Through the Long Arm Statute
Corporation Trust Company
Corporation Trust Center

1209 Orange Street
Wilmington, DE 19801

ENDO HEALTH SOLUTIONS INC.
Through the Long Arm Statute

1400 Atwater Drive

Malvern, PA 19355

ENDO PHARMACEUTICALS, INC.
Through the Long Arm Statute

1400 Atwater Drive

Malvern, PA 19355

PAR PHARMACEUTICAL, INC
Through the Long Arm Statute

One Ram Ridge Road

Chestnut Ridge, NY 10977

PAR PHARMACEUTICAL COMPANIES, INC. F/K/A PAR PHARMACEUTICAL
HOLDINGS, INC.

Through the Long Arm Statute

One Ram Ridge Road

Chestnut Ridge, NY 10977

MALLINCKRODT PLC

Through the Long Arm Statute

3 Lotus Park

The Causeway

Staines-Upon-Thames, TW 18 3AG, United Kingdom

MALLINCKRODT LLC
Through the Long Arm Statute
Corporation Trust Company
Corporation Trust Center

1209 Orange Street
Wilmington, DE 19801

SPECGX LLC

Through its Registered Agent
C T Corporation System
3867 Plaza Tower Dr.

Baton Rouge, LA 70816

MYLAN PHARMACEUTICALS, INC.
Through its Registered Agent

C T Corporation System

3867 Plaza Tower Dr.

Baton Rouge, LA 70816

137
Case 3:20-cv-00385-JWD-RLB Document1-3 06/19/20 Page 142 of 147

WEST-WARD PHARMACEUTICAL CORP. N/K/A HIKMA PHARMACEUTICALS
USA INC.

Through the Long Arm Statute

401 Industrial Way West

Eatontown, NJ 07724-4240

INDIVIOR INC.

Through the Long Arm Statute
Corporation Service Company
501 Louisiana Avenue

Baton Rouge, LA 70802

NOVARTIS PHARMACEUTICALS CORP
Through its Registered Agent

Corporation Service Company

501 Louisiana Avenue

Baton Rouge, La 70802

SANDOZ, INC.

Through the Long Arm Statute
506 Carnegie Center Drive
Princeton, NJ 08540

MCKESSON CORPORATION
Through its Registered Agent
CORPORATION SERVICE COMPANY
501 Louisiana Avenue

Baton Rouge, LA 70802

CARDINAL HEALTH, INC.
Through the Long Arm Statute
7000 Cardinal Place

Dublin, OH 43017

AMERISOURCEBERGEN DRUG CORP ORATION
Through its Registered Agent

CT Corporation System

3867 Plaza Tower Dr.

Baton Rouge, LA 70816

CVS HEALTH CORPORATION
Through the Long Arm Statute

One CVS Drive

Woonsocket, RI 02895

CVS TN DISTRIBUTION, LLC f/k/a CVS TN DISTRIBUTION, INC.
Through its registered agent

CT Corporation System

3867 Plaza Tower Dr.

Baton Rouge, LA 70816

CVS PHARMACY, INC.
Through its registered agent
CT Corporation System
3867 Plaza Tower Dr.
Baton Rouge, LA 70816

WALGREENS BOOTS ALLIANCE, INC.
Through the Long Arm Statute

108 Wilmot Road

Deerfield, IL 60015

138
Case 3:20-cv-00385-JWD-RLB Document1-3 06/19/20 Page 143 of 147

WALGREEN CO.

Through the Long Arm Statute
200 Wilmot Road

MS Suite 2002

Deerfield, IL 60015

WALMART INC. F/K/A WAL-MART STORES, INC.
Through its Registered Agent

CT Corporation System

3867 Plaza Tower Dr.

Baton Rouge, LA 70816

LOUISIANA WHOLESALE DRUG CO., INC.
Through its Registered Agent

Chad Gielen

2085 I-49 S. Service Road

Sunset, LA 70584

MORRIS AND DICKSON CO., LLC.
Through its Registered Agent

M. A. Dickson, Jr.

410 Kay Lane

Shreveport, Louisiana 71115

139
=

pe/22ebs6°srAS%v90385-JWD-RLB Document 1-3 06/19/20 Page 144 of 147

MLE
tiie
WEST ASCENSION PARISH : NUMBER: 128876 DIV.A’* * COURT
HOSPITAL SERVICE DISTRICT _ : (22) N12 AU 9S
D/B/A PREVOST MEMORIAL :
HOSPITAL : ik Si Moe
VERSUS : 23" JUDICIAL DISTICT' Anh

AMERISOURCEBERGEN DRUG_: ASCENSION PARISH, LOUISIANA
CORPORATION, ET AL :

UNOPPOSED MOTION FOR EXTENSION
OF TIME TO FILE RESPONSIVE PLEADINGS

NOW INTO COURT, through undersigned counsel, comes Defendant,
MCKESSON CORPORATION (“‘McKesson” or “defendant”), who respectfully requests
an extension of time within which to file responsive pleadings, as follows:

1.

McKesson, through undersigned counsel, accepted informal service of plaintiff's
Petition on May 22, 2020, and responsive pleadings would otherwise be due on June 8,
2020.

2
Plaintiff's Petition is 139 pages in length and contains 596 separate allegations.
3.
Given the length and complexity of the Petition, McKesson needs additional time

to review plaintiff's claims and conduct the investigation necessary to prepare and file

 

responsive pleadings.
4,
McKesson respectfully requests a 60-day extension of time to file responsive
pleadings to and including July 21, 2020.
5.
Undersigned counsel is authorized to represent that counsel for plaintiff has no

objection to the issuance of an Order granting this extension.

 
06/12/29. 8eamgtvA§0385-JWD-RLB Document1-3 06/19/20 Page 145 of 147

&

WHEREFORE, DEFENDANT, MCKESSON CORPORATION, PRAYS that the
Court issue an Order extending the time for defendant to file responsive pleadings, to and
including July 21, 2020.

Shreveport, Louisiana this 4 day of June, 2020.

BLANCHARD, WALKER, O'QUIN & ROBERTS
(A Professional Law Corporation)

ov Plles Jd th

W. Michael Adams, Bar #2338
Scott R. Wolf, Bar #28277
Stacey D. Williams, Bar #22689

Post Office Drawer 1126
Shreveport, Louisiana 71163-1126
Telephone: (318) 221-6858
Telecopier: (318) 227-2967
E-Mail: madams@bwor.com
swolf@bwor.com
swilliams@bwor.com

 

ATTORNEYS FOR DEFENDANT,
MCKESSON CORPORATION

 

 
06/12 (22887865 y450385-JWD-RLB Documenti1-3 06/19/20 Page 146 of 147
\

CERTIFICATE OF SERVICE
I HEREBY CERTIFY that a copy of the above and foregoing Unopposed Motion
for Extension of Time to File Responsive Pleadings and proposed Order have this date
been served upon plaintiff, WEST ASCENSION PARISH HOSPITAL SERVICE
DISTRICT, through counsel of record, as follows:

Walter J. Leger, Jr.

Franklin G. Shaw

Walter J. Leger III

Brigid E. Collins

Matthew S. Landry

LEGER & SHAW

935 Gravier Street, Suite 2150
New Orleans, LA 70112
wleger@legershaw.com
fshaw@legershaw.com

Charles S, Long

Spencer Long

LONG & LONG

316 Chetimatches St.
Donaldsonville, LA 70346
chuckslong@aol.com

via e-mail and/or by placing same in the United States Mail, postage prepaid and properly

addressed.

Shreveport, Louisiana, this | day of June, 2020.

Sey To

” Stacéy D. Williams

 
06/1228 8eannedcy4§0385-JWD-RLB Document1-3 06/19/20 Page 147 of 147

o 1

WEST ASCENSION PARISH :
HOSPITAL SERVICE DISTRICT _ :
D/B/A PREVOST MEMORIAL :
HOSPITAL :

 

VERSUS t 234 JUDICIAL DISTICT

AMERISOURCEBERGEN DRUG _: ASCENSION PARISH, LOUISIANA
CORPORATION, ET AL :

ORDER
The foregoing Unopposed Motion for Extension of Time to File Responsive
Pleadings having been considered:
IT IS HEREBY ORDERED that defendant, MCKESSON CORPORATION, is
granted an extension of time until July 21, 2020 within which to file responsive pleadings
to the Petition filed by plaintiff.

Donaldsonville, Louisiana, this day of June, 2020.

 

DISTRICT JUDGE

 

 

 
